 MY STORE, INC.321My Store, Inc.andUnited RetailWorkers Union(Independent).Case 14-CA-3050.February27, 1970SUPPLEMENTAL DECISION ANDORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND JENKINSOn May 25, 1964, the National Labor RelationsBoard issued a Decision and Order in theabove-entitled , case'inwhichitfoundthatRespondent violated Section 8(a)(1), (3), and (5) ofthe National Labor Relations Act, as amended. TheBoard'sOrder directed Respondent,inter alia,tooffer to the unfair labor practice strikers who madeunconditional requests for reinstatement, immediateandfullreinstatementtotheirformerorsubstantially equivalent positions, and to make themwhole for loss of pay resulting from the failure toreinstatethe, unfair labor strikers, on request.Thereafter, the Board's Order was enforced in fullby the United States Court of Appeals for theSeventhCircuit, including its reinstatement andbackpayprovisions.'Subsequently,Respondent'spetition to the Supreme Court of the United Statesfor a writ of certiorari was denied by the Court.3Upon a petition filed by the Board on October 17,1966, the Seventh Circuit Court of Appeals, onApril22,1968,adjudgedRespondent and itsPresident,Pasquo Podeschi, in civil contempt formaking invalid offers of reinstatement "willfully andcontumaciously with knowledge that they were notin compliance with the Board's order . . . enforcedby the Decree of this court . . . ."d Thereafter, onJune 14, 1968, the Court adjudged that the terms ofpurgation contained in the April 22 order weresatisfiedand remanded the case to the Board todetermine "what specific sums in backpay are duewhat employees" of Respondent.'Pursue nttoabackpayspecificationandappropriate notice issued by the Regional DirectorforRegion 14, a hearing was held before TrialExaminer JohnM.Dyer for the purpose ofdetermining the amounts of backpay due to thediscriminatees.On June 17, 1969, the TrialExaminer issued his Supplemental Decision, whichisattached hereto, in which he awarded specificamountsofbackpayto20discriminatees.Thereafter, Respondent filed exceptions to the TrialExaminer's Supplemental Decision and a supportingbrief.The General Counsel filed cross-exceptions toparts of the Supplemental Decision and a supportingbrief.'147 NLRB 145'345 F 2d 494 (C A 7)'382 U S 927'F 2d (C A 7)'F 2d (C A 7)Pursuantto theprovisions of Section3(b) of theNationalLaborRelationsAct, asamended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed.The rulings areherebyaffirmed.The Board has considered theentirerecordinthiscase,includingtheSupplementalDecision,and the exceptions andbriefs, and hereby adopts the findings,conclusions,and recommendationsof the TrialExaminer to theextent consistent herewith.1.We agree with the Trial Examiner that thequestionof thevalidity of Respondent'soffers ofreinstatement isres judicata.Despite the Board'scourt-approvedorder thatRespondent reinstatethose unfair labor practice strikers who had madeunconditional offers to return to work onJuly 11,1963,dischargingreplacements,ifnecessary,Respondent made offers to the approximately 20strikers on a staggered basis, to no more than threeemployeesatatime,whileretainingeightreplacementemployees,duringtheSeptember-October 1963period.Thereafter, theBoard petitionedtheCourtforadjudicationofRespondent in civil contempt, maintaining that theoffers to all strikers were invalidTheCourt, asnoted above,specifically found that the offers wereinvalid and made"willfullyand contumaciously withknowledgethat theywere not in compliance" withthe Board's order.Respondent was only required to make new, validoffers of reinstatement to 12 strikers,which it did inpurgation of the civil contempt adjudication, sincethe Board had informedthe Courtthat it wished toconsiderhereinthestatusoftheremainingdiscriminatees in light of the holdinginN.L.R B v.RiceLake Creamery Co..F.2d 888(C.A.D.C.).While the question of the validity of Respondent'soffersof reinstatement isres judicata,in any event,we agree with the Trial Examiner that the offerswere invalid as not giving the discriminateesadequate time within which to respond.See, e.g.,BettsBakingCompanv,173NLRB No. 157;Harrah'sClub,158NLRB 758;ThermoidCompany,90NLRB 614. Therefore,since it isapparent that Respondentwas not misled by thestrikers'responses to the offers,we adopt the TrialExaminer's treatment of the reinstatement andbackpayrights of the eight employees whose statushe determined in light of the holding inRice LakeSubsequent to the Trial Examiner'sSupplementalDecision herein, the Board, inSouthwestern Pipe,Inc.,179NLRB No. 52,reversed prior law andheld, in the language of a companion case,O'DanielOldsmobile,Inc.,179NLRB No. 55,that "wherestriking employees make an unconditional offer toreturntowork and the employerwithoutadiscriminatory motive,offersreinstatement to themas less than a group,backpayis tolled as to those181 NLRB No. 47 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrikerswho receive offers of reinstatement butrefuse then to return to work." (Emphasis supplied.)In light of those decisions, we granted Respondent'smotion for permission to file a supplemental briefherein, since several of the strikers had refusedRespondent'spiecemealoffersof reinstatement,asserting their desire to return as a group. For thefollowingreasons,wedonotagreewithRespondent's contention that backpay liability mustbe tolled as of the date each refused its seriatimoffers of reinstatement in September-October 1963.Since the Court herein specifically found thatRespondent'smotivein offering reinstatement on astaggered basis, as indicated by its "animosity" totheUnion,militated against a finding that suchoffers were valid, it seems clear that backpay cannotbe tolled, even though several discriminatees insistedon returning as a group. Not only does the rule setforthinSouthwesternPipeandO'DanielOldsmobilerequire the absence of a discriminatorymotive, but i^ is clearly inapplicable to a situationwhere, as here, a Court has found that Respondentmade such staggered offers of reinstatement"willfully and contumaciously with knowledge thattheywere not in compliance" with the Board'scourt-approved order. Finally, while the Board, inSouthwestern Pipe,specifically noted that its newposition in this area is consonant with that taken bythe present court inN.L R B. v. Robert S AbbottPublishingCo ,331F.2d 209 (C.A. 7), where itdisagreed with the Board's now-reversed rule, thesameCourt, in the civil contempt proceeding herein,distinguishedAbbottinmuch the same manner asO'DanielOldsmobiledescribestheholdingofSouthwestern Pipe,by saying thatAbbottinvolvedanemployerwho had exhibited no antiunionanimus.2.We adopt the Trial Examiner's findings anddeterminationsofbackpaydue the followingdiscriminatees except where modified herein:ORDEROn the basis of the foregoing SupplementalDecision and Order and the entire record in thiscase, the National Labor Relations Board herebyorders that Respondent, My Store, Inc., Taylorville,Illinois,itsofficers, agents, successors, and assigns,shallpay to the employees involved in thisproceeding as net backpay the amounts awarded tothem in this Supplemental Decision and Order. It isfurther ordered that the rights to reinstatement andbackpay of certain employees as set forth herein bereservedforperiodsbeyond the scope of thisSupplemental Decision and Order.MEMBERJENKTNS, concurring:For the reasons expressed in my dissent inSouthwesternPipe,Inc,179NLRB No. 52, 1concur in the result herein.'The TrialExaminer concluded that Shanks did not take himself out ofthe labor market for 12 weeks during the first quarter of 1965 when heattended a welders school run by the Illinois State Employment ServiceWe disagree and hold that Shanks is only entitled to I week of backpayfor the first quarter of1965 The awardas stated reflects this correction'While concluding that Smith was entitled to this amount plus interest,the Trial Examiner,inAppendix Q, inadvertently wrote "less interest"Wecorrect this obvious oversight so that page in of AppendixQ reads "Totalto June 30,1968, plus interest"The TrialExaminer concluded that Walker was entitled to full backpayfor the first and second quarters of 1966, less interim earnings, if anyHowever, sinceWalker testified that her doctor told her she could onlywork half a day until the fall of 1966,we shall reduce the backpay forthose quarters to reflect this limitation Therefore,the net backpay for thefirstand second quarters of 1966, in Appendix S, shall read$391 30 foreach quarter and the total net backpay,as noted above,$2,575 97As inthe case of Smith, the Trial Examiner inadvertently wrote "less interest"after the total rather than "plus interest"in conformity with the Board'slong-established ruleSUPPLEMENTAL TRIAL EXAMINER'SDECISIONSTATEMENT OF THE CASECarolyn (Fleming) Anderson$ 1,564.51Harold E. Banfield13,834.71James Michael Cooper1,760.27Arlin Farthing5,974.60Bernice Garmon6,891.37William A. Ginger343.30Robert L. Kearney8,432.48James W. Lindsey0.00Richard E. Mahan1,002.67Joseph Niewinski7,380 16Delores M. Reed6,899.90Kenneth W. Reed573.16William J. Rhymes480.95Frank J. Sartore, Jr.11,494.76Lonnie J. Sartore270 99Joseph Sedlacek, Jr.5,012.01Charles A. Shanks64,589.79Lorraine Smithy4,782.84Donald E. Spindel3,582.75Florence Walkers2,575,97James M. Waterman0.00Billy L.Wiggs9,571 55JOHNM. DYER, Trial Examiner: On December 2through 5, 1968, and January 20 through 23, 1969, Iconducted a supplemental hearing in the above-entitledmatter, based upon a backpay specification, as amended,issued by Region 14 on behalf of the Board on October 2,1968,and on Respondent's answer as amended. Thissupplemental proceeding was held in Taylorville, Illinois,except for January 20, when the hearing was held in StLouis,Missouri. All parties were afforded full opportunityto appear, to examine and cross-examine witnesses,' andto argue orally. General Counsel and Respondent havefiled extensive briefs which have been considered.Due to various positions taken by the parties andbecause of the complexity of the issues involved, it seemsappropriatetosetforthinconsiderabledetailachronological statement of the events which have takenplace in this case before turning our attention to thespecial defenses alleged by Respondent and consideration'Certain lines of inquiry proposed by Respondent were foreclosed on adetermination that they wereresjudicata,having been determined by theBoard and the United States Court of Appeals for the Seventh Circuit inprior proceedings in this case MY STORE, INC.323ofRespondent's defenses to each of the individualdiscrim in atees.Organization of Respondent's employees by the UnitedRetailWorkers Union (Independent), herein called theUnion, began in December 1962. Following the filing ofanNLRB petition, an election was held at Respondent'sTaylorville store on February 21, 1963, which the Unionwon On February 26, the Union filed various unfair labofpracticechargesagainstRespondent,whichweresubsequently dismissed for lack of prosecution when theparties began negotiating for a contract. On May 2, 1963,theUnion struck Respondent and on May 8, filed thecharges in this matter.On September 10, 11, and 12, 1963, Trial ExaminerSaunders held an unfair labor practice hearing in thiscase, and on December 9, 1963, issued his Decision inwhich he found that Respondent had violated Section8(a)(1), (3), and (5) of the National Labor Relations Act,as amended. In its Decision and Order of May 25, 1964,the Board affirmed the Trial Examiner. In general terms,itwas found that Respondent had discriminatorilyinterrogated its employees prior to a comparison checkbeingmade of the union authorization cards againstsignatures submitted by Respondent. After the Regiondetermined the signatures were authentic, Respondentlectured its employees about denying that they had signedthe cards and threatened to withdraw privileges fromthem.ThereafterRespondent discriminatorily cut thehours of employment of some of the union adherents andviolated Section 8(a)(5) in its negotiations with the UnionItwas further determined that the strike which beganMay 2, 1963, was motivated by Respondent's unfair laborpractices and as a consequence the striking employeeswere due reinstatement and backpay, since the Union onJuly 11, 1963, made an unconditional offer on behalf ofthe strikers to return to workRespondent advised theUnion it would consider the offer and respond later.ThereafterRespondent said it would take back thestriking employees two or three at a time on a senioritybasis as economic conditions warranted and as additionalhelp was needed. Respondent expressed no willingness todischarge any of the replacement employees it had hiredduring the strike, and in fact Respondent hired additionalemployees after the Union's JulyII unconditionaloffer toreturnIn its Decision the Board modified the Examiner'srecommendations by enlarging on his RecommendedRemedy The Board as a part of its Remedy orderedRespondent to offer the unfair labor practice strikers,whose July 11 unconditional application for reinstatementwas unlawfully rejected, immediate and full reinstatementtotheirformer or substantially equivalent positionswithout prejudice to their seniority and other rights andprivileges, discharging, if necessary, any replacements inorder to provide work for the strikers. The Board alsoorderedRespondent to make the strikers whole for anyloss of pay they might have suffered by reason of thediscriminationagainst them in accordance with themethod of computation in F. WWoolworth Company,90NLRB 289, and to pay interest on the backpay in themanner set forth in IsisPlumbing & Heating Co ,138NLRB 716.The Board petitioned the United States Court ofAppeals for the Seventh Circuit (hereincalled the Court),forenforcementof itsDecision.TheCourt heardargument by respective counsel on January 15, 1965, andonApril 7, 1965, handed down its decision grantingenforcement of the Board's Decision and Order TheCourt approved the findings of interrogation and threatviolations and the discriminatory cut hours and said thatsubstantial evidence supported the Board's finding thatRespondent had violated Section 8(a)(5) of the Act byfailing to bargain in good faith with the Union citing anumber of indicia supporting this finding. In regard to thestrike the Court stated that it found substantial evidenceto support the Board's findings that the strike whichbegan May 2, was at least in part a result of Respondent'sunfair labor practices and that the Union made anunconditional offer on behalf of the strikers to return towork I It further found thatsinceRespondent failed todischarge replacements and take back the strikers, it hadviolated Section 8(a)(3) of the Act and that the Board'sOrder of reinstatement for the strikers with backpay andinterestwas justifiedOn April 15, 1965, Respondent filed a motion with theCourt asking for an extension of time to prepare and filea petition for rehearing on this matter with the CourtRespondent filed its petition with the Court on April 27and on June 4 the Court denied it. On July 6, 1965, theCourt entered its decree enforcing the Board's Order andorderingRespondent to abide by and perform thedirection of theBoardcontained in the Order.On August 19, 1965, Respondent filed a motion forrehearing and reopening the recordin thismatter with theBoard.On August 24, 1965, the Regional Office of theBoard filed its opposition to Respondent's motion. TheBoard denied Respondent's motion on October 22, 1965.On September 7, 1965, Respondent filed a petition fora writ of certiorari with the Supreme Court, which wasdenied on November 22, 1965.On October 17, 1966, the Board, after consideration ofthe matteras itexisted at that time, filed with the Court apetitionforadjudicationof the Respondent in civilcontempt, asking that contempt proceedings be initiatedagainstMy Store, Inc , and Pasquo Podeschi,Respondent's president, for their willful violation of theCourt's decree of July 6, 1965. On October 25, 1966, anOrder to Show Cause was issued on the Board's verified'The Respondent in a footnote on page 93 of its brief, states that my"impression"as to whom the Board ordered reinstatement was wrong anddiffered from the Board'sOrderwhich provided for reinstatement to theemployees"who on or aboutJuly 11, 1963,made unconditional request forreinstatement " Respondent maintained its position that the offer to returntowork comes from a written offer signed by a number of strikingemployees on July 13 Respondent is in error as previously pointed out toRespondent during the hearing and again hereTrialExaminer Saunders'Decision determined that on July11 the Unionat the conclusion of anegotiation session which took place that day, made an unconditional offeron behalf of the employees on strike to return to work Trial ExaminerSaunders found that the Respondent advised theUnion itwould considerthis offer and would advise it of its position on a later date It was thisfinding that the Board approved in its Decision when inThe Remedy itstated it would order Respondentto offerthe unfairlaborpractice strikerswhose unconditional application for reinstatement was unlawfully rejectedon or about July 11, 1963, immediate reinstatement to their former orsubstantially equivalent positions in the Order, which is meant to enforceitsRemedy,the Board refers to the employees who made an unconditionalrequest for reinstatement,but this refers back to the offer made on behalfof the employeesby the Union on July It,and not to the later documentsigned by some of the striking employees In the Court's opinionof April7, 1965, enforcing the Board Order the Court stated interalia."and thatthe union made an unconditionaloffer onbehalf of the strikers to return towork" This wouldrefer to the July II offer found by theTrialExamineras confirmed by the Board and would not refer to the piece of papersubmitted in the prior proceedingas G C Exh 14ThereforeRespondent'sassumption is incorrect and the matter as towho made the application and how, has been decided by the Board andenforcedby the Courtandis res /udtcata 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDpetition to Respondent and Pasquo Podeschi.Respondent filed its answer to the Board's contemptpetition and on November 22, 1966, the Board filed itsreply to Respondent's answer.In itsreply, the Boardadmitted that between September 20 and October 9, 1963,Respondentmailed letters offering reinstatement to 7employees including Billy Joe Rhymes, Florence Walker,RichardMahan, Lorraine Smith, and Bernice Garmon,but alleged that Respondent's offers to these unfair laborpractice strikers were as defective as the offers whichRespondentmade to the 13 employees named inparagraph V(2) of the Board's contempt petition. TheBoard citedRespondent'sanswerasadmitting theSeptember-October 1963 offers to all the employees weremade on a staggered basis to no more than threeemployees at a time, while Respondent continued to retaineight replacement employees. The Board stated that suchstaggered offers were not bona fide and were made todeter the employees from accepting the offersMaintaining that the offers to all were thus invalid, theBoarddifferentiatedbetweenthetwogroupsofdiscriminatees by stating that issues of public policy whichthe Board should decide in the first instance subject toCourt review, precluded asking for contempt citationsregarding reinstatement rights of the 7 employees, whereasthe facts were so clear as to the reinstatement rights of theother group of 13 employees, that contempt citations wereclearly warranted. As to the group of seven the Board saiditwould consider the issues appropriate to remedy forthem in a regularly constituted backpay proceeding andpresent its conclusions to the Court in an enforcementcontext.A hearing on the contempt petition was scheduled bytheCourt for December 1, 1966, and on December 9,1966, the Court issued an order of reference to a Master.On December 13, Respondent objected to the order ofreferencebecause it felt the validity of the offers ofreinstatement should not be determined by the Master. OnDecember 22, 1966, the Board's proposed form of orderwhich provided that the Master decide the validity of theoffers was signed by the Court. Respondent then moved toamend the order of reference to drop the question of thevalidityof its September-October 1963 offers to theemployeesand the Board filed in opposition toRespondent'smotion.On February 3, 1967, the Boardmadeamotionfor discovery of Respondent's books andrecords to check Respondent's claim that the 1963 offersweremade on the basis of skills and seniority. OnFebruary 7, 1967, a pretrial conference with the Masterwas scheduledIn a letter to the Master, Respondent on February 10,1967, said that the offers of reinstatement to the strikerscommenced on September 23, and were concluded onOctober 9, 1963, and acknowledged that the good faith ofthe offers was before the Master for decision.On February 21, 1967, the Board responded toRespondent's letter to the Master and pointed out that thesecond set of reinstatement offers (September 23-October9, 1963), as Respondent admitted in its answer to theBoard's contempt petition, were made on a piecemealbasis,without regard to Respondent's obligation todischarge the replacement workers to make positionsimmediately available for the discriminatees. The Boardsaid it would show that these acts of Respondent werealmost exactly the same as those first offers made in July1963, already found unlawful by the Board and the CourtFollowing various pretrial procedures the hearing washeld before the Special Master on May 9 through 11,1967Following the hearing proposed findings and briefswere filed by the parties, and the Master on November 2,1967, filed his report with the Court.The Board filed extensive exceptions to the Master'sreport particularly noting Respondent's position that itsSeptember-October 1963 offers, which occurred before theCourt's enforcement decree, absolved it from making anyfurther offers of reinstatement. The Board maintained thatRespondent by failing to discharge replacements and takeback the discriminatees had repeated its July 1963 actions,which had been found violative of Section 8(a)(3) of theAct, and in relying on its September-October 1963 offersRespondent was in contempt of the Court's enforcementdecree.On February 23, 1968, the Court issued its orderadjudgingRespondentMy Store and its PresidentPodeschi in civil contempt of the Court's previous orderenforcing the Board's Order In its opinion the Courtstated, "We hold that the offers of reinstatement made byRespondent (in September-October, 1963) were not validandthattheoffersweremadewillfullyandcontumaciously with knowledge that they were not incompliance with the decree of this court entered July 6,1965ThereafterRespondent submitted to the Court an"Emergency Motion" with a memorandum stating that itwas in a dilemma as to which employees were due offersof reinstatement. In response thereto the Board submitteditsmemorandum of March 8, 1968, identifying theemployeestowhomRespondentshouldofferreinstatement in purgation of the contempt citationIn this memorandum the Board maintained that theorderswere clear and that reinstatement offers wereimmediately due 12 employees: Harold E. Banfield, Mrs.Carolyn (Fleming) Anderson, Robert L. Kearney, DeloresM. Reed, Frank J Sartore, Jr , Joseph Sedlacek, CharlesA. Shanks, Donald Spindel, James Waterman, WilliamWiggs,ArlinFarthing,andKennethW. Reed Thememorandum noted that James Michael Cooper, whooriginally was believed not to have received a letter fromRespondent offering reinstatement, was sent such a letterdated September 26, 1963, subject to reply by him byOctober 1, 1963. Cooper's name was therefore put withthe other group of employees which includes Billy JoeRhymes,FlorenceWalker,RichardMahan, LonnieSartore,LorraineSmith, Joe Niewinski, and BerniceGarmon. The memorandum again noted that this secondgroup of discriminatees would be considered separately bythe Board to determine in the light of the decision inRiceLake Creamery Company,365 F.2d 888, 896-897, theircontemporaneousreactionstoRespondent's invalid,staggered,September-October 1963 offers, since thecontemporaneous reactions of these eight discriminateescould possibly raise issues of public policy as to whetherthey were due other offers of reinstatement. Because therewere these questions, the Board had not submitted theseeight cases in a contempt context as they did not appearto be as clear as the other group. InRice Lake,theenforcing court noted that the responses of some unfairlabor practice strikers to defective offers of reinstatement"could reasonably have led the Company to believe thatthesemen would take some further step if reinstatementwere desired." It was the question of the responses of thisgroup of eight which the Board said it would consider inthe context of a backpay proceeding and determinewhether they had foregone their rights of reinstatementand possibly shortened their backpay periods or whetherRespondent still owed them or some of them valid MY STORE, INC.325reinstatementoffers.Respondent filed a petition for rehearing with theCourt, and the Board on April 2, 1968, filed its answer inopposition to Respondent's petition.The petition for rehearing was denied and on April 22,the Court ordered Respondent's President Podeschi, underpain of attachment and arrest, to comply with the Board'sOrder as previously enforced by the Court's decree of July6, 1965, within 10 days by making bona fide and validoffers to the group of 12 employeesOn April 30, Respondent by motion asked the Court tofind that President Podeschi had purged himself of thecontempt by causing Respondent to make offers ofreinstatement to the 12 named discriminatees. The Boardagreed that the offers to the 12 had been made and onMay 27, 1968, theBoardsubmitted to the Court itsproposed Adjudication and Order on Civil Contempt. OnJune 14, 1968, the Court issued its order rejecting at thattime the Board's proposed order and determining thatRespondent and President Podeschi had satisfied theterms of the contempt decree contained in the Court'sApril 22, 1968 order. The Court remanded the case to theBoardforappropriatebackpayproceedingswhilereserving jurisdiction for further appropriate proceedings.As previously stated the Regional Director of Region14 on behalf of the Board issued the backpay specificationherein on October 2, 1968, alleging certain amounts ofbackpay due the discriminatees. This 17-page specificationwith 23 appendices originally set the hearing date forOctober 28, 1968, in Taylorville,IllinoisThe hearing wasrescheduled several times and was heard before me on thedates set forth aboveDuring the first part of this hearing in December 1968,Respondent requested a long postponement so that itcould conduct an investigation of the job searches madeby the discriminatees.Respondent said it could nototherwise adequately defend its position, asserted to most,ifnot all of the discriminatees, that they had made aninadequate or no job search After completing 4 days ofhearing in which all of the discriminatees but Banfieldweremade available for Respondent by the GeneralCounsel, I granted a continuance of a month and one-halfto enable Respondent to investigate the information madeavailable to it with provisions for recall of the witnessesfor further examinationWhen the hearing resumed onJanuary 20, 1969, Banfield was available for the entireday and was released when Respondent indicated it wasthrough with him. Respondent did not find it necessary torecall all the discriminatees.The parties waived oral argument at the conclusion ofthe hearingUpon the entire record in this case includingmy evaluation of the reliability of the witnesses, basedboth upon the evidence received and my observation oftheir demeanor, I have made the findings and conclusionsset forth belowIn its answer and amended answers, in addition toalleging particular defenses to individual alleged claims,Respondent offered five special defenses which I willconsider first.As a preliminary to considering thesedefenses, it is necessary to understand how and underwhat conditions the Union provided funds for the strikingdiscriminatees.1.RESPONDENT'S SPECIAL DEFENSES AND rHEBACKGROUND INFORMATION PERTINENT THERETOThe Union's National Executive Director Mel Waterstestified that he had been the Union's chief executiveofficer since 1954 and that the Union's constitution andbylaws (copies were made available to the parties) containno references to strike benefits nor how they are to bepaidWhile he has been the Union's chief executive, theUnion has granted strike benefits on only two occasionswith the first being in an economic strike called againstJewel Tea Company at DeKalb, Illinois. In that situationthe decision to pay strike benefits, as a matter of unionpolicy, was made by the Union's board of governors. Thesecond occasion was at My Store when the strike beganthere onMay 2, 1963, and on that occasion Watersdetermined that the Union would pay benefits and theamounts. After setting this policy he later informed theUnion'sboard of governors who acquiesced in hisdecision.According toWaters, he met with the Union's areaemployees several days before the My Store strike andgave them a report of the contract negotiations which hadtaken place between the Union and My Store to thatpoint.Waters testifiedwithout contradiction that heinformed the employees the Union had no doubt thatRespondent had been bargaining in bad faith andconsequently had committed unfair labor practices, andthat the Union would file charges with the Board. Waterssaid that if their charges were sustained, the strikingemployees might be entitled to backpay from Respondentand this seemed to be an ideal situation in which theUnion could loan the employees the amount of theirweekly take-home pay and the employees would reimbursethe Union when Respondent paid them backpay.The employees voted to strike.Waters testifiedspecifically that the employees by a show of hands agreedto the strike benefit plan he proposedIn the DeKalb economic strike which occurred in 1960,the Union advanced the amount of the gross backpay tothe employees but withheld income tax and social securitypayments, which sums were forwarded to the appropriateplaces and withholding forms were given to the strikersshowing what had been doneAtMy Store, the Union proposed not to withholdincome tax or social security payments, since it felt that inan unfair labor practice context, the employer would beheld liable for the gross amount of wages and for theamount of social security and income tax withholdingsand that this matter would be settled at the conclusion ofthe case.InMay 1963, the Union started disbursing checks tothe striking employees in the amount of their nettake-home pay. According to Waters, at that time theUnion'ssecretary-treasurerwas in a position ofsemiretirement, wherein she would work some periods oftime but would not work others. According to Waters,there was divided responsibility to the overseeing of howthese amounts were reported. The Union's records showthat for the second and third quarters of 1963 it deductedsocial security payments and withholding taxes for thesestrikingMy Store employees and reported these amountsin its quarterly income tax returns and in an account ithad with the Division of Unemployment Compensationfor the State of Illinois. By the fourth quarter of 1963, theUnion discovered these bookkeeping practices and filedamended returns with Federal income tax authorities andwith the Division of Unemployment Compensation for theState ofIllinois,which were approved and the Unioncredited with the amounts erroneously reportedThe Union treated all of the employees at My Store thesame with three exceptions James Cooper, who MelWaters states had a problem in trying to determine his 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDprecise net take-home pay since he occasionally workedon Podeschi'sfarm and would receive extra sums fromPodeschi in addition to his regular store pay, was given$30 a week extra by the Union to make up for the extrasums from the farm and as some remuneration for hisadditionalwork as picket captain in running the strikeand seeing to it that picket line procedures were observed.After Cooper left the picket line in the third quarter of1963, the Union appointed Frank Sartore,Jr , and JackBanfield as cocaptains and split the duties between themgiving each$15 per week in addition to the amount oftheir net take-home pay. The Union reported these weeklyamounts of $30 and $15 as income and gave theemployees Federal tax forms 1099 in regard to theamounts they had earned in this manner.In1964,theUnionhadallofthestrikingdiscriminateesmake out new Federal W-2 forms on thebasis that there was a change in the income tax that yearand with marriages,births, etc.,a new computation oftake-home pay was needed to better determine theamounts each should receiveOne theme in Respondent's special defenses is that theUnion'spayment to these striking discriminatees madethem union employees and took them out of the labormarket during the periods of time the payments weremade In support of its position,inaddition to some ofthe facts stated above,Respondent adduced testimony thattheUnion on occasion hired outside persons as picketsand paid them amounts of money for the hours theypicketed.Respondent analogized that since these outsidepersons were by its definition union employees,and sincethe striking discriminatees picketed too, then the strikingdiscriminatees were on the same basis as the hired picketsand that made them union employeesTo further bolster its position,Respondent offered inevidence social security forms which showed the amountsreported to Social Security by the Union for the strikingdiscriminatees during the second and third quarters of1963 and the Union's records which showed social securityand income tax amounts appearing withheld from thestriking discriminatees by the Union.These latter formsshow that the amounts were not to be reported for thefourth quarter of 1963.InrebuttaltoRespondent'sposition,theUnion'sincome tax reports for various years were produced alongwith a reconciliation of an investigation made during 1965by the Internal Revenue Service into the question, amongothers, of the amounts of the loans made to the strikingemployees.General Counsel'sExhibit 42, a copy of the Union'squarterly report of wages taxable under the Federal,InsuranceContributionActs for the fourth quarter of1963, shows the amounts previously reported for thestriking discriminatees in the second and third quarters for1963 as having been reported erroneously as wages. Thelaterreconciliationappearstoshow the Union'sexplanation of its prior reports as erroneous was acceptedby the InternalRevenueService.TheUnion alsoproduced a form from the Division of UnemploymentCompensation for the State of Illinois crediting the Unionfor the amounts of unemployment compensation which theUnion had originally made to the State for the strikingdiscriminatees.These amounts were credited to theUnion's account as having been erroneously paid.The Union'sChief ExecutiveWaters testified that theUnion did not consider the striking discriminatees as itsown employees,including Cooper,Banfield,and Sartore,even though they were paid an additional and apparentlynonreturnable sum. None of the discriminatees includingCooper,Banfield,andSartorewere eligible for orparticipated in any Union provided benefits of the typewhich employees of the organization normally enjoyedsuchaspensions,healthandwelfarecontributions,hospitalization,and other fringe benefits.The Unionconsidered the discriminatees essentially as locked-outstrikerswho were receiving strike benefits which wouldeventuallybe repaid to the Union, and not as itsemployees.When the loan arrangement was reported to unioncounsel in latter 1963, he asked the Union to prepare andhave the strikers sign loan agreements specifying the termsof the loans. Loan agreements were prepared and signedby the discriminatees under the terms of which theyagreed to repay the amount of the loans received from theUnion from any sums that they would receive as backpayfrom the Respondent.Some of these forms werebackdated to the initial point of the strike and othercopies of the forms were received and signed later.With this summary of the evidence pertinent to theamounts of money furnished the discriminatees by theUnion and with the chronology of the events set forthabove, we now turn to Respondent's five special defensesas alleged in its answer to the backpay specification.A. Respondent's First Special DefenseAs itsfirst special defense Respondent alleges that fromSeptember 1963 until July 1966, Harold Banfield andFrank Sartore,Jr.,were employed by the Union, paid aregularweekly salary,helped to direct the picket line, andwere directed in their activitiesby the Union,and while soemployed these two men were loaned sums of money inexcess of$10,000 by the Union. Respondents stated thatconcurrently there was in full force andeffect, titleV,section503, ofthe Landrum-GriffinAct, whichproscribesthe making of any loans directly or indirectly by a labororganizationtoanyofficeroremployeeofsuchorganization in excessof $2,000and provides for criminalsanctions by fine and/or imprisonment.Respondent statesthat byreason of these illegal acts of Banfield and Sartorein connection with the Union and which are violative ofstatedUnited States public policy, that they are andshould be disqualified from receiving remuneration of anyform or backpay from Respondent.During the hearing herein,General Counsel moved tostrike this special defense on the basis that it required afinding that a criminal violationof theUnited StatesCode,title29,section 503, existed,and since there hadbeen no such adjudication in regard to Banfield orSartore, the Trial Examiner was being asked to make anadjudication of a criminal violation and then determine asamatter of publicpolicythat backpay should not begranted.The GeneralCounsel rightly observed thatneither the Trial Examiner nor the Board have suchjurisdiction.During the hearing Respondent stated this was not acriminal proceeding but that its defense recited facts andon its interpretation of those facts these two men wereemployeesof theUnion who had received loans in excessof the stated amounts and that to allow them to recoupfunds from Respondent would be violative of the publicpolicy ofthe United States as enunciated by Congress inthisparticular statute.Respondentmaintains that thecriminal provisions are accidental or incidental to such afinding and urges that on the facts it proposes,the TrialExaminer could determine that the actions of the two men MY STORE, INC.contravenedUnited States public policy and to awardthem backpay would flaunt public policy.During the hearing I stated that I felt Respondent wasasking me to find and conclude that the two men togetherwith the Union had committed an illegal act, and thatsuchadeterminationwascertainlybeyondmyjurisdictionSuchafindingwouldbeanecessaryprerequisite to conclude that the actions were againstpublic policy and that payment of backpay would affrontsuch public policyHowever I asked the parties to briefthis question and held in abeyance ruling on this motion.In its brief Respondent states that assuming the amountreceived from the Union by Sartore and Banfield was aloan and since they received an additional amount ofmoney for their work on the picket line that suchadditionalmoneys must be considered wages. for taxpurposes, that automatically with this determination thequoted part of the Landrum-Griffin Act has been violatedand their actions would conflict with public policy. Insupportof its positionRespondent noting that theSupremeCourthasdirectedtheBoardnottosinglemindedly consider only its own remedial acts, but toconsider other equally important congressional purposes,citesOffner Electronics, Inc.,134 NLRB 1064, in whichthe Board denied its remedial relief to an employee foundtohave committed the crime of embezzlement andSouthwesternGreyhound Lines Inc,22NLRB 1, inwhichan employee who had committed theft wasdisqualified from remedy To vitiate the contrary fact thatinthese two cases criminal prosecutions had alreadydeterminedtheguiltoftheindividualsinvolved,Respondent citesIowa Beef Packers v. N L.R B ,331F.2d 176 (C A. 8, 1964).Respondent says that therein thecourt reversed the Board's remedy with respect toreinstatement and backpay to an employee who had"deliberately falsified his testimony while on the stand atthe hearing and in the unfair labor practice charge whichhe filed " Respondent refers to this as "the crime ofpenury "Respondent states that no criminal proceedingswere initiated there and that the Trial Examinerdetermined the person had committed perjury in thehearingRespondent concludes that since neither theburden of criminal prosecution or the burden of findingproof beyond reasonable doubt was needed there, it shouldnot be needed by the Examiner in the present proceedingGeneral Counsel's brief argues that the cited statute is acriminal statute and in order to determine that Banfieldand Sartore should not receive backpay, a finding thatthey had criminally violated the statute would have to bemade as a necessary premise on which to base theconclusion that- the loan by the Union in this case wascontrary to stated public policy. The General Counsel alsorefers to the statutory prohibition in section 603B of thecited Act, which states that nothing in the titles of the Actshouldbe construed to confer any rights, privileges,immunities,or defenses upon employers,or to impair orotherwise affect the rights of persons under the Act. Onthis basis General Counsel insists that even if there hadbeen an adjudication that the two striking employees andtheUnion were guilty, this statutory prohibition wouldpreclude Respondent from raising it as a defense.GeneralCounselalsoreferstothehistoricalbackground for this particular part of the statute in thattheMcClellan committee hearings disclosed that largeloans had been made to union officials from the uniontreasury and that the intent and purpose of the statute wasnot to interfere with nor make it a criminal act for aunion to pay strike benefits to persons engaged in unfair327laborpractice strikeswith the contingency that theycompensate the Union if they in turn were compensatedfor loss of employment by their employer.General Counsel also argues that the criminal sanctionsare not accidental or incidental to this particular part ofthe Landrum-Griffin Act but are an integral part of it andthatonly the Attorney General may prosecute suchalleged violationsin a court of competent jurisdiction.Ihave considered the arguments and have determinedthat I must grant General Counsel's motion to strike thisfirst special defense of Respondent. As I pointed out toRespondent during the hearing, the words of the statuteand the surrounding circumstances make it quite evidentthat in order for me to arrive at the position Respondentdesires, I would first have to determine that Banfield andSartore had engaged in criminal acts. Clearly this issomething I cannot do. Secondly, the cases cited byRespondent in its brief are inappropriate since theyinvolve cases in which the guilt of persons has previouslybeenadjudicatedbyacourtof proper jurisdiction.Respondent's citation of theIowa Beef Packerscase isalsoinapposite.Inthatcase the Trial Examiner,according to the court, determined the individual hadgiven false testimony primarily from the individual'sadmission that he had lied in making the allegations ofthe charge which he signed under oath. On the basis ofthisdetermination the Trial Examiner there found theman should not be granted reinstatement.The present case clearly is not the same as the TrialExaminertheredeterminingprincipallyfromtheindividual's admission that he had lied or in Respondent'swords had committed the "crime of perjury " WhatRespondent asks me to do here is to determine theintention of a criminal statute and that it would apply tothe particular facts in this case,that is that the amountshere advanced as strike benefits would fall within thepurview of the statute Such a determination is clearly amatterforstatutoryinterpretationbyacourtofcompetentjurisdictionRespondent'sinterpretationbasicallywouldmake the loan a criminal violation,whereas if the amounts were not to be repaid to the Unionand were an outright strike subsidy or gift, there would beno criminal intent This would appear to be the reverse ofwhat the Congress sought.IrejectRespondent's application ofIowa Beef Packersto the present case.In the absence of a clear-cut decisionby a court of competent jurisdiction interpreting thestatute to apply to the facts here and with no criminalfinding as to the involved parties I could not and can notdetermine whether as a matter of public policy backpayshould be forbidden to the two individuals. I would befurther deterred by the statutory prohibition quoted byGeneral Counsel, thatviolationsof the Act with oneexception are not a matter of defense for an employer inregard to other violations of the Act.General Counsel's motion to strike Respondent's firstspecial defense is granted.B. The Second SpecialDefenseRespondent'ssecond special defense is aimed at thegroup of eight discriminatees not named in the contemptorders issued by the Court on April 22 and June 14, 1968.Respondent in its answer states that in thecontemptaction the Board sought to adjudicate the rights ofemployees to backpayaswellas reinstatement rightsalthoughRespondentsaysthe Board sought to excludethosenotnamed in the contempt order from such 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsiderationRespondent then states:Although all striking employees were before the Courtforadjudication of their rights in the premises theCourt in its final order of June 14, 1968, remanded thiscase to the Board for further proceedings to determine"what specific sums in backpay are due what employeesofMy Store Inc., named in the April 22, 068contempt order." As a result of such decree, employeesnot named in the aforesaid decree have by order of theUnited States Court of Appeals for the Seventh Circuitbeen excluded from consideration for any backpay inthese proceedings, and the order of the aforesaid courtenforcing the original Board Order entered July 6, 1965,hasbeenamended to exclude therefrom strikingemployees not named in the order of April 22, 1968."As a corollary to this second special defense, Respondenturged as to each of the eight that it had made properoffers of reinstatement to them and it sought during thehearing to litigate the propriety of its September-October1963offersofreinstatementtoeachofthesediscriminateesOn motion by the General Counsel I ruled such latterinquiry by the Respondent out of order,as anattempt byRespondent to go behind the Court's contempt decree asan attack upon a question that had been resolved and wasres judicataTaking the latter matter first it is undisputed andRespondent admits that it made staggered offers ofemployment to all of the striking discriminatees hereinvolved in the September-October 1963 period. It wasthis precise practice that the Court held invalid when itsaid: "We hold that the offers of reinstatement made byRespondent were not valid and that the offers were madewillfullyand contumaciously with knowledge that theywere not in compliance with the decree of this Courtentered July 6, 1965 "The language used by the Court does not permit anycircumspection as to the validity of the offers, nor does itlook for any conjecture as to what Respondent meant.The Court conclusively determined that the offers madeon the admitted staggered basis, with no adequatejustification offered by Respondent for its action, were notmade in compliance with its decree and are invalid offersAs noted in the chronological history of this case,supra,from the inception of the contempt action theBoard informed the Court that there might be somequestion as to whether the discriminatees not named in itspetition for contempt by their answers to Respondent'sinvalidSeptember-October 1963 offers, might have ledRespondent to believe that they would do somethingfurther if they desired reinstatement. The Board drawingon its experience with the United States Court of Appealsfor the District of Columbia Circuit inN L R B v RiceLake Creamery Company,365 F.2d 888, and in accordwith the principles of equitable estoppel, stated that it wasnot asking the Court to find contempt as to these specific8 cases, but that as to the 12 named discriminatees it feltthatRespondent'sactions to them and their responses,were so openly contemptuous of the Court's decree that itbelieved it was warranted in seeking a determination ofthe contempt issue by the Court in that defined area. Thisposition of the Board was spelled out in the Board's replyto Respondent's answer to the Petition for Adjudication ofCivilContempt, filed by the Board with the Court onNovember 22, 1966, and other documents cited above.This position of the Board was preserved throughout thecontempt proceedingsRespondent's position that the Court in its June 14,1968, order in the contempt proceedings, has amended itsenforcementdecree of July 6, 1965, is untenable Thecontempt proceedings have determined that Respondenthas contumaciously disobeyed the Court's enforcementorder, not that it has obeyed it The civil contempt orderby the Court was an exercise of the Court's power tosecure enforcement of that decree where Respondent hascontumaciously rejected theCourt'sorder.As fullyexplained there were other areas in which there was aquestion as to whether what Respondent and the otherparties have done has satisfied the Court's order Sincethere was a question, the Board did not seek to present itto the Court in a contempt setting but said that it wouldseek the answers in a backpay proceeding and present itsdetermination to the Court in an enforcement context sothat the Court could pass on the questions in a lessdemanding atmosphere than that of contempt Thus thelimiting of the contempt area can not be equated withdropping or negating parts of the July 1965 enforcementdecreeThis present position of Respondent was not raisedduring the contempt proceedings and appears now to be acomplete misreading of the nature of the actions takenand the decisions rendered by the Court The Court couldnot have and did not determine that all of the enforcementquestions have been decided in this contempt proceeding,since not all of the questions were before the Court.To equate the Court's enforcement of its July 6, 1965,decree by this Contempt Order, with an adjudication thattheeightdiscriminateesarenotdueoffersofreinstatement or backpay, is a feat worthy of the ministerinSenator Sam Ervin's story, who disliked the thencurrent feminine hair style of wearing a bun or knot ofhair on the top of the head According to Senator Ervin,theminister preached a foot-stomping sermon based onwhat he said was the biblical injunction "Top Knot ComeDown " After the sermon, when challenged as to thebiblical origin of the topic, the minister cited a particularportion of the Bible and when the questioner looked upthe reference he read the phrase in the entire context as"And let him who is on the roof-top not come down "C. Respondent's Third Special DefenseRespondent offers as its third special defense, a pleathat since the final decree of the Court enforcing theBoard'sOrder was entered July 6, 1965, and the backpayspecification herein was not issued until October 2, 1968,theBoard has unconscionably delayed in issuing thebackpay specification, leadirg to great hardship to theRespondent as well as an unnecessary and unjust liabilityforbackpay claims. The Respondent asked that nobackpay or interest be allowed beyond January 1, 1966, atime which it considers reasonable for the enforcement ofthe backpay order in this proceeding Respondent statesthat this time lapse is contrary to the AdministrativeProceduresActrequiringreasonabledispatchinconclusion of administrative matters.In answer to this defense General Counsel citing a greatnumber of cases claims that the "reasonable dispatch"phrase bears on the requirement that an agency should notdeny relief or fail to conclude a matter by inaction TheGeneral Counsel also notes that the defense of laches isnot available against a suit brought by a Governmentagency to enforce a public right and that this backpayproceeding is in vindication of public policy and a publicright and that further it would be inequitable to require MY STORE,INC329discriminatees to suffer a loss caused by the action orinaction of others. The General Counsel also cites theWC Nabors Cocase, 323 F.2d 686, 688-689 (C.A 5), cert.denied 376 U.S 911, to show that a time lapse muchgreater than that involved in this proceeding has beentolerated.Again referring to the chronological history here, itshould be obvious that any delay between the issuance ofthe Court's 1965 order and the issuance of the backpayspecificationwas not brought about by the Board, butrather by Respondent's wrongful insistence that it hadterminated the backpay periods for all of these individualsby its September-October 1963 offers to them The Board,by originating the contempt proceeding proved to theCourt's satisfaction that those offers were invalid andwere in contempt of the Court's 1965 order Thus it hasbeenRespondent'spositionand actions which haveproduced the interim amount of time and held open thebackpay period which finally terminated for some of thediscriminateeswhenunderthecontemptcitation,Respondent made offers to 12 discriminatees in April1968. For the Board to have begun a backpay proceedingina situation where Respondent had not tolled at leastsome of the backpay claims by a valid offer ofreinstatement would have been an exercise in futility sinceother such proceedings would have been necessary todetermine amounts until the offers were finally madeRespondent by its position on making reinstatement offershas determined some outside limits of the backpayperiodsWithout some limits a backpay proceeding wouldbe of little value If blame is to be attached to one of theparties for the length of the backpay period, it must beaffixed to RespondentThe Court's final order in this contempt proceeding wasissued in July 1968 which means that only a little over 3months elapsed between the Court's order enforcing itsprior order by contempt and theissuanceof the backpayspecificationherein.Consideringthenumberofdiscriminatees and the volume of information involved,this period of a little more than 3 months could not beheld an undue prolongation of this matter ConsideringthatRespondent tookmany time consuming butlegitimatelegalsteps,requestingrehearingandreconsideration of numerous matters and decisions, andwas finally forced by a contempt decree to make somevalid offers of reinstatement, thus tolling some of thebackpay periods in 1968, and here is complaining of"unconscionable delay" by the Board, would seem to callfor application to it of-the Hebrew word "Chutzpah,"which I have heard defined as that degree of consummategall itwould take for a person admittedly guilty ofmurdering his father and mother to ask for mercy --i theground that he is an orphanD. Respondent's Fourth andFifthSpecial DefensesRespondent alleges that the discriminatees who wereunion employees received sums of money from the Unionand that during such periods they were not in the labormarket and the amounts received are interim earningswhichshouldbedeductedfrombackpayclaims.Respondent also claims that interest on the backpayclaims should be remitted to the extent of the sumsreceived from the Union,since the employees were notdeprived of the moneys which they otherwise would havereceived from Respondent.Alternatively Respondent states that if it is determinedthat the amounts received from the Union were a loanagainst the amount of backpay to be received, that theBoard should not allow interest on backpay since theemployees were not deprived of their money and to allowinterestwould be to allow an unjust enrichment to theemployees.As discussed in regard to Respondent's first specialdefense,atthe inception of the strike the Unionestablished the policy of paying strike benefits in theamount of regular take-home pay for the employees in theform of a loan to be repaid to the Union in the event thatthe striking employees received backpay following BoardproceedingsThe Union adequately explained why forcertain periods the Union's quarterly income tax reportscarried the striking employees in the same manner that itcarried theUnion's regular employees. The problemoccurred due to inadequate supervision of the Union'srecordsbecause of the semiretirement status of theUnion's then secretary-treasurer. The Union corrected itsprocedures and received credit not only from the FederalGovernment for an overpayment in those areas, but alsofrom the State of Illinois in regard to unemploymentcompensation payments. Thus, the indicia in this arearelied on by Respondent was fully' explained and met andtherefore no longer preponderatesRespondentalsopointstothefactthatthediscriminatees walked picket lines, were given orders bysome union officials as to when to appear on the picketline and when and where to picket, and picketed at otherlocations.Respondent states that since the Union hiredpicketswho were the Union's employees and whoperformed the same duties as the discriminatees that thediscriminatees status is the same as that of hired pickets,i.e.,union employees. Additionally Respondent points tocertainemployees who worked I or 2 days in otherlocations and turned the sums received from these otheremployers over to the Union, and the Union advancedthem the full amount of the employees' take-home pay onthe continuing loan basis. There are other contradictoryindications such as some employees supposedly beingdocked for parts of their take-home pay when withoutadequate explanation they were absent from the picketline.On the other hand, we have employees who were sickfor long periods of time or who were absent for otherreasons and continued to be advanced the full amount oftheir take-home pay as a loanIn determining the status of the striking discriminateeswe also have the following facts the notes signed by thediscriminatees agreeing to repay the loan amounts to theUnion; the striking employees did not receive benefitssuch as the Union's regular employees received in thenatureofhospitalizationandotherfringebenefitcoverages;norwere the discriminatees covered byunemployment insurance nor did they engage' in thenormal work the Union's regular employees engaged inThe principal indicia relied on by Respondent is that theduties of hired pickets and the discriminatees were thesame with the distinction that hired pickets were paid onan hourly basis for the time they actually picketed. Butthe Union did not withhold income tax or social securitypayments nor pay unemployment insurance on thediscriminateesThe only apparent exception would be made the extraamounts paid Sartore, Banfield, and Cooper by the Unionas set forth above. The Union did prepare Federal incometax forms for these three men for the amounts theyreceived over and above their loan take-home payThe burden is on Respondent to prove that the amountsreceived from the Union by the striking employees were in 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe nature of pay for interim employment and not strikebenefitswhichwere in this context to be repaid. Inattempting to carry its burden of proof, Respondentproduced only the social security and tax forms whichshowed theinitialpayments being made by the Union onbehalf of the striking employees. This amount of proofwas more than countered by the proof brought by theGeneral Counsel, that these amounts were set aside inerror and were subsequently corrected by the Union. Theonly other evidence offered by Respondent was that paidpickets performed similar duties to those of the strikingemployees. The major exception to this is the amountsover and above the amount of take-home pay received byCooper, Banfield, and Sartore. The General Counsel metRespondent's evidence by showing that the discriminateesreceived the amounts as a loan from the Union in theform of a strike benefit which was not payable as anhourly rate but was available as a loan while theysupported the strikeThe evidence regarding filling out Federal income taxforms was met by notation of the 1964 changes in theFederal income tax law which warranted a revision of theamount of take-home pay the discriminatees would havereceived, in addition to the changesin statusof taxpayersby virtue of marriage, births of dependents, etc.Strike benefits as such have been held by the Board notto constitute interim earnings. SeeLozano Enterprises152NLRB 258, 260,264;Standard Printing Company ofCanton.151NLRB 963,Rice Lake Creamery Co ,supraIn this case the obligation on striking employees torepay the Union for the amounts advanced seems all themore reason to hold that these sums are not interimearningsand the Union was not the discriminatees'employer.In summary, the discriminatees were not performingservices for the Union in the same sense that unionemployees customarily provide their services. Secondly,the discriminatees' obligation to repay the Union, which Irecognizefrom the testimony ofWatersand thediscriminatees, and from the obligation of the instrumentssignedbythem,obviatesanemployer-employeerelationship. I conclude therefore that the amounts ofmoney advanced by the Union to the discriminatees,which is to be repaid by them from any amounts receivedas backpay, do not constitute interim earnings and thatthe discriminatees were not employees of the UnionThere is one exception to this finding and that is thattheadditionalsums of money received by Cooper,Banfield, and Sartore for the periods concerning whichthey testified, apparently were not included in the sums tobe repaid by these three men. Both the Union and thesemen considered these sums apart from their take-homepay since the Union filed Federal wage information formsconcerning these amounts and did make a Federal formavailable to the men for their reporting purposes. There isno specific testimony as to what period of the workingday these sums were meant to cover These sumsapparentlyweremeant to compensate the threediscriminatees for extra efforts which they put forth inguiding the picket line These are sums which they wouldnot have received if they had not been out on strike Inthis particular, I think Respondent has a legitimate claimto offset these amounts against gross backpay for thoseperiods in which I determine that the employees were inthe labor market.In regard to the question of interest both as to thefourth and fifth special defenses, I find first of all that Iam bound by the Board's decision awarding interest andby the decision of the Court enforcing the Board's Order.There is no showing that this point was raised in the priorproceedings and the question would appear settled andresjudicataSecondly,Respondent wants to inure to itsbenefit, theUnion's grant of interest-free loans whichweremade to the discriminatees to enable thediscriminatees and the Union to attempt to achieve theircommon end in exercising their rights under the Act.Certainly the Union by providing strike benefits to thediscriminatees did not intend to finance Respondent'sunfair labor practices. Respondent, because of its unfairlabor practices, has been orderedinter aliato provide thediscriminateeswithbackpayand legitimate interestthereon for the sums these discriminatees lost by reason ofRespondent's unfair labor practices. Here if there wereany unjust enrichment it would be to Respondent ifRespondent's plea were granted. The principles of equitywould deny to the one causing the injury a reward for thatinjury I see no unjust enrichment here but if there is aquestion of a windfall it should go to the aggrieved partyand not to the transgressor of the aggrieved's rightsTo consider this in another light, if each of thediscriminateeshad a rich uncle who advanced thediscriminatee a loan in the amount of, or even greatly inexcess of, his weekly take-home pay or the gross amountof his eventual backpay, Respondent presumably wouldclaim that the beneficence of the rich uncle should inureto it and attempt to litigate the interest question since thediscriminatee would have had money with which to lookafter himself in the interim. The manner in which thestriking employees received their loan and the amount ofitwould appear to be none of Respondent's businessunless the amounts were received as interim earnings.Here, I have held that these amounts were not in thenature ofinterimearnings and the arrangement betweenthe union and the striking employees would appear to beof a personal nature into which Respondent should notintrude nor claim for itself any diminution of what it owesthediscriminateesbyreasonofsuchpersonalarrangement.The matter here dealt with is separate and distinct fromthe questions raised in each individual case hereafter, thatis,whether the discriminatees were available for andseeking work, or whether they withdrew from the labormarket.TheGeneralCounselanalogizedtheamountsdiscriminatees received from the Union, to the payments ofunemployment compensation which the Supreme Court inN.L R B v. Gullett Gin Company.340 U.S. 361, foundto be collateral benefits and not deductible from grossbackpay.TheSupremeCourt'srationaleinthatproceeding seems applicable to the present proceeding11.THEINDIVIDUAL DISCRIMINATEES AND THESEPARATE DEFENSES TO THEMInaddition to its "Special Defenses"Respondentadvanced some defenses to individual claims which wereasserted against groups or most of the discriminatees.Rather than repeat these defenses,the answers thereto,and a discussion of them in each instance,Iwill set forthin general the positions and arguments made and the basisfor the conclusions I reached regarding the individualsituations.As noted above Respondent sought to relitigate thevalidity of the September-October 1963 offers it made tothe eight discriminatees not included in the contemptactionIheld that theCourthad determined that the MY STORE, INC.admittedly staggered offers to all discriminatees wasinvalid and contumacious of its decree andres judicatacould not be further litigated. The questionremaining asto these eight, as enunciated by the Board before, during,andafterthecontemptproceedings,waswhether,following the principles enunciated by the U. S. Court ofAppeals for the District of Columbia Circuit inRice LakeCreamery, supra,the responses of the discriminatees tothose offers could reasonably have led Respondent tobelieve that the discriminatees would take some furtherstep if they desired reinstatement.In applying fully theRice Lake Creamery Cotest, thefirst apparent distinction is that in the instant situation theadequacy of the form of offer to thediscriminatees iscontested where inRice Lake Creamery Coitwas not.The offers here were made in the following manner:331DateDear Sir,Circumstances are such that we now find it possibleto again offer you the opportunity of returning to workat the Taylorville My Store. This offer is made with theunderstanding that you would be given the same job,hours of work, rate of pay, and other conditions as theywere when you went on strike.This offer is made subject to your reply not laterthan..TaylorvilleMy Store,IncMarcel R.PodeschiThe letters to the discriminatees were dated as follows:DiscrimmateeLetter DateDate RevdReply DateIn Letter1.William RhymesFri. 9/20/63No recollectionby Rhymes butenvelope showsa notice reregistered ltr. del.nMon.9/23By 7 a,mMonday9/23/632.Richard MahanMon. 94304 631042/6310/2/633.FlorenceWalker9/30/6310/1/6310/2/634.James Michael Cooper9 30 63?1044463LorraineSmithues. 10 1 6310[2/6310434636.Joseph NiewinskiWe . 10 2 6310/4/6310/5/637Bernice GarmonMon. 10/7/6310/816310/9/638.Lonnie SartoreLate September2--3 daysWhen these offers were made, Mahan, Cooper, and L.Sartorewere employed at other jobs, with Cooper inMoline, Illinois,L.Sartore in Chicago, Illinois, andMahan at Peabody Coal Company in Kincaid, Illinois,near Taylorville. The remaining five were on the picketline.The Board stated inBettsBakingCompany,173NLRB No. 157;Offers of reinstatement requiring acceptance within 4days have been held to be invalid, as allowing thediscriminatees an unreasonably short period of time inwhich to make arrangements to begin work.ThermoidCompany,90 NLRB 614;Harrah's Club,158NLRB758.We can perceive of no ground for distinctionbetween such offers and those in the case at bar, for ineach case the discriminatee would have been required toleave his present job while giving less than reasonablenotice. SeeThermoid Company, supraApplying this rationale to the instant case it appearsthat the offers made here were unreasonably restricted.Marcel Podeschi, when questioned about the additionaltime given Cooper, testified that he did not know why hegave Cooper more time and did not remember whetherCooper was going to school or whether he wanted to besure that Cooper got home for the weekend.This testimony indicates to me that Marcel Podeschiwas aware that Cooper, who had been in charge of thepicket line and left for a job with Jewel Tea Company inMoline, Illinois, was working out of town at the timePodeschi made the offer It seems that the offer was senttoCooper's mother's address in Taylorville but Coopertestifiedwithout contradiction that he never received theoffer and consequently made no reply.Even those five discriminatees who were then picketingwere reasonably entitled to more than 1 day in which toletter on the afternoon before their reply was due, I find,isan inadequate period in which to give the offer theconsideration it deserved and clearly was inadequate forthose then employed elsewhere.Itherefore find and conclude that the offers to theseeight discriminatees were additionally invalid as not givingthem adequate time within which to respond to the offer.Consequently I find that the eight discriminatees were notbound to reply to the offer within the time limit set by.Respondent. Respondent nowhere indicated that it wouldconsider individual requests for additional time and thestaggered basis used by it in making the offers indicatesthat such requests would have been refused. Additionally Ibase this conclusion onMarcel Podeschi's testimonydenying that any of the discriminatees (other than L.Sartore) responded to the offers, despite testimony fromsome of the discriminatees that they did talk to Podeschiwithin a few days of receipt of the letters. This pointwhich will be covered further,infra,leads me to concludethat Podeschi did not consider any responses not comingto him prior to the time limit he established Further I donot feel it is incumbent on the discriminatees to requestadditionaltimeand thereby cure the defects inRespondent's written offers, and attempt to render themvalid,particularlywhere the indications are that suchrequests would have been refusedDespite Respondent's offers thus being invalid on twobases,we still have the question of whether thediscriminatees' replies should be held to toll their backpayperiods.Lonnie Sartore replied to Respondent's offer, sayingthat he was employed elsewhere, and refused the offer. Onthe basis of this reply the General Counsel concluded thatL. Sartore's backpay period was tolled, and therefore hisbackpay period runs only until September 30, 1963. Thespecific facts on Sartore as to total backpay will be setforth below, but I find that the tolling of his backpay at 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat time is properRiceLakeCreameryCo.statesthatdespite theinvalidity of the offers, we should consider the action orinaction of the employees and their union as well asRespondent'sconduct in determining whether backpayandreinstatementremediesaresuitableinthecircumstances.Basically then the question appears to beone of equitable estoppel,in that we are to determinewhether,despite the invalidity of the offers,Respondentcould have been misled by either the answers of thediscrimmatees or the fact thattheydid not answer, intobelieving that the next step was up to the discriminatee ifhe wanted reinstatement.IfRespondent could reasonablybelieve that the discriminatee would perform some furtheract if he truly wanted reinstatement, then Respondent mayhave been lulled into not correcting his invalid offer ormaking a further offer to the discriminateesIn applying this test in this case, I have concluded,supra,that the eight discriminatees were under no duty torespond to the offers since they were not given anadequate time within which to reply. I therefore concludeand find that Respondent reasonably could not have beenmisled by the discrimmatees who did not reply to itsoffers.ItwasadmittedbybothRespondentand thediscriminatees that Cooper and Mahan did not reply tothe offers.Since neither of them has received a valid offerof reinstatement from Respondent which would serve totollbackpay,Ifind that their backpay periods are stillrunning and that it will effectuate public policy to holdRespondent to present and continuing liability untilRespondent makes a valid offer of reinstatement to thesetwo men.It is likely that the offers may be refused bythem since each of them appears to have securedreasonable employment elsewhere, but each of them is duethe opportunity of deciding when a valid offer is madewhether they wish to return to Respondent's employ ornot.Mrs. Bernice Garmon testified that l or 2 days afterreceiving the letter she saw Marcel Podeschi at the picketline and told him she could not return to work until thestrike and everything was settled.JosephNiewinskitestifiedthatafterreceivingRespondent'soffer he engaged in a conversation with F.Sartore and Banfield in which they expressed the idea theywould not go back unless it was in a group.He states thatF. Sartore handed his letter and some others to MarcelPodeschi and though he does not recall what the otherssaid,he told M Podeschi he would not be back.William J.Rhymes did not receive Respondent's letteruntilafteritsstateddeadlineof 7 a.m.Monday,September23, 1963.Rhymes testified that later that weekhe was with F.Sartore and Billy Wiggs on the picket linewhenM.Podeschi approached,FSartore toldMPodeschi they could not come back the way things wereright then and if they came back it would be in a group.Podeschi checked bothWiggs and Rhymes who agreedthat was their answer.Lorraine Smith testified that after getting Respondent'soffer she discussed it with fellow discriminatee Carolyn(Fleming)Anderson and they agreed they should only goback as a group.Mrs. Smith then telephoned M. Podeschiand told him she wanted to come back but could notunder the present circumstances.Since Respondent's offercalled for the same job and other conditions it seems clearthatMrs.Smithmeant the staggered offers ofemployment.FlorenceWalkertestified that she was sick when shereceivedRespondent'sofferandlatertelephonedM.Podeschiand said she could not returnto work due to herhealthand the strike.Each of these fivediscriminateesappeared on the picketline afterthese offers,so it seems apparent Respondentwould have been on noticethat they were still part of thegroupcontinuingtoprotestRespondent'sunfair laborpractices.If there werenothingmore, I would have somequestions concerning the responsesofNiewinski,Mrs.Smith,and particularlyMrs.Walker. Howeveras its lastwitness during the hearing,RespondentcalledMarcelPodeschiwho after testifyingas to his issuance ofRespondent'sSeptember-October 1963 offers to the groupof eight discriminateesstated that he received a reply onlyfrom L.Sartore and denied thathe had received anyrepliesfrom the remaining sevenemployees.MarcelPodeschi'sunequivocaltestimonyin this regard meanseitherthat he did not receive the replies from these fiveemployees as they testified, or thatsince the replies wereafterthe time limit he imposed,he did notconsider themas replies to Respondent's offer.The question of whetherRespondentcould have beenmisled into action or inaction on itspart by the replies ofthese seven employees mustbe answered negatively basedsolely on Respondent's testimony.WhereRespondent saysitgot no answers,thenobviouslyitcould not have reliedon answersfrom thediscriminatees to its detriment.MoreoverRespondent's resistance to making new validoffers toother discrimmatees untilforced to do so by theCourt'scontemptorderisafairindicationthatRespondent was not relying on the discriminatees to doanythingfurther,but rather consideredthematter closedafter it made its September-October 1963 offersIthereforeconclude andfind thatRespondent couldnot reasonably have been misledby thediscriminatees'replies orlack ofreplies since Respondent denied that itreceived any replies.Since Respondent has not made validoffersofreinstatementto any of this group of eightdiscriminatees,Ifindand concludethat such offers aredue eachof themexceptingL.Sartoreand that thebackpayperiodof eachof them willnot betolled untilsuch offers aremade.Therefore,the amountsof backpayIhereinafterfind due and owing to each of the sevendiscriminatees exceptingL. Sartoreare interim amounts,figuredonly through the second quarter of1968, and Ihold that until satisfiedby a valid offerof reinstatementRespondent'sobligationto each ofthese discriminateescontinues to run.As to some of thediscriminatees,Respondent notesthat their interim earningsweremuch in excess of wagesthey would have received if theyhad remainedemployedby Respondent, apparentlysuggestingthat theyhad foundbetter employmentand impliedlythat they would haverejected any offerto return as inactuality Lonnie SartorerefusedRespondent'sSeptember1963offerofreinstatement.In adoptinga remedy for adiscriminatee, the Boardhas considerednot only the effect ofthe discrimination onthe individual,but also the effecton Respondent'sotheremployees.The Boardhas determinedthat the mostsuitablemethodofvindicatingpublicpolicyanddemonstratingthat the rights ofallmust be protected is torestore asnearly aspossible the statusquo prior to thediscrimination.To show that employees may not bedismissed discriminatorily in violationof the Act, theremedy obviouslycalledfor is to put thediscriminatees MY STORE, INC.333back in the positions they would have held absent thediscrimination and to make them whole for losses theymay have suffered by reason of the discrimination. Theconcept of the same or "substantially equivalent" job asprescribed by the Board means that the discriminatee is tobe reinstated to the same job he had, but if throughtechnological change or improvement that job has beenabolished, then he is to be placed on a reasonably orsubstantially equivalent jobIn the present instance Respondent seems to take theposition that, since some of the discriminatees found jobsthatmight appear to be better than those they held withRespondent, their backpay period should be cut.The Board has held for good reason that the backpayperiod is coextensive with Respondent's duty to offerreinstatement to the discriminatee. Respondent has it initspower by making a valid offer of reinstatement to tolltherunningof the backpay period The individualdiscriminatee might lose a present job, be dissatisfied withit,or have personal problems which might induce him toreturnfroma distantjob to one with Respondent Thereareuntoldreasonswhichmightweighupon thediscriminateeand lead him to choose to return toRespondent when the valid offer is made. It is not forRespondent or me to decide what the individual might doThe obvious and proper answer is to make the valid offerandgetthediscriminatee'sresponse.Secondly theemployees still employed by Respondent are entitled toknow, and in such case, have demonstrated for them, thatwhere rights of employees are violated and employees arediscriminatorily discharged, they are due and will be madevalid offers of reinstatement by the Respondent. This is apart of reestablishing the status quo and demonstrating tothose concerned that their guaranteed rights under the Actwill be protected.Backpay should run coextensive with the offer ofreinstatement because if the discriminatee is earning moreafterhisexpenses than he would have earned fromRespondent, he is due no backpay for such periods But ifthe discriminatee is earning less than what his grossbackpay would be, he is due the differences as backpay.Age, job opportunities in the area, physical condition, andother factorswilldeterminewhether the individual'sinterim employment is better or worse than what it wouldhave been if he had remained with Respondent It isbecause of Respondent's discriminatory action or inactionthat the discriminatee was placed in the position ofsearching for and finding work. No hardship is worked onRespondent by making the backpay period coextensivewith Respondent's making a valid offer of reinstatement,an act Respondent always has within its power to make atany timeInthiscase the backpay periods, except whereindividual discriminatees have removed themselves fromthe labormarket,arecoextensivewithRespondentmaking a valid offer of reinstatement to the discrimmatee,and where a valid offer of reinstatement has not beenmade, the backpay period will continue to run until suchan offer is madeRespondent made a number of contentions regardingthe discriminatees' search for work, based mainly on aquarterly approach as to what the discriminatee did ineach calendar quarter.Where discriminatees searchedmainly in the Taylorville area, Respondent insisted thatthe labor market should be considered as embracingDecaturandSpringfield,IllinoisWheresomediscriminatees searched mainly in those areas, Respondentinsistedtheyshouldhave looked for work in theTaylorville areaThe General Counsel produced an expert witness whotestifiedthattheStateof Illinoisconsidered theTaylorville,Springfield, andDecatur areas as separatelabormarket areas. Beyond this the witness producedfigures from the State's records regarding job openingsand job applications on file with the Illinois StateEmployment Service, for the relevant periods in theSpringfield area, which showed that applicants for jobs inthegeneralfieldforwhich the discriminatees werequalified, were from two to four times as many as therewere available jobs. These factors together with the agesof the discriminatees and other factors must be consideredindeterminingwhetherthe discriminatees were in thelabor market or not.One vital question affecting this inquiry is the fact thatthe discriminatees here were not in the position that somediscriminatees might find themselves, that is, out of workwith no means of supporting themselves or their familiesand a consequent necessity of taking any and all types ofwork to make ends meet.Here the discriminatees were receiving the amount oftheir take-home pay from the Union as a strike benefitloan and consequently were not in dire circumstances.They continued receiving the loans through the first partof 1966 unless they left the picket line for jobs elsewhere.There are questions as to whether they sought work andwere in the labor market in that 3-year period The factthat some of them may not have searched as diligently forwork before the Union ceased making the loans as theydid afterwards is an indication of the impelling necessityto obtain employment and does not mean that they werenot searching for reasonably equivalent employment priorto that time.In not considering the question of the discriminatees'work search on a straight quarter by quarter basis, I amfollowing the Board's standard as set forth inCornwellCompany. Inc ,171NLRB No 43. There the Board said:The Trial Examiner did not discredit Longest'stestimony regarding her search for employment duringthis period of time, but nevertheless found, incorrectlyin our opinion,that"there is no substantial evidence inthe record" that a search for work was made from July1965 to April 1966. Moreover, by this finding, the TrialExaminer appears to have relieved the Respondentfrom the burden which the law imposes on it to prove awillful loss of earnings and to have incorrectly shiftedto the General Counsel the burden of establishing thecontrary.As the Board stated inMastro Plastics:Mastro PlasticsCorp .136 NLRB 1342, 1346, enfd 354 F.2d 170 (C.A. 2,1965), cert. denied 384 U.S. 972 (1966).[W]hile the general burden of proof is upon the GeneralCounsel to establish the damage which has resultedfrom Respondent'sestablisheddiscriminatory discharge,i.e.,the gross backpay over the backpay period, theburden of proof upon the Respondent as to diminutionof damages, whether from the willful loss of earnings bythe failure to either look for or keep a substantiallyequivalent job or from the unavailability of a job atRespondent's plant for some reason unconnected withthe discriminationIn this case, it is clear that the General Counsel hascarried his burden of establishing the gross backpay overthe backpay period, and Respondent does not except tothe Trial Examiner's findings in that regard. Therefore,the burden passed to the Respondent to establish that the 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDgross backpay should be diminished due to a willful lossof earnings by the discriminatee. And if the theoryasserted to prove the necessity for diminution of backpaywas that Longest was chargeable with willful loss ofearnings through failure to look for suitable alternateemployment, it was incumbent upon Respondent todemonstrate by a fair preponderance of evidence thatLongest did not make reasonable efforts, when consideredin the light of all the surrounding circumstances, to seekout work that might have been available to her. On therecord taken as a whole, we find that Respondent has notmet that burden.-We note preliminarily that the Trial Examiner tolledbackpay for specific quarters in which he found that therewas "no substantial evidence that Longest applied forwork."But in treatingeach quarter as a completelyseverable period, divorced from all others, for the purposeof determining the reasonableness of Longest's job seekingefforts,theTrialExaminer adopted and applied anincorrect standard. From the fact alone that in a givenquarteradiscriminateehasmade no specific jobapplication, itdoesnotnecessarilyfollow that thediscriminateeduringthatparticularquarterhasabandoned efforts to find suitable employment and ineffecthaswithdrawnfrom the labor market. Adiscriminatee who has otherwise made reasonable effortsto seek out new employment is not required in eachspecific quarter to repeat job applications which from herpast efforts she knows are foredoomed to futility in ordertoprotecther claim of backpay for that particularquarterRather, the entire backpay period must bescrutinized to determine whether throughout that periodthere was, in the light of all surrounding circumstances, areasonable continuing search such as to foreclose a findingof willful loss.In this case Respondent does not dispute that the grossbackpay is correctly computed as set forth for each of thediscriminateesintheappendicestothebackpayspecification.Respondent'sclaims,other than those setforth in the defenses heretofore considered, are essentiallythat various discrimmatees were not in the labor marketor should have made better or more frequent searches forwork, further reduced their expenses, and that some quitjobs without sufficient cause. Since each of these defensesispart of Respondent's burden of proving willfull loss ofearnings,in each caseitisincumbent on Respondent toadequatelydemonstrate its claims by preponderantevidence.With these principlesinmindwe turn now to anexamination of the evidence bearing on each of thediscriminateesMost of the discriminatees relied heavilyonwhat were called "job search forms" sent by theBoard'sRegionalOffice to discriminatees for theirpreparation and return to the Board's office during theinterimyears.These forms were sometimes filled out bythe discriminatees but in each case were signed or initialedby them and set forth places where they applied for workand places where they obtained employment and theirexpenses.Respondent introduced a number of these forms inevidence, principallyas admissionsagainst interest andGeneral Counsel introduced many of them, principally aspast recollection recorded. It appeared that in most casesthese forms were the records, or were transcribed fromrecords, the discriminatees had kept of their job searchand appeared to me to be the most reliable sources ofinformation obtainable concerning what the discriminateeshad done in the 5-1/2 years prior to this hearingGeneralCounselalleged that the backpay periodfollowing the strike starts on July Il, 1963, whileRespondentmaintainedthat the date should be July 13. 1have accepted the General Counsel's date since that is thedate found by the Board and accepted by it and the Courtas the date the Union made an unconditional offer onbehalf of all the striking employees to return to workDuring the hearing Respondent agreed that it must acceptthe July 11 date as binding on itA. Carolyn (Fleming)AndersonRespondent's answer claimed that Mrs. Anderson madeno attempt to obtain employment from July 13, 1963,until June 1, 1965. In its brief Respondent modified thispositionalleging that the record shows she made nosearch for work from the third quarter of 1963 throughthe first three quarters of 1964. Respondent's brief alsostates she admitted no job search through December 15,1964, citing a transcript reference. Respondent took theposition that her search during the fourth quarter of 1964was inadequate and that she should have accepted aproffered job in Decatur, Illinois, in December 1964Respondent makes no claim that Mrs Anderson's searchforwork in the first quarter of 1965 is inadequate butstates that what she would have earned from the profferedjob should be credited against backpayThe General Counsel alleged that Mrs Anderson is duebackpay from July 11, 1963, to May 22, 1965, when sheinformed her employer she was to be married and wouldleave the area She received her strike benefit loan fromtheUnion until she secured employment with MalloryCompanyinPana,Illinois,during the first quarter of1965.Concerning her search for work,MrsAndersonacknowledgedononeofherjobsearchforms,Respondent's Exhibit 6, that she did not search for workfrom July 11, 1963, through June 30, 1964. OnRespondent's Exhibit 59, another of her job search formsshe acknowledged that during the third quarter of 1964she took a 1-week vacation and on Monday, September28 looked for work at the State employment office inSpringfield,Illinois,but was not referred to any jobs bythat agency.Mrs Anderson did not recall where she searched forwork during the fourth quarter of 1964, but acknowledgedthat her job search forms for the fourth quarter of 1964,Respondent's Exhibit 60, and General Counsel's Exhibit65,were completed at that time and represented herefforts to obtain employment. The forms show that inOctober 1964 she applied for work at five places and inNovember at the State employment office in Decatur,Illinois, and one other place In December, after applyingagain at the State employment office in Decatur, she wasreferred to a job at Art's Superette in Decatur, butrefused the job since the pay was so low that her expensesindriving back and forth to Decatur would not havejustified taking the job She also applied for work with theState of Illinois in late December. The date on the form isDecember 30, 1965, but since this form is for the fourthquarter of 1964 and she was no longer in the area inDecember 1965, I find the date was listed in error andshould be 1964. Since Respondent makes no claim of aninadequate search for the first quarter of 1965 and shesecuredwork in that quarter and continued inemployment at Mallory's until the specification states herbackpay terminated, we will go no further into her worksearch MY STORE,INC.335One of Respondent's claims thatMrs.Andersonadmitted not searching for work until December 15, 1964,which it states is confirmed by the record, comes fromRespondent's erroneous interpretation of whatMrsAnderson said. The transcript shows only thatMrs.Anderson said she walked on the picket line 5 days aweek and contains no admission that she did not searchfor work.From Mrs. Anderson's testimony and the evidence ofthe job search forms, it appears evident that she did notbegin looking for work until the last week of the thirdquarter of 1964. From that time on she appears to havemade an honest, sincere effort to secure other suitableemployment, culminating in her securing a job atMallory's where she had previously applied. Respondentoffered no evidence beyond its cross-examination of Mrs.Anderson and its exhibits of her job search forms tosupport its claim that her job search in the fourth quarterof 1964 was inadequate. Nor did Respondent offer anyevidence to disprove Mrs. Anderson's testimony that thejob offered her in Decatur, at Art's Superette, wasinadequate due to the low wages and the expenses thatwould have been involved.Itherefore conclude and find that Carolyn (Fleming)Anderson withdrew herself from the labor market fromJuly 11, 1963, until the last week of the third quarter of1964 and that thereafter she was in the labor market andmade a sincere and reasonable search for work.Accordingly, I find and conclude that the claim forbackpay during the period she was out of the labormarketmust be disallowed and therefore find thatRespondent is liable for her gross backpay, less netinterim earnings and expenses as more fully set forth inAppendix A to this Decision from the last week of thethird quarter of 1964 through May 22, 1965 ' I find thatMrs. Anderson is due the sum of $1,564.51 plus interest.B.Harold E. Ban fieldRespondent's answer asserted that Banfield made no oran inadequate job search until May 20, 1966, when heobtained employment with the A & P Company inTaylorville,Illinois.Itfurtherallegedthatwithoutsufficient reason he quit a job in June 1966, therebyincurring willful losses which should be allowed against hisbackpay claims, and that he had no expenses chargeableto it.Respondent's brief amplifies its allegations and stoopstoname calling, inexact phrasing, and unsubstantiatedcharges to prejudice Banfield's claims During the hearingRespondent alleged and examined Banfield as to whetheror not he lost the A & P job partly because he imbibedalcoholic spirits while on the job After making this claimthrough its questions and having it denied by Banfield,Respondent made no effort to support it, even though theA & P manager was apparently available for testimony,the store being within a few blocks of the hearing room..Respondent further attacks as vague Banfield's jobsearch after 1966 and asserts in essence that he shouldhave made better efforts to retain jobs he held thereafter.As set forth in the backpay specification, the GeneralCounsel alleges that Banfield's backpay period ran fromJuly 11, 1963, until April 30, 1968, when he received and'InAppendix A to this Decision I am correcting an apparent mistake inAppendix B of the backpay specification which seeks gross backpay for 115/6 weeks in the second quarter of 1965 under the apparent assumptionthat the cutoff date was June 22, rather than May 22, 1965rejectedRespondent'svalidofferofreinstatement.Banfield admittedly had a poor independent recollectionas to his job searches in that 5-year period and reliedprincipally on his job search forms Respondent's Exhibit31,Banfield's job search form for the third quarter of1963, has two entries for July and August stating that hewas offered a part-time job at the Taylorville A & Pwhich he refused because it was part time and because ofthe strike. Respondent's Exhibit 32, Banfield's job searchform for the fourth quarter of 1963, shows only that herefused a job in Jacksonville, Illinois, because it was toofar to drive. Respondent's Exhibit 33, his job search formfor the first quarter of 1964, states that he did not lookfor work that quarter. Respondent's Exhibit 34, his formfor the second quarter of 1964, contains a statement thata Haase olive salesman offered him a job at Cloyd's FoodMarket in Decatur, Illinois, which he refused because itwas too far to drive. (Other discriminatees report thissame offer which from the testimony of Banfield andothers was not a job offer but rather information that ajob was or might be available at that location.)Respondent's Exhibit 35, Banfield's job search form forthe third quarter of 1964, states he was offered ameatcutter job at a store in Pawnee, Illinois, which herefused because he had to stay on the picket line. (Otherdiscriminatees reported the same offer which apparentlywas made on the picket line by an unidentified individualthe discriminatees took to be the owner or manager of agrocery store ) Banfield also refused "because had to stayon picket line," a part-time trash collecting job.GeneralCounsel'sExhibit 49, Banfield's job searchform for the fourth quarter of 1964, shows 18 applicationsforwork during that quarter at various grocery stores,contractors, and other establishmentsGeneral Counsel'sExhibit 50, his job search form for the first quarter of1965,shows18applicationsforwork,someatestablishments where he had previously applied, but mostat other places. Banfield's job search forms for the secondquarter of 1965, through the first quarter of 1966, GeneralCounsel's Exhibit 51, show respectively by quarter, 12, 16,11, and 12 applications. In these four quarters, Banfieldrevisitedmost of the places he had applied previously butadded some new prospective employers. Banfield duringthis time continued to receive his strike benefit loan andthe additional $15 which I have heretofore determinedshould be considered as interim earnings since it was sotreatedbytheUnionand the discriminatees andrepresents sums he received for additional efforts ofdirecting picket activitiesInApril 1966 the Union informed the discriminateesthat it was going to discountinue paying the strike benefitloan and the job search form of Banfield (G. C. Exh 52),as well as forms of other discriminatees for this secondquarterof1966,reflectsan increased search foremployment. Banfield's form shows 19 applications beforehe got a job as a produce manager at the Taylorville A &P store on May 20, 1966, and a job at Kroger's grocerystore thereafter.Banfield's forms and his testimony indicate to me thatfrom the inception of the strike and particularly after heand F Sartore starting sharing responsibility for thepicketing, through the third quarter of 1964, he was notinterested in leaving the picket line for employmentelsewhere, but in effect withdrew from the labor marketand involved himself solely with the strike.When theUnion in the fall of 1964 made it clear to thediscriminatees that they had to actively seek employmentto be considered in the labor market, Banfield and some 336DECISIONSOF NATIONALLABOR RELATIONS BOARDothers for the first time started to really search for otherwork. I have concluded from the testimony here and findthatBanfieldwas not in the labor market through thethird quarter of 1964, and accordingly determine that hisbackpay claims for the period from July 11, 1963, throughSeptember 30, 1964, should not be allowedRespondent asserts that Banfield by refusing a job offerinPawnee, Illinois, in the fall of 1964 incurred a willfullossand should have projected earnings there creditedagainst his backpay claim, and alleges thatWinn-DixieStores, Inc ,170 NLRB No. 198, and other cases supportits position.Respondent has assumed wrongly that a specific job ata definite wage was offered Banfield by someone capableofdoing soRespondentofferedno testimony orindependent evidence on this point, relying only onBanfield and his job search form Secondly, Banfieldchose to remain on the picket line at that time, thuscontinuing to engage in his Section 7 rights to picketRespondent. TheWinn-Dixiecase is inapposite since therethe individual was not engaged in picketing but rather as adiscriminatee was supposedly in the labor market activelysearching for a job. To attempt as Respondent here doesto applyWinn-Dixieto this situation would mean thatstrikes could be broken easily if there was a duty on astrikerwho was engaged in the protected activity ofpicketing to take any reasonably suitable job that wasoffered him or be ever after debarred from backpay evenifhewent thereafter into the labor market activelysearchingforwork.In this instance I find, and Banfieldconfirms by his written statements, that he was not thenseekingemployment but rather was continuing theprotected right of picketing his employer. Therefore, wecannot penalize him for engaging in his Section 7 rights asRespondent would have us do by its request in thisinstance.Respondent attacks Banfield's job search for the sixquarters preceding the second quarter of 1966, on thegrounds that he did not apply at the State employmentoffices for assistance and it feels that it is incredible thathe found no job until the second quarter of 1966 The factthat F. Sartore and Banfield on some occasions went jobhunting together does not impress me that they weretrying to avoid employmentRespondent apparently harbors a number of suspicionsconcerning Banfield, but I find no evidence to support itsclaim that his search for work during those six quarterswas inadequate.The fact that his search for workintensifiedwhen the Union informed the discriminatees itwas going to stop making the strike benefit loans is anatural consequence, but does not mean that his jobsearch prior to then was unreasonable or not made ingood faith.Respondent's position that it is incredible Banfieldwould have earned no money until 1966 is not a faircommentary based on the situation Banfield was receivingthe strike benefit loan from the Union and was able tosupport his family in the interim There was an impetusfrom the Union and his own natural desires to seekemployment comparable to that which he had. He was notin the position of being driven to seek work because hehad no means, but rather was in a situation where hecould look for work and not be forced to accept the firstthing that came along unless it were of a reasonablyequivalent nature to his former job. As noted above, Ihave determined that the weekly $15 amounts he receivedfrom the Union over and above the amount of the loanfor helping to direct the picket line should be consideredas interim earnings and deducted from gross backpay Itherefore direct that the amount of $195 be deducted fromthe amount of gross backpay due for each quarter fromthe fourth quarter of 1964 through the first quarter of1966, and that $105 be deducted fromhis grossbackpayin the second quarter of 1966, representing the amountspaidBanfield for the 7-week period until the Unionstopped making loans to the discriminateesBanfield's intensified search for work in the secondquarter of 1966 finally led to a job as produce manager'with the A & P store in Taylorville As a -meatcutter this =job appears to be of a lower rank and according toBanfield,although he had helped arrange produce atRespondent he had no training in ordering produce andwas the only employee assigned to the produce',department at A & P. After working more than a week,Banfield on a Saturday morning asked the manager if hecould leave work at noontime to go with his brother tovisita third brother in Missouri. According to Banfield,the brother in Missouri was considering buying a localelectricand plumbing company and the three brotherswould work at the trades, share in the business, and ownparts of it. Apparentlythe arrangementswere for them to,meet in Missouri late Saturday or early Sunday, checkout the other business, and determine whether to gothrough with the matter. The A & P manager refused andboth he and Banfield became angry with the managersaying he was doing a substantial portion of Banfield'swork,presumably referring to ordering the produce.Banfieldisuncertainwhether he quit or was fired, but in-,any event he was told to come back within a couple of,,with his brother and the three checked out the businessThe purchase was not made and shortly after his returnBanfield started to work at the Taylorville Kroger store:,fillingin as abutcherHe worked there for a couple of,iweeks but was displaced due to the transfer of a more;,'senior employee from another city..nRespondent urges that Banfield's quitting or loss of the.,A & P job amounts to willful loss of earnings whichshouldexcludehim from further consideration for.backpay In urging its position, Respondent states thatapparently Banfield knew little or nothing about electricityor plumbing, was not going to put up any money towardthe purchase of the business, but merely went to check itover with other members of his family Respondent statesthat apparently Banfield made no prior arrangements tohave his job covered by someone else, nor make hisrequest of management sufficiently in advance so that .other arrangements could be made.To a certain extent I find myself in agreement withRespondent that Banfield's actions appear not to be thoseof a cautious, prudent man, but at the same timeRespondent did not introduce evidence and I do not knowwhen the arrangements were made for the brothers to gotoMissouri, how soon this business opportunity occurredbefore they were to go, or how long they had to act on it.'Itwould seem that Banfield could have been moreconsiderate in trying to make some arrangements before10 o'clock on Saturday morning, but at the same time Icannot fault him for trying to improve his position bygetting into the electrical or plumbing trades. The Boardhas held many times that it will not penalize an individualwho attempts to start in business for himself and isthereafterunsuccessful.This trip by Banfield was apreliminary step to engaging in business and although themannerinwhich he arranged to go appears improvident,there is no evidence on that point and I do not feel that MY STORE,INC.337his actions should foreclose him from further backpay. Hevery quickly got a job at the Taylorville Kroger store as abutcher after the A & P matterGeneral Counsel's Exhibits 52 and 53 must be readtogether for a full picture of Banfield's job search in thethird quarter of 1966. Banfield held a couple of jobs in theTaylorville area after being laid off at Kroger's andsearchedforotherworkbeforehisbrother-in-lawemployed him at the E & E Baler Company in Chicago,Illinois, in the latter part of that quarter. It was whileworking there that his brother-in-law gave him the namesof some Chicago companies which were not acceptingemployment applications and Banfield included several ofthem on General Counsel's Exhibit 53 although he did notpersonally apply for employmentHe did, however, makeapplications at a number of places both in the Chicagoarea and in Taylorville during this quarter.Banfieldmade this disclosure before being questionedabout the job search forms by Respondent and testifiedthat this was the only occasion on which he had listedcompanieswherehehadnotpersonallyappliedRespondent was in no way misled by this form, butnevertheless requests that I infer that the balance of thejob search information supplied by Banfield was false.Such an inference is not justified where as here theindividualunder no duress fairly disclosed that theinformation was not completely accurate and made noattempt to deceive RespondentIwillallowBanfield's travel expenses of 440 milesincurred in his travel to and from Chicago, Illinois, in thethird quarter of 1966 and the 220 miles claimed for thefourth quarter of 1966 during which he was employed byhisbrother-in-law inChicago.He did not return toChicago after spending Christmas with his family becauseof icy road conditions and was not needed by hisbrother-in-law thereafter.Respondent argues that heshould have gone by train to protect his job, but there isno showing he would not have needed his car thereafter orthat the work would have continued. Banfield's testimonyisthat there was no ill feeling between them and workbecame slackThe General Counsel had no job search form fromBanfield for the first quarter of 1967 and Banfield did notrecallwhere he had looked for work in that quarter, butdid testify that he was seriously attempting to find workand did apply for jobs. At that time Banfield wasreceiving no money from the Union and having a wife andfamily would have been compelled to search for work inorder to support them. Respondent offered no evidencethat Banfield did not search for work during that quarteror absented himself from the labor market and based onhis diligent searches in 1966 I conclude that there is noproof that Banfield did not continue to search for work.During the second quarter of 1967 Banfield went to hissister'shome in Lancaster, Ohio, and got a job at theLancaster Electric Plating Company. During that quarterthecontempt proceedings in thismatterbegan inTaylorville, and Banfield left Lancaster and returned toTaylorville to testify.Following the hearing Banfield tried to reestablishhimself in Taylorville and sought jobs at a number ofplaces in the immediate area during the second and thirdquarters of 1967, and got a job at the B & B Tire Shop inTaylorville where he worked until he was discharged theday before Christmas 1967. Banfield's job consisted ofbuffing old tires in preparation for their being retreadeduntil he was given the job of running the tire molds whenhispredecessor in that job left. Banfield stated the jobentailed putting tread rubber on the tire casing, placing itin a frame and putting the frame in the mold and then,after it had been heated, removing the hot frame and tirefrom the mold and breaking it down According toBanfield the tire and frame weighed approximately 100pounds and had to be held away from the body because itwas so hot it would burn. He then weighed about 120pounds and after doing the job for a few days, found thatphysically he was incapable of continuing and so informedthe owner. The owner told him he had no other work forhim and let him go.Respondent analogized his job there to the problem ofpicking up and moving a quarter side of beef in his job asameatcutterThe difference according to Banfield wasthat in moving a quarter side of beef you could wrap yourarms around it, hold it next to your body, and move itsome 10 to 12 feet and be done with lifting while cutting itup. The difference in the two positions seems self-evident,and I find no fault in Banfield as regards his losing thisjob.A few days after Christmas 1967, Banfield's sister inOhio asked him to return to her home to aid her in takingcare of her husband who at that point was mentallyincapable of caring for himself due to an operation.Banfield returned to Lancaster, Ohio, around January 3,1968, and testified that his sister told him he should haveno trouble in getting back his old job at Lancaster ElectricPlating Company. Within a short time Banfield contactedthe company and was told that he could come back towork anytime he wished. Banfield however stayed with hisbrother-in-law, taking care of him, until he started workat Lancaster Electric Plating around February 5.For that period of 5 weeks, Banfield took himself outof the labor market, since according to his testimony heapparently could have had his job at Lancaster ElectricPlating almost immediately after his return to Lancaster,Ohio In line with procedure of eliminating such periods, Iam deducting 5 weeks' gross backpay from the firstquarter of 1968 and allowing only an 8-week periodagainst which net interim earnings are deductedThere are no medical expenses claimed which would nothavebeendissipatedby payment of premiums forcoverage of dependents for the backpay period.Iconclude and find that Banfield's backpay periodcommences with the fourth quarter of 1964 and runsthrough April 30, 1968, when he received a valid offer ofreinstatement from Respondent. I find that Banfield wasin the labor market during this period, engaged in seekingemployment, and did not incur any willful loss ofemployment of interim earnings and that Respondent'smany claims against Banfield have not been established bycompetent evidence.Ihave set forth the amount of interim earnings andexpenses allowed together with gross backpay for theperiods in which it is to be credited in Appendix B to thisDecision and have therein found that total net backpay of$13,834.71 plus interest is due and owing Banfield byRespondent.C. James Michael CooperRespondent agrees with General Counsel that it owesCooper the backpay amounts claimed for the first twoquarters of 1963, during which time his hours of workwere discriminatorily cut by Respondent.Besides the "special defenses,"Respondent in itsanswer claimed that Cooper c'id not look for work untilhe secured a job with Jewel Tea Co in Moline, Illinois, 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that he quit such job 3 weeks later, incurring a willfulloss.Respondentmodified this position in its briefacknowledging that Cooper remained employed throughthe second quarter of 1964 when he left the labor marketto attend college.The backpay specification while claiming that thebackpay period remains open since Cooper was nevergivenavalidofferof reinstatement by Respondent,acknowledges that through June 30, 1968, backpay otherthan the first two quarters of 1963 is presently due onlythrough the second quarter of 1964.As noted above I have found and concluded thatRespondent must make a valid offer of reinstatement toCooper and the others in his position to toll the backpayperiod It may be unlikely that Cooper would accept theoffer,butwe will not know until it is made, andaccordingly I determine in this proceeding only theamount due and owed him through June 30, 1968.Respondentclaimsthat "Cooper admittedly did notlook for work until he took the Jewel Tea job in Moline,Illinois."The transcript shows no such admission. Coopertestified that he took a trip to Moline, Illinois, for a jobinterviewwith Jewel Tea and returned to Taylorvillebefore being informed that he could have the job. Hebegan work in Moline,Illinois,in early August.Therefore the period in question is 3 weeks, from July11through 31. General Counsel claims that althoughCooper was in charge of the local picket line, he was stillinthelabormarketand seeking employment asparticularly shown by his trip to Moline seeking workNeitherGeneral Counsel nor Respondent questionedCooper as to his job search during the 3-week period.Therefore with no admission that he was not in the labormarket, Respondent has produced no proof of willful lossor absence from the labor market, and I find andconclude that in addition to its admitted liability,Respondent is liable for backpay for Cooper from July 11,1963, through the second quarter of 1964 In accordancewithmy earlier conclusions, I will deductas interimearnings the sum of $30 per week Cooper received overand above the amount of his strike benefit loan from theUnion for that 3-week period.Ifurther find and conclude that the expenses claimed asmore fully set out in Appendix C to this Decision are justand proper and that through June 30, 1968, Cooper is duefrom Respondent the amount of $1,760 27 plus interest asbackpay to that dateD. Arlin FarthingBesidesthe special defenses, Respondent claimed thatArlin Farthing voluntarily quit a job with Jewel Tea Co.inTaylorville in September 1963, and that his expensesfor his job at Wagner Casting Company are excessive andnot properly chargeable to it Respondent did not raise theissueof adequacy of job search until the hearing in thismatterand testimony was taken on this question.Respondent's brief claims that admittedly Farthing didnot start looking for employment until the fourth quarterof 1964 and that it appears to Respondent that he did notlook for work until he got his job at Wagner Castings latein the first quarter of 1965.Farthing who appeared to be middle aged, testified heworked for Jewel Tea Co in Taylorville on an "on-call"basis and turned over the amounts he occasionally earnedto the Union which loaned him the amount of his weeklytake-home pay as a strike benefit.In regard to his search for work, Farthing testified thathe did not hunt for jobs or have time to look for workuntil around September 1964 when he got I day a weekoff from picketing to look for work. General Counselclaimed that the amounts Farthing received from variouscontractors for painting houses showed that he was in thelabormarketHowever, Farthing testified that what hereceivedfromcontractorswas the result of his"moon-lighting," working after picketing hours and onSundays.It seems clear to me from Farthing's testimony that hedid not look for a comparable full-time job until thefourth quarter of 1964, and that any job search he madeprior to that time and the jobs he had were part-time"moonlight" jobs. I will therefore disallow backpay fromJuly11,1963, through the third quarter of 1964,determining that Farthing was not in the labor marketduring that periodDuring the hearing the job search forms filed byFarthingwere turned over to Respondent. Respondentindicated that it would check further into the informationthus obtained during the recess which was later granted.NeitherRespondent nor the General Counsel thereaftersought to produce any further information in regard toFarthing,norwere his job search forms placed inevidenceSince Farthing testified that he did look forwork after the third quarter of 1964 and did get a job atWagner Castings, and since Respondent has offered noaffirmative proof that Farthing did not search for workduring the fourth quarter of 1964 and the first quarter of1965,Ifindand conclude that Respondent did notsubstantiate its claim that Farthing did not search forwork or made an inadequate search for work during thefourth quarter of 1964 and the first quarter of 1965.As to his travel expenses in working at WagnerCastings, Farthing testified he worked on a second shiftwhich differed by an hour from the only other WagnerCastingssecond-shiftman he knew who lived inTaylorvilleThe Wagner plant is some 26 blocks from theG E. or Borg-Warner plants in Decatur and Farthing saidhe knew of no one who would go that far out of the wayin a carpool even if their hours agreed Therefore Farthingdrove the 65-mile round trip by himself maintaining it wasthe most efficient and suitable means of transportation forhim.Respondent's brief claims that there were carpools andbuses which Farthing could have used although it offeredno proof as to these claims. It maintained that it shouldbe liable only for the lowest feasible amount which couldbe paid.Besides the dearth of proof to back its claim, to accedetoRespondent's position I would have to determine thatthe innocent victim of Respondent's discrimination shouldhave used an unproven putative carpool or bus system andnot the means of transportation which most suitedFarthing in traveling in the afternoon and at night (secondshift) between Taylorville and Decatur.Ifind that the expenses incurred by Farthing in drivinghis car while working at Wagner Castings in Decatur,Illinois,are just and reasonable as set forth in AppendixD to this Decision and therein deducted from his interimearningsIconclude and find that Arlin Farthing's backpayperiod runs from the fourth quarter of 1964 through April30,1968,whenRespondentmade a valid offer ofreinstatement to him and that Respondent is liable for histotal net backpay of $5,974.60 plus interest, as more fullyset forth in Appendix D to this Decision. MY STORE, INC.339E. Bernice GarmonRespondent's answer alleges that Mrs Garmon madeno job search from July 1963 through July 1966. In itsbrief Respondent modifies this position to allege that afterlooking for a job on one occasion in the third quarter of1963 she did not look for work until October 12, 1964,and that her job search was inadequate until the secondquarter of 1966.Ihave previously determined that Mrs. Garmon is duea valid offer of reinstatement by Respondent and that herbackpay will continue to run until such an offer is made.Therefore backpayin thisproceeding is computed onlythrough June 30, 1968.Mrs Garmon relied on her job search forms for hertestimony concerning her work applications She appliedfor a job at the State courthouse in Springfield,Illinois, inJuly 1963, but according to her job search forms, made noother applications through the third quarter of 1964.During this period of nearly 15 months, Mrs. GarmonpicketedRespondent and received her strike benefit loanfrom the Union. On this showing, I conclude and find thatafterthefirstapplication,MrsGarmon becameuninterestedinseekingemployment and consequentlyremoved herself from the labor market for this 15-monthperiod, excepting only the first week. I will therefore allowonly I week's backpay for the third quarter of 1963 anddisallow the other quarters through the third quarter of1964.Around the beginning of the fourth quarter of 1964, theUnion emphasized that the discriminatees must conductan active search for work, and Mrs. Garmon according toher job search form, made two applications at the Stateemployment office in Decatur and at some seven otherplaces.Her job search form for the first quarter of 1965shows one application at Mallory's in Pana and another atthe State employment office in Decatur and that she wasillfor 2 weeks (deducted from her gross backpay claim inthe backpay specification)Her job search form for thesecond quarter of 1965 (Resp. Exh. 54) shows that sheworked 1 day on the election board for the town ofTaylorvilleand that she had her application foremployment on file at the State employment office inDecatur, and took a 1-week vacation.In linewith thepractice of excluding periods of illness and vacations I willreduce the gross backpay period in this quarter by I weekIn the third quarter of 1965 she applied at seven placesincluding the Decatur (State) employment office and wasoff sick 1 week. In the fourth quarter of 1965 she was sick2weeks and made five applications including the Stateemployment office. In the first quarter of 1966 she appliedatfiveplaces,again including the State employmentoffice.InApril1966 the discriminateeswho were stillpicketing were informed that the Union was planning todiscontinue the strike benefit loans.Mrs.Garmonintensified her job search in this quarter and made some23 applications for work and did work for the FullerBrushCompany for a while but quit when she found thather income was not meeting her automobile expenses.When her efforts to obtain work were not successful, shelowered her sights and made an application for a job as adomestic helper in caring for an older lady. The Unioncontinued loans for some five discriminatees includingMrs.Garmon who had not been able to secureemployment.She finally secured a job in the kitchen of the GreenGables restaurant where she has since been employed Inthe second quarter of 1968 she became a waitress thereand her interim earnings for that period were amended toreflect her earnings from tips.In considering her job search and apparent inability tosecure employment until 1966, we must consider the factthatMrs. Garmon like her sister MrsWalker is in thecategory we call middle aged and her white-toned hairmay deter prospective employers from considering herapplication. Indeed one of her job search forms showedthat at one employer there was no age limit but thatneither she nor her sister were hired since they wereconsidered overweight.Ibelieve that starting with the fourth quarter of 1964Mrs. Garmon was sincerely interested in securing otheremployment and considering her age, the reluctance withwhich some employers view employee applicants who arenot young, and the fact that there did not appear to be asupply of job openings in the area, I feel that Mrs.Garmon's search was adequate. I believe she might havemade more applications in the first and second quarters of1965, but on the other hand she did not take herself out ofthe labor market during those or any other quarters sincethe fourth quarter of 1964. Accordingly, I find andconclude that Respondent has not 'proven that Mrs.Garmon incurred willful losses by either .removing herselffrom the labor market, or quit jobs without reasonablecause, from the fourth quarter of 1964 through the secondquarter of 1968 and therefore is due backpay for thatperiod in the sum of $6,738 04 plus interest as more fullyset forth in Appendix E to this Decision. As noted above,her backpay will continue to run until Respondent makesa valid offer of reinstatement to herAdditionally I find that as a full-time employee she wasorshouldhavebeencoveredbyRespondent'smedical-healthinsurance(applicabletofull-timeemployees after 60 days) and would have continued to beso covered if Respondent had not discriminated againsther.Since she incurred medical expenses which wouldhave been reimbursed by this policy as more fully set outinAppendix E to this Decision, and Respondent offeredno evidence that she would not have been covered, I findthat she is due $153.33 for such medical expenses fromRespondent.Therefore through June 30, 1968,Mrs.Garmon is due a total amount of $6,891.37 plus interest,and I so findFWilliam A. Ginger andJamesW LindseyThe parties are in agreement that William A. Ginger isdue backpay for the first and second quarters of 1963when his hours were discriminatorily reduced. I thereforefind that the amountsas setforth in Appendix F to thisDecision, for the first and second quarters of 1963 forWilliam A. Ginger are due and owing from Respondentand the total amount of backpay is $343.30 plus interest.The General Counsel originally contended that backpaywas due Ginger for the third and fourth quarters of 1963,but in his brief amends his position stating that he believesthat theamounts asshown on Respondent's Exhibit 83,which Ginger earned during those quarters is more thanthe gross calculated. On this basis he asked that thebackpay specification be amended and the amountsclaimed for the third and fourth quarters of 1963 bestricken.IwillgrantGeneral Counsel's motion to strike thethird and fourth quarters of 1963 but not for the reasonhe advances. Respondent's Exhibit 83 shows that Gingerwas employed throughout the third and fourth quarters of 340DECISIONS OF NATIONAL LABOR RELATIONS BOARD1963. There having been no allegation, showing, or findingthat Ginger's hours were decreased in those quarters anditbeing demonstrated by this exhibit that Ginger did notgo on strike and was therefore not due any backpay as aresult of Respondent's refusal of the Union's offer for thestrikers to return to work, there can be nothing due himfor the third and fourth quarters of 1963. On that basis Istrike from Appendix G of the backpay specification thefigures for the third and fourth quarters of 1963.The General Counsel originally claimed that James WLindseywas due an amountof backpay for the thirdquarter of 1963 In his brief, General Counsel admits thatRespondent's Exhibit 83, which is a copy of Respondent'spayroll, shows that Lindsey was employed throughout thethird quarter of 1963. Similarly Lindsey did not go onstrike.Therewas no lessening of his hours, or anallegationor finding of such, and he was therefore duenothing. The General Counsel's motion to strike AppendixIof the backpay specificationin totoisgranted.G. Robert L.KearneyRespondent's answer alleges that Kearney made no jobsearch fromJuly 11, 1963,until he went in service in1965. In its brief Respondent changed this position andadmitted he applied for jobs but stated that his job searchwas inadequate and also maintained that his claimedexpenses in 1967 were too high.The backpay specification claims Kearney's backpayperiod,excepting the 2-year period he was in the service(third quarter 1965 throughMay 1967),runs from July11, 1963, throughApril 30,1968, when he received a validoffer of reinstatement from Respondent.Kearney testified that he searched for work during thetime he walked the picket line. Respondent sought noother testimony from Kearney about job search other thanquestioning him about the job search forms it introducedin evidence as Respondent'sExhibits71 to 76.Respondent'sExhibit 71, Kearney's job search form forthe third quarter of 1963, contains a statement thatKearney worked for Harper OilCompany of Taylorvillefornotmore than 3 weeks after the strike startedSubsequent to Respondent's request of General CounselforKearney's job search information,General Counselturned over to Respondent,among other things, a letterfrom Harper Oil Company which General Counsel statedhad some notations on the bottom that would beindicative of interim earningsHowever since no showingismade in Appendix H of the backpay specification thattherewere interim earnings from this source and sinceRespondent did not seek to introduce any such intoevidence,Iconclude that whatever earnings Kearney hadfrom Harper Oil Company were consideredby thepartiesto be earnings of a part-time nature outside the scope ofregular interim earnings.Respondent'sExhibit 71 furthershows that during the third quarter of 1963 Kearneyrenewed his application for a job at CaterpillarTractorCompany once each month.He testified he originally filedan application with the company in 1962 before beginningwork at RespondentRespondent'sExhibit 72, Kearney's job search form forthe fourth quarter of 1963,again shows three visits toCaterpillar Tractor at Decatur,Illinois, for his applicationrenewal and states this was the only place he looked forwork during that quarter.Respondent'sExhibit 73, Kearney's job search form forthefirstquarterof1964,againshowsmonthlyapplications at Caterpillar Tractor in Decatur,and thatKearney applied for work at theIllinoisState employmentoffice in Decatur and at Firestone Tire Company as wellas at Peabody Mine No 10 in Pawnee and at the HurtleTexco Oil Company in Taylorville.Respondent's Exhibit 74, his job search form for thesecond quarter of 1964, again shows three applications atCaterpillarTractorCompany, three applications atFrank'sFood Fair, and three applications at Clark'sService Station In regard to these latter applications,Kearney said that just about everytime he went to buygroceries he would ask Sonny Bertucci, the manager ofFrank's Food Fair, whether he had any work and wouldbe told no.Respondent's Exhibit 75, Kearney's job search form forthe third quarter of 1964, agains shows three applicationseach at Caterpillar Tractor in Decatur, at Frank's FoodFair, and Clark's Service Station in TaylorvilleDuringthis quarter, he also applied at Hopper Paper mill inTaylorville,AllisChalmers in Springfield, worked I dayfor a concrete finisher, and was paid by his mother for a1-week job of painting a house The State employmentoffice sent him for an interview to Cash Value AcmeCompany but he was inexperienced in their work and wasnot hiredRespondent's Exhibit 76, his job search form for thefourth quarter of 1964, signed and dated in mid-Decemberof that quarter, showed applications in October andNovember at Caterpillar' Tractor and one application atClark'sServiceStation in Taylorville.On this formKearney wrote that he had not looked for work sinceOctober 31 when his wife died.The transcript of this case shows no mention by anyparty of any job search forms for the following twoquarters (first and second quarters of 1965) and Kearneywent into the service in June 1965 Respondent's briefstates that there were no forms for those quarters butthereisnomention of this, if it is a fact, by Respondentduring the hearing and it is not reflected in the transcript.With nothing more and no admission that there were nosuch forms and with no examination of Kearney on thosetwo quarters, and with his testimony that he did look forwork while he was on the picket line, I must presume thatKearney continued to look for work during those quarterssinceitisRespondent's burden of proof to show that hedid not do soSimilarly, Kearney returned from the service late in thesecond quarter of 1967, and no job search forms wereoffered by either party for the second or third quarters of1967. From Kearney'sinterimearnings information in thebackpay specification it would appear that he got his jobatBaughman-Oster early in the third quarter of 1967before going to work at Firestone. With no showing byRespondent that Kearney was not looking for work in thesecond and third quarters of 1967, and the fact that he didget his first job apparently early in the third quarter, Imust presume that he renewed his job search when hereturned from the service during the 5 weeks claimed forthe second quarter of 1967.Following the Board's doctrine that the backpay periodbe considered as a whole and not by individual quarters,based on the showing here, I must conclude and find thatKearney did look for work and was in the labor marketfrom the third quarter of 1963 on. His search for workduring the early quarters was not very active oraggressive, but nevertheless he was in and remained in thelabor marketRespondent presses one other point, that while Kearneywas employed at.Firestone in Decatur,Illinois,until late MY STORE, INC.341in the first quarter of 1968, he drove to work by himself.According to Respondent, Kearney should have taken thechartered bus which cost $1.20 a day and that the expenseclaimshould be reduced to that figure. Kearney testifiedthat later when he could get in a carpool he did soKearney was on a 3 to I1 p.m. shift while driving byhimself and when he went to the 11 p.m to 7 a.m shift inMarch 1968 he managed to get into a carpool.Considering the hours of his shifts and the distancetraveled, I think that use of a private car is warranted andthat is the measure of his expenses, not the cheapestmeasure of transportation, with its inconveniences, whichRespondent would have us adopt Since Kearney's interimearningsatFirestone, even less these expenses, exceededhis gross backpay by substantial amounts from the fourthquarter of 1967 on, we are really only concerned withthese expenses for a 7-week period in the third quarter of1967.So that Appendix G to this Decision will trulyreflectthe changed circumstances following Kearney'sbecoming a carpool member in March 1968, I will amendthe travel expenses for the first and second quarters of1968 to reflect the reduced expenses even though theymake no difference in the backpay claim.Finally I conclude and find that Kearney is due totalnet backpay of $8,432.48 plus interest as particularized inAppendix G to this Decision.H. Richard E MahanRespondent alleges in its answer that Mahan did notsearch for work in the third quarter of 1963 until heobtained a job with Peabody Coal Company during thatquarter.Respondent's brief adds to this position thatMahan incurred a willful loss and is entitled to no furtherbackpay when he quit that job in the first quarter of 1964.Respondent's brief claims that the expense items for thefourth quarter of 1964 and the first quarter of 1965 werereduced by amendment to the specification No expenseswere claimed for the fourth quarter of 1964 and theexpense item for the first quarter of 1965 was increased byamendment.Respondent presumablymeant the fourthquarter of 1963 and the first quarter of 1964 where theexpense amounts were reduced by amendment.Respondent's brief makes another claim that Mahanshould have worked on Saturdays at Peabody CoalCompany and such work would have wiped out the claimsfor the fourth quarter of 1964 and the first quarter of1965. Since Mahan was not employed at Peabody CoalCompany after the first quarter of 1964, this allegation isbaseless.Similarly,baseless is another allegation ofRespondent that Mahan quit a large number of jobs. Fora while he was employed in the construction field wherelayoffs are frequent.The parties agree thatMahan is due the sums of$173.26 and $140.10 for the first and second quarters of1963 when his work hours were discriminatorily reducedby Respondent and I find these amounts are due.Because of Mahan's success in seeking and findingwork throughout the backpay period, there are only threequarters (third quarter 1963, fourth quarter 1964, and thefirstquarter 1965)when his interim earnings, lessexpenses, did not exceed his gross backpay. As notedsupra,however, Respondent has not made a valid offer ofreinstatement toMahan and his backpay period willcontinue to run until Respondent makes him a valid offer.Mahan's testimony shows that in 1963 he was workingforRespondent while going to school on a special highschool program (Distributive Education) and continuedworking for Respondent after the strike started, until hereceived his high school diploma, since the work hourswere credited toward his diploma. Immediately aftergraduationMahan left the job and engaged in picketingRespondent.Mahan learned that a job was going tobecome available at Peabody Coal Company and on theadvice of a friend he waited and filed his application withPeabody when told to do so by his friend He wassuccessful in getting the job with Peabody about a weeklater inAugust 1963.Mahan continued to work forPeabody on the surface into 1964 when he was given thejob of "shooting coal" underground. After a few monthsMahan quit this job because he did not like workingunderground Immediately after leaving this job he had asuccession of jobs with various construction companies inthe Taylorville area and continued earning an appreciableamount more than his gross backpay from Respondent. Itwas not until the fourth quarter of 1964 when constructionwork slowed down that his interim earnings fell belowgross backpay. Mahan actively pursued employment andwas employed by three different contractors on one jobsiteat various times during the first and second quarters of1965before securing a job with Caterpillar TractorCompany during the second quarter of 1965.Respondent's main contention that Mahan's quitting ofthe Peabody Coal Company job was without cause mustbe denied on the basis of Mahan's testimony. Mahan saidthat after being transferred to underground work he trieditfora few months and just did not like workingunderground. I will certainly not agree with RespondentthatMahan's dislike for working underground in a coalmine is not sufficient grounds for quitting such a job. Ifind that Mahan did not incur any willful loss by quittingsuch job and I further find and conclude that consideredasawhole,Mahan's record throughout the backpayperiod convinces me that he was in and remained in thelabormarket throughout the claimed backpay periodthrough June 30, 1968.Iconclude and find that through June 30, 1968, Mahanisdue backpay from Respondent in the amount of$1,002.67 plus interest as more fully set forth in AppendixH to this Decision.IJoseph NiewinskiRespondent's answer alleges no specific defenses toNiewinski's backpay claims other than its special defensesand the matter of his right to reinstatement which I havedeterminedadverselytoRespondent.InitsbriefRespondentclaimsthatNiewinskimade no job searchuntil the fourth quarter of 1964 and that his job searchwas thereafter inadequate until he obtained employment atCircle Steel Co. in the third quarter of 1965.General Counsel's Exhibit 29, one of Niewinski's jobsearch forms, contains his admission that he did not lookforwork from July 11, 1963, to October 1, 1964.ThereafterNiewinski sought employment at a quarry,registeredattwoStateemployment offices, and inmid-November 1964 got a job at Hedlund Mfg. Co. wherehewas employed until laid off late in that quarter.Niewinski testified he used his off days from the picketline toapply for work at the Kroger store and otherplaces around Nokomis,Illinois,until he secured his jobwithCircle Steel Co. In identifying General Counsels'Exhibit 30, his job search form for the second quarter of1965,Niewinski stated that the companies therein listedwere the ones he visited in the interim period whilesearching for work until he got the Circle Steel job. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDNeither party offereda job search form for him for thefirstquarterof 1965.SinceRespondent did not offerevidence that Niewinski was out of the labor market forthe first quarterof 1965,1accept his testimony that thelisted companies on General Counsel'sExhibit 30 were theones that he visited in the interim quarters before securinghis job withCircle Steeland conclude that he remained inthe labor market in the intervening time between his jobs.Accordingly,Ifind and conclude that Niewinski was inthe labor market fromthe fourthquarter of 1964 on andmade a sincereeffortto obtain employment,and thereforeisentitled to backpay until a validofferof reinstatementismade him by Respondent On Niewinski'sadmissionthat he did not seek work until the fourth quarterof 1964,1find and conclude that he was not in the labor marketfrom July11,1963, until September 30, 1964, and isdebarred from backpay for that periodAs more fullyset forth in Appendix I to this Decision,Ifind and conclude that computed until June 30, 1968,Respondent owes Niewinski$7,380.16 in backpay, plusinterest.From the Appendix it would appear probablethat further amounts of backpay would continue to accrueuntilRespondent makes a validoffertoNiewinski.J.Mrs Delores M ReedRespondent'sanswer alleges that Mrs. Reed made nojob search from July 1963 through the fourth quarter of1964 and did not look for work in the last quarter of 1965and the first quarter of 1966. It is also alleged that sheincurredwillful losses by quitting a job without goodcause and that she should be debarred from backpaythereafter.Respondent'sbrief amplified its position by claimingthat she did not recall and apparently made no job searchinthe first quarter of 1965 until she began work atMallory's in March 1965.GeneralCounselclaims thatMrs.Reed'sbackpayperiod beganJuly 11, 1963, andended April30, 1968,whensherefusedRespondent'svalidofferofreinstatementVarious periods when Mrs. Reed was illhave been eliminated from the backpay specification.Respondent'sExhibit 70-B,Mrs.Reed'sjob searchform for the third quarter of 1963, shows that whileshopping for groceries she asked for work at Frank'sFood Fair.Afternoting that this was the only place shelooked for work during the quarter, she added thestatement,"I really did not lookfor work."Respondent'sExhibit70-C, her jobsearch form for thelast quarter of 1963, shows that she applied for work attheA & PstoreinTaylorvilleand was offered andrefused a job at the Dinner Bell cafe becausethe pay waslow, and that these were the only places she looked forwork during that quarterRespondent'sExhibit70-D, herjob search form for thefirstquarterof 1964,shows she answered an ad for abeauty salon but refused the work because the pay wastoo low,and that this was the only place she looked forwork.Respondent'sExhibit70-E, her jobsearch form for thesecond quarterof 1964,states that she answered a blindad inthe Taylorvillepaper for a grocery checker,but gotno response and understoodfroma friend that it was anad for Respondent.Again this was her only work searchduring that quarter.Respondent'sExhibit70-F, her jobsearch form for thethird quarterof 1964,states she did not look for workthat quarter and took a 2-week vacation.Incontrast,GeneralCounsel'sExhibit73,her jobsearch form for the fourth quarter of 1964, shows Mrs.Reedmade applications at some 16 establishmentsincluding the local paper company, cafes,and hospitals.She testified that in the first quarterof 1965 shebelievesshemade applications at the State employmentofficesand was ill a week before applying for a job at theMallory CompanyinFebruary.She began work there inMarch and remained employed there into the fourthquarter of 1965.Mrs. Reed testified that she read help wanted ads in thelocalpaperwhilewithoutwork and during the firstquarterof 1966made efforts to obtain employment,although she could not find her records for that period.She said she was sure she applied for work at the StateemploymentofficesinDecatur and Springfield. In thesecond quarter of 1966 she started workingfor the IGAstore in Springfield and went laterto G.E. in Decatur Inthe third quarter she began working part timeat the A &P storeinTaylorvilleand when she found she could get aguaranteed part-timejob with A & Pand make moremoney both because of a higher pay rate and no expenses,she quit theG.E job. At therate of pay she was earningatG.E.she could have anticipated averaging about $800per quarter less automobile expenses,while at A & P inTaylorvilleshe earned more than that and in excess of hergross backpay until she was laid off in the third quarter of1967.Respondent claimsthat byquittingthe G.E job in thethird quarter of 1966, she later(third and fourth quartersof 1967)incurred willful lossesMrs. Reed'sexplanationof why she quit G.E. is more than adequate and I wouldimagine that Respondent might have objected if she hadkept thelower payingjob at G.E. (with no guarantee offuturework)and after travel expenses wound up withinterim earningsof $400or so for the quarters thereafter.After her layoff,Mrs.Reed applied at the Stateemployment offices and a number of other places beforebeginningwork for NewProducts, Inc., in Taylorville.Thereafter,she got a job at Mallory's in Pana, Illinois,where she remained employed through the balance of herbackpayperiod.In looking at the backpay period as a whole, it seemsto divide itself into two segments with the demarcationline the endof thethird quarterof 1964.The sparse jobsearches she made in the first five quarters do not appeartometobeindicativeof a sincere effort to obtainemployment.Her comment on the form for the thirdquarter of 1963 seems apropos of this entire period, thatis, that she wasn'treally looking for work.However, hersearch thereafter appears to be a sincereeffortto secureemployment.Certainlyshewas in the'labormarketthereafter and I find and conclude that her backpayperiod commences with the fourth quarter of 1964 andrunsthrough April30, 1968. I find that Mrs. Reed's lackof interest in obtaining employment for the five quarterspreceding the fourth quarter of 1964 bars her frombackpay forthose quarters since she was not truly in thelabor market.As a full-time employee of Respondent,Mrs. Reed wascovered by Respondent'smedical insurance,and duringthe hearing identified and testified to medical expenses shehad and paid during1963 and 1965which would havebeen covered under her policy. Respondent objected topart of these medical expenses during the hearing,statingthat a miscarriage might not be covered under itspolicy.Respondent however did nothing further and offered noevidence or testimony as to what would be covered. I have MY STORE, INC.343determined by reference to General Counsel's Exhibits 47and 20 that the policy considers a miscarriage in the samecategoryaspregnancy and provides fees for certainobstetrical procedures besides the amount of the hospitalcharges for medical care and treatment including boardand room Since Respondent offered no evidence in thisregard I will allow the maximum fee for the surgicalprocedures of $40 against the doctor's bill of $50 and haverecomputed the amount due in Appendix J to thisDecision. The recomputation of the amounts shows that$65 85 would have been paid rather than the $73 35claimed, and added to the $482.14 from the other medicalbillgives a total amount of medical expenses due andpayable of $547.99Respondent during the hearing raised the question ofwhether Mr and Mrs. Reed received help in meeting hermedical expenses from any medical insurance he mighthave had There were indications that they received suchassistance. IfMrs.Reed had not been discriminatedagainst and remained in Respondent's employ she wouldhave been covered by Respondent's policy and very likelythe Reeds would not have taken out coverage for her, atadditional expense to themRespondent dropped thispoint and did not pursue it in its brief and under thepresent circumstances, I find that Respondent would notbe entitled to any set-off, even if we knew how much theReeds received from her husband's policyIfind and conclude that Respondent owes Mrs. Reedbackpay in the total sum of $6,351.91 and medicalexpenses in the amount of $547 99 for a total amount of$6,899.90plus interest,asmore fully set forth inAppendix J to this Decision.K Kenneth W ReedKenneth Reed, in the samemanner asRichard Mahan,worked for Respondent while attending high school underthe "Distributive Education" program which gave somehigh school credits for his work at Respondent He joinedthe picket line for a short time after his graduation inJune 1963Respondent's defense to Reed, as stated both in itsanswerand its brief, is that Reed abandoned the picketline,moved away, and did not offer to return to work andthereforeisdueno backpay other than Respondent'sadmitted liability to him for the discriminatorily reducedhours in the first and second quarters of 1963. The partiesagree that Reedisdue$161.78 and $127 04 for the firstand second quarters of 1963 respectively when his hourswere discriminatorily cut by Respondent.Respondent's defense hereisan ill-disguised attempt torelitigatefindingswhich areres judicataThe Courtenforced the Board's Order and in its contempt actionordered Respondent to offer reinstatement to Reed, whichRespondent did on April 30, 1968. Implicit in the findingsand the contempt citation is that Reed was covered by theUnion's July 11 offer on behalf of the strikers to return towork and that Respondent owed Reed the offer ofreinstatement Respondent eventually made. Therefore, thebackpay period for Reed is that alleged by the GeneralCounsel from the first quarter of 1963 through April 30,1968. Excepted from this period is the time of the strike(May 2 - July 10, 1963) and the period of Reed's servicein the Navy, from July 29, 1963, until July 1967Reed testified that prior to going in service he lookedfor a job in Springfield,IllinoisIfind that he was in thelabormarket and seeking work for the 2 1/3-weekbackpay period claimed for him for the third quarter of1963He testified that when he returned from service hetook off 2 weeks before beginning to look for a job andstarted working for Circle Steel the first day he started hisjob search. He later switched to Hopper Paper Company,where he was employed through the duration of thebackpay period. Since his 2-week period appears to me tobe in the nature of a vacation, it should be omitted fromthegrossbackpay specification.Accordingly I amreducing the gross backpay claim for the third quarter of1967 to 9 weeks, and find and conclude, as more fully setforth in Appendix K to this Decision, that Kenneth Reedisdue the sum of $573 16 plus interest as backpay byRespondent.LWilliam J RhymesRespondent's answer, other than the special defenses,alleged that Rhymes did not offer to come back to workThis claim is again an attempt to relitigate an issue that isres tudicataas pointed out above ' In its brief, Respondentclaimed that Rhymes made no job search until the fourthquarter of 1963 and alleged that his automobile expensesin connection with his job at Castor's in Springfield weretoo high and should be pegged at what it called thecarpool rate of $1 per day.Rhymes testified that he went on the picket line at thebeginning of the strike and did not seek employment untilhe secured a job with Grain Inspector Leroy Smith inOctober 1963. During the first quarter of 1964 he got ajob at Castor's in Springfield, Illinois, and used his ownautomobileintravelingbetweenTaylorvilleandSpringfielduntilhemoved to Springfield during thesecond quarter of 1964. He testified he did not get into acarpool because he worked late and irregular hours duringtheweek and knew of no carpools that went fromTaylorville to his vicinity in Springfield and wouldaccomodate his late and irregular hoursIfind and conclude that Rhymes was not in the labormarket during the third quarter of 1963 and therefore isnot entitled to backpay for that quarter. I further findthat he was in the labor market thereafter and is entitledtobackpay untilRespondentmakes a valid offer ofreinstatement to himHis use of his automobile intraveling to his job in Springfield was completely justifiedby the circumstances and accordingly his expenses areallowed as a deduction against interim earnings for theless than two quarters he had such expensesIconclude and find that Rhymes through June 30,1968, is due $480 95 as net backpay plus interest fromRespondent as more fully set forth in Appendix L to thisDecision.M. Frank J Sartore. JrIn addition to its special defenses, Respondent's answeralleged that Frank Sartore made no or an inadequate jobsearch from July 1963 until he began work for theTaylorville A & P store in the second quarter of 1966. Initsbrief,Respondent takes the position he made no jobsearch through the third quarter of 1964 and thatSartore's job search until 1966 was not sincere oradequateandthathavingrefusedasubstantially'Indeed Respondent appears to have contradicted its position that he didnot offer to return to work, since Respondent states it sent him a letter onFriday,September20, 1963, offeringhim reinstatementconditioned on hisacceptance by 7 a inMonday, September 23, 1963 By that latter date hehad only received a notice that the Post Office had a letter for him 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDequivalent job offered him byMr.Pennington inDecember 1963 he is debarred from backpay for incurringawillful loss in the same sense as was discriminateeHeasley in theWinn-Dixiecase,170 NLRB No. 198Frank Sartore received$15 per week over and abovehis strike benefit loan from the Union in the same mannerasBanfieldFor the reasons I cited with regard toBanfield I will include such amount as interim earningsfor.the quarters where backpay is allowed.In regard to hisjob search Sartore stated he had to relyon the job search forms he submitted as true accounts ofwhat he didRespondent's Exhibit 37, Sartore's job search form forthe third quarter of 1963,states he was twice offered apart-time job by the A & P store in Taylorville which herefused because of the strike and because the offer wastemporary and part time. Respondent'sExhibit 38, his jobsearch form for the fourth quarter of 1963,states he wasoffered a job as a meatcutter at a Jacksonville, Illinois,store in December,but refused because it was too far todrive.There is another entry that he was offered a jobwith the Food Lane in Edinburg,Illinois,byRayPennington but that hours,pay, or other details were notdiscussed and, he told Pennington he was going to staywith the strike at Respondent.Respondent'switness Pennington testified that the jobas a meatcutter would have paid somewhere between $105and $130 a week,and agreed in essence that Sartoreturned the job down to remain with the strike.Inregard to theWinn-Dixiecase,discriminateeHeasleywas not a picket engaged in such protectedactivities,but as a dischargee was supposedly in the labormarket searching for work It was in that context that theBoard decided Heasley should be penalized for not havingsufficientreasontoturndownsuitableinterimemployment offered to him. Here Frank Sartore wasengaged in the protected activity of picketing theRespondentwhichhaddiscriminatorilyrefusedhimreinstatementAt the point that Sartore refused the job toremain on the picket line,he determined to keep himselfout of the labor market and continued to engage in theprotected activity of picketing as did Banfield,supra.Thiswould not bar him from backpay when he entered thelabor market.Respondent marked for identification as Exhibit 39, ablank job search form,which from examination boreindentations as though it had been beneath Respondent'sExhibit.38 while that document was being written. Thissheet of paper was apparently sent to the Board withother job search forms, for periods before and after thefirst quarter of 1964. Because of these circumstances anda statement on Respondent'sExhibit 42 (his job searchform for the fourth quarter of 1964),that the group offoregoing sheets contained the places he had looked forwork,and since Sartore, when asked about his job searchfor the first quarter of 1964,was unable to state whetherhe had made any job search for that time, I stated on therecord that it appeared that Sartore apparently made nojob search during the first quarter of 1964.Respondent'sExhibit 40,his form for the secondquarter of 1964, contains two notations of job possibilitiesmentioned to Sartore by drivers of various trucks stoppingby the picket line and telling pickets of job possibilities atstores in other areas.Sartore did not follow up either ofthe suggestionsRespondent'sExhibit 41, his job search form for thethird quarter of 1964,states that Sartore was offered a fobin Pawnee,Illinois,which he refused,"because had to stayon the picket line."The form also states that he receivedIday's pay from an A & P store in Shelbyville,Illinois.He testified that he relieved a friend who wanted to be offfor I dayOn the basis of these exhibits and his testimony, I haveconcluded that from the third quarter of 1963 through the'third quarter of 1964 Frank Sartore withheld himself fromthe labor market and continued to engage in and to some-,extent direct picket line activitiesWhile thus engagedSartore was receiving his strike benefit loan and the added'$15 per week which meant that he had better than $100per week to support his wife and family of five children.Since I find that Sartore did not seek employment=during that five-quarter period,Ifurther find that he isnot entitled to backpay for that period and so strike thosefive quarters from the backpay specificationBeginningwith the fourth quarter of 1964,which-appears to be when the Union emphasized to thediscriminatees that they were expected to look for workwhilepicketing,Sartorebegan actively searching forwork.General Counsel'sExhibit 58, his job search formfor the fourth quarterof 1964,and General Counsel'sExhibit 59, his job search forms for the four quarters of1965, show applications and repeated applications bySartore at various grocery stores, contractors,a garage,gasoline service station,an appliance and radio shop,lumberyard,Monsanto Chemical Company, Western AutoStore,MontgomeryWards,Pepsi-ColaBottlers,afurniture store, a hardware store, an upholstery andawning shop,a coal and gravel yard,an excavating andplumbing shop,a towel service, and other such diversifiedestablishmentsGeneralCounsel'sExhibit60,his jobsearch forms for the first and second quarters of 1966,continues to show such applications,while the form forthesecondquarter shows a much higher rate ofapplications,insome instances daily applications, at a -number of establishments culminating in his obtainingemployment with the A&P store in Taylorville,where hewas still employed at the time of the hearingThese forms show that Sartore was averaging aboutone application a week from the fourth quarter of 1964through the first quarter of 1966 with a much stepped-uprate thereafter.Respondent derrogates F Sartore's job search on thebasis that it feels he should have sought employment withPennington,since it states Pennington still had ads in thepaper for jobs.However, Respondent adduced no evidencethatbutcher jobs were still available from the fourthquarter of 1964 on. Other than its feelings,Respondentoffered no evidence that Sartore's job search in and afterthe fourth quarter of 1964 was not a sincere effort on hispart to obtain employment Certainly he was in the labormarket and I find that his backpay period begins with thefourth quarter of 1964, and continues through April 30,1968, when he was given a valid offer of reinstatement byRespondent.Itherefore conclude and find,as more fully set forth inAppendix M to this Decision that Frank Sartore is duetotalnet backpay from Respondent in the amount of$10,699.17 plus interest.While employed at Respondent,Sartore was included inits health and medical insurance and purchased dependentmedical insurance through the same source for his wifeand five children at a weekly rate. Sartore identifiedvarious bills for medical and doctor's expenses for four ofhis children and his wife, which stretch over the periodfrom 1964 on through 1968, as more particularly set forthinAppendix M to this Decision. MY STORE, INC.During the hearing Respondent stated that the weeklypayment for the dependent insurance had increased from$1.90 to $2 in March 1966. 1 have examined the amountssetforthand allowedby theGeneralCounsel fordependent insurance premiums,and have corrected them,making allowance for this increase by determining thatRespondent is due credit for, the amounts Sartore wouldhave paidfor 147weeks fromMay 3,1963, untilMarch1— 1966, at $1.90 per week and for 113 weeks from March1,1966 until April30, 1968, at$2 perweek or a total forthe, premiumsof $505.30 for260 weeks rather than 268 asset forthin the backpay specification,which appears to bea clerical errorDeducting this amount from the grossamount of medical expenses due and payable leaves a netamount dueof $798.74,which added to the total netbackpaybrings the total amount due from Respondent to$11,497.91.Ifind that this amount is due and payable FrankSartorebyRespondent sinceSartorewouldhavecontinuedto payRespondent the insurance premiums formedical insurance for his dependents and did incur theexpenses set forth in Appendix M to this Decision.It is immaterial whether Sartore,to protect himself,obtainedmedical insurance for his dependents for whichhe paid during this interim period.Respondent is treatedasaninsurerfortheamounts incurred by thediscriminatees which ordinarily would have been coveredbut for thediscrimination by Respondent. (SeeRice LakeCreamerycited,supra )N Lonnie J SartoreGeneral Counsel claims and Respondent agrees thatLonnie Sartore is due backpay of$132.15 and $101.75respectively for the first and second quartersof 1963,when his hours of employment were discriminatorily cutby Respondent.Respondent'sanswer and brief allege thatL. Sartoremade no job search during the third quarterof 1963 untilhe began work at ZenithCompanyinChicago,Illinois,and that no evidence of a job search was produced.AppendixP of the Board'sbackpayspecification showsthatSartore got his job with Zenith during the thirdquarter of 1963 and earned $30274 thereduring thatquarterand incurred travel expenses for his trip toChicago.General Counsel produced Lonnie Sartore at thehearing and he testified that he secured his job at ZenithinChicago.Although he was available for Respondent to examine,Respondent did not examine or cross-examine Sartoreconcerning his search for work during the third quarter of1963.Thuswith a showing thatL. Sartoredid search for andsecure work during the third quarter of 1963, and with noevidence or admission that he was not in the labor marketduring that quarter, I conclude that Respondent has notborne its burden of proof andthat L.Sartore's claim forbackpay forthe third quarterof 1963which amounts toonly $37.09 must be allowed.The totalnet backpay due Lonnie Sartoreis$270.99plus interestfor the firstthree quarters of 1963 as morefully set out in Appendix N to this Decision.Sartore refusedRespondent's offer of reinstatementwhen it was made during the third quarterof 1963,preferring to keep his job with Zenith in Chicago,Illinois,andthusbyhisunequivocalrefusalterminatedRespondent's backpay liability at that point0. Joseph Sedlacek, Jr345Respondent's answer,in addition to its special defenses,stated that Sedlacek made no search or an inadequate jobsearch for employment from July 1963 through October1965 and that he removed himself from the labor market,thereby incurring a willful loss of earnings.Respondentmodified its position in its brief by stating that he madeno search through the third quarter of 1964 and that hisjob search was thereafter inadequate Respondent specifiedthat his job search for the last quarter of 1964 wasquestionable since he did not apply locally for work,although admitting that he did look for work at a numberof other places.Respondent'sother position concernsSedlacek's quitting his job at the Firestone plant.Respondent'sExhibit69(f),one of Sedlacek's jobsearch forms, contains the statement that from July 11,1963, through September 30, 1964,he did not lookanywhere for work.On the basis of this statement asconfirmed by Sedlacek,Ifind that Sedlacek withheldhimself from the labor market from the third quarter of1963 through the third quarter of 1964 and is therebydebarred from backpay for those five quarters. InAppendix 0 to this Decision I have stricken'those fivequarters from his backpay period.Respondent'sExhibit69(g),andGeneralCounsel'sExhibit 69,both job search forms for Sedlacek, show thatbeginningwith the fourth quarter of 1964, he soughtemployment,repeatedly applying at the State employmentoffice in Decatur,took tests and physicals for a job atFirestone Tire Company,sought work at three mines, theCaterpillarTractorCompany,andBorg-WarnerCompany. In the first quarter of 1965 Sedlacek madeseveral trips to the State employment office in Decatur,applied for work at the Hopper Paper Division,and at acoalmine before securing a job at Firestone in March1965.General Counsel'sExhibit 71, Sedlacek's job searchform for the second quarter of 1965, contains an entrythat he had to quit at Firestone since the"gas" he used inbuilding tiresmade him sick all the time.In testifyingconcerning this, Sedlacek stated that he did not consulteither the nurse or any of the medical personnel atFirestone nor did he consult his own physician in regardto the sickness and/or rash which he felt was caused bythe"Benny"used in building tires.He testified thatduring the 2 weeks or so he was employed there, he hadthis reaction but used only a chap stick trying to curehimself of it and not being successful,quit.Shortly afterquitting,the sickness and/or rash left him.Respondent attacks Sedlacek'sactions in not seekingmedical advice concerning his reaction and quitting, as anunwarranted termination of employment which amountedto a willful loss of earnings which should bar him fromany further backpay.However,Respondent neglects the actual effects astestifiedto bySedlacek and what clearly to him was anadverse part of this job The physical disability left himafter he resigned from this employment.Certainly thereshould be no compulsion that an individual must take andkeep a job which was physically damaging to him. WhileSedlacek could have sought medical assistance and did notdo so, there is no warrant for inferring that medicalassistance could have taken care of the reaction andallowed him to continue work. Allergic reactions are arelatively new and continually expanding field of medicinewhere results are not always immediate or forthcoming.Sedlacek's treatment of stopping work did effect a cure 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor him.While individuals might react differently or seekassistance from various sources, I cannot conclude thatSedlacek's resigning this position was unwarranted in thecircumstances in which he found himself.Further afterpursuing this job which apparently paid a good rate fromthe first quarter of 1965 with tests and physicals until hegot the job late in the second quarter,Ido not believe hewould have left the job without giving this move carefulconsideration.I therefore find that his resignation of theFirestone job was not without cause, and did not amountto a willful loss of earnings.Afterleaving this job, Sedlacek continued to seekemployment General Counsel'sExhibit 70, his job searchform for the second quarter of 1965, shows he madefrequent and continuous applications at the Hopper PaperDivision of Georgia Pacific located in Taylorville,takingvarious tests and being interviewed by the personneldirectoron a number of occasions.In fact Sedlacekpursued this course of frequent applications with thiscompany through the third quarter of 1965 almost to theexclusion of applications at other establishments.In latterSeptember 1965 he applied for a job at Rene's Drug StoreinTaylorville.In the last quarter of 1965, after working for HoggeElectric Co. in Taylorville for apparently 1 day, Sedlacekgot ajob with the A & P store in Taylorville where he hascontinued to be employed.Looking at the job search made by Sedlacek from thefourth quarter of 1964 through the fourth quarter of 1965,Iam convinced he was making a sincere effort to obtainemployment during those five quarters. His search was ona broad basis into the second quarter of 1965 when herestrictedittoanarrow fieldwithhiscontinuousapplications at Hopper Paper Company. Sedlacek, duringthis period was receiving his strike benefit loan and wasnot making a job search one might expect of a man withno means Clearly he was seeking at least equal if notbetter employment to what he had held.I find that he wasnot wrong in doing so and that he is entitled to backpayfrom the fourth quarter of 1964 through the secondquarter of 1968. After Sedlacek obtained his job with A &P during the fourth quarterof 1965,his net backpay isminiscule and following the third quarter of 1966 hisinterim earnings exceeded grossbackpay forthe remainingeight quarters.I find and conclude,as more fully set forth in Appendix0 to this Decision,that Joseph Sedlacek, Jr., is due atotal amount of net backpay of$5,012.01 plus interest.P. Charles A ShanksRespondent and GeneralCounselagree that Shanks isdue backpayfor the firsttwo quartersof 1963when hishours were discriminatorily cut, in the amountof $104 forthe first quarter and $186 for the second quarter.Respondent claims in its answer that Shanks made no,or an inadequate,job search from the third quarter of1963 through the second quarterof 1965In its brief,Respondent modifies its position stating that it does notwish to contest his job search in the fourth quarter of1964 and the second quarterof 1965,but that his jobsearch from the third quarterof 1963 throughthe thirdquarter of 1964 was inadequate and that he took himselfout of the job market during the firstquarter of 1965while attending a welders school for some 12 weeksShanks testified he began applying for jobs at otheremployers in July 1963, although it was not until severalmonths after the strike started that a unionofficial toldhim the strikers had to apply for work.Respondent'sExhibit 62, his job search form for the third quarter of1963, shows that he applied at the Hopper Paper Co. inTaylorville in July and September and that the companywas not then hiring.Respondent'sExhibit 63, his jobsearch form for the fourth quarter of 1963, shows anapplicationattheIllinoisElectricCommission inSpringfield,Illinois,with the notation that he was notqualified.Respondent's Exhibit 64, his form for the firstquarter of 1964, shows an application at the CaterpillarCompanyinDecatur,Illinois,with a notation that theywould let him know and another application at theHopper Paper Co. with a notation that they were nothiringRespondent'sExhibit 65, his form for the secondquarter of 1964, shows an application at Harper OilCompany in Taylorville,an application at the HopperPaper Co. and an application at theA. C. Company inSpringfield,allwith a notation that these companies werenot hiring.Respondent'sExhibit 66, his form for the thirdquarter of 1964, shows an application at No. 10 mine,near Pawnee, a$10 grasscuttingjob, and a $10 paintingjob. In addition Shanks stated he registered at the Stateemployment office in Decatur,sometime during 1964,although he could not recall just when, and took a 1-weekvacation in mid-July. Since the General Counsel has notclaimed gross backpay for other similar periods, I willamend Appendix P of this Decision for the third quarterof 1964 to allege gross backpay for 8 1/6 weeks at $55 75insteadof the 9 1/6 weeks claimed in the backpayspecification giving a gross backpay for the first part ofthe third quarter of1964 of $455.31.Respondent'sExhibit 67, Shanks' job search form forthe fourth quarterof 1964,shows six job applications byhim at various places including the Illinois StateEmployment Office, a coal mine, Caterpillar Tractor, andat construction companiesHe was employed for a shorttime in November at one of the construction companies.This form also shows two applications at the Stateemployment office in the first quarter of 1965 pluschecking withthe U.S.Civil Service Board of Examiners,and additionallyRespondent's Exhibit 68, Shanks' jobsearch form for the first quarter of 1965, states he took anexamination,passed the test, and went to welders schoolfor 12 weeks,during which he received a salary of $37 aweek and $27 a week from the Union which apparentlymade up the amount of his previous earnings atRespondent as a continuing strike benefit loan.The schoolwasputonbyManpower of the Illinois StateEmployment Office at Springfield, Illinois. Part B ofAppendix R of the backpay specification does not showany interim earnings from the school for this period,which would appear to be in error, there not being anyother explanation. The same form shows that he started towork for the S. N. Nielson Company at a figure of $3.30per hour inAprilwhich would seem to indicate that thewelders school training paid off.Iwill not find that Shanks took himself out of thelabormarket during this quarter, but will amend thespecification to include the amount of $37 a week for the12-week period as interim earnings and deduct the total of$444 from the gross backpay for this quarter. It wouldappear that since Shanks was paid either for attendanceor for work that he did at this school, that this should beconsidered in the nature of employment and I have soconsidered itConsidering Shanks' job search from the third quarterof 1963 through the second quarter of 1965, the time inwhich his interim earnings were less than gross backpay, I MY STORE, INC.347find and conclude that Shanks was in the labor market forthe entire period. He did not display the same industry inmaking applications through the third quarter of 1964 ashe did thereafter, but nevertheless he was in the labormarket searching for work and would have acceptedemployment.Since Shanks was receiving the strike benefit loan inthe amount of his take-home pay, he apparently did notfeelthenecessityoflooking for and accepting anyproffered job but apparently searched for a job at leastequal to if not better than his position with Respondent.In the fourth quarter of 1964 he appears to have loweredhis sights and made a much wider search for employment,to the extent that he forewent part of the loan to takewelderstrainingtobetterequiphimself for otheremployment.Ihave corrected in Appendix P to this Decision anapparent typographical error in the listed expenses for thefourth quarter of 1964, concerning which Shanks testifiedhe was driving 70 miles a day while working for SouthwayBuilders at a pay rate of approximately $14 per day.As more fully set forth in Appendix P to this Decision,Ifind and conclude that Shanks is due total net backpayfrom Respondent of $4,915.11 plus interest.Q. MrsLorraine SmithRespondent'sanswer alleged defenses relative to Mrs.Smith's rights to reinstatement which have been answered,supraMrs Smith not having received a valid offer ofreinstatement is due such and her backpay period willcontinue to run until such an offer is made her byRespondent.Therefore her backpayisonly computedthrough the second quarter of 1968.In its brief Respondent takes the alternative position,for the first time, that Mrs Smith made no real searchfor work through the third quarter of 1964 and that hersearch was inadequate until she secured employment atMiller'sCleanersinthefourthquarterof1965Respondent attacked her memory as hazy, but she reliedprincipally on her job search forms for testimony of herwork search.GeneralCounsel'sExhibit23-C, ajob search formwhich summarized her activity from 1963 through thethird quarter of 1964,stated:From July 11, 1963 until the fall of 1963 I did notmake any active search for work.Ican't remember thedates but I applied at Montgomery Wards, St. VincentMemorial Hospital but they had no jobs available Itseems like I went to two other places but I can'tremember them. I believe I put my application in atWoolworth's when it moved across the square and atSangamon Paper Co.Idid not look for work then from the first of 1964untilOctoberFrom 1961 on,whileemployedfulltimebyRespondent,Mrs. Smith had an evening job of cleaningBlakeley's store and continued this second job through herpresent employment S In 1962 she had an operation andwas off a few months but was given permission by herdoctor to return to work full time. Respondent stated shemight not be covered by medical insurance since when shereturned Respondent had her on a part-time basis But asa full-time employee prior thereto she was covered byRespondent'smedical insurance and Respondent offeredno evidence'to the contrary or that she did not continue tobe covered by the policy.In the fourth quarter of 1964 Mrs. Smith, on 3 days,made 16 applications for employment (G. C. Exh. 24),and started training at St Vincent's hospital so she couldget a job as a nurses' aide. She was involved in anautomobile accident and was unable to look for work inthe last 5 weeks of that quarter and the first 6 weeks ofthe first quarter of 1965 and lost out on the hospitaltrainingGeneral Counsel claimed gross backpay for only8weeks and 7 weeks respectively for those two quartersIn the first quarter of 1965 she applied for work at someeight places In the second quarter of 1965 she made some16 applications, and in the third quarter 13 applications,and 16 applications in the fourth quarter before securingher fob at Miller's Cleaners.As her holding two jobs verifies, Mrs. Smith is anindustrious gray-haired lady. She was walking a picketline,receiving her strike benefit loan, and working a"moonlight" job, and from what she says, was not reallyinterested in obtaining another job during parts of 1963and 1964 Her job search beginning with the fourthquarter of 1964 contrasts so sharply with her prior searchand her natural vigor that I believe she concentrated onpicketing and really took herself out of the labor marketuntil the fall of 1964. Therefore I conclude and find thatshe is debarred from backpay from the third quarter of1963 through the third quarter of 1964, but was in thelabormarket thereafter and did seek employment andaccordingly is due backpay from the fourth quarter of1964untilRespondentmakes her a valid offer ofreinstatement. I find and conclude that she is due total netbackpay from Respondent of $3,742.88 plus interestthrough June 30, 1968, and is entitled to reimbursementfor her medical expenses which she identified, as morefully set forth in Appendix Q to this Decision, in theamount of $1,039.96Thisbrings the total amountRespondent owes her to $4,782 84 plus interest throughJune 30, 1968, and I so findR Donald E SpindelThe parties agree that Spindel is due $200 28 and$153 60 from Respondent respectively for the first andsecond quarters of 1963, during which periods Respondentdiscriminatorily cut Spindel's hours.Respondent alleged that Spindel's job search wasminimal through the third quarter of 1964 and although itwidened thereafter, continued to be inadequate until hebecame employed by the Komar Co., in the secondquarter of 1965.Spindelwho lived in Nokomis, Illinois, where hisstepfather had a farm, began to work at Respondent'sstore in 1961, and on a number of occasions worked forhis stepfather on the farm at nights and weekends. Hestated that while employed by Respondent, he also workedfor his uncle at the C & W Garage in Nokomis in his offhours from Respondent.In regard to his job search, Spindel testified he did notfind out that he had to make a job search until some timeafter the strike began, but he did not believe it was asmuch as a year after He stated he looked for work onsome occasions in 1963, but could not recall whether helooked for work any place other than with his uncle at thegarage or with his stepfather on the farm. Spindel reliedmainly on his job search forms for testimony as to wherehe made work applications'1granted a motion to delete as interim earnings,her income from thispart-time "moonlight"job at Blakeley's 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel'sExhibit 35, his job search form forthe third quarter of 1963, shows that he earned $3 as afarm laborer from his stepfather in August 1963, and wasunable to find work with his uncle at the C&W GarageinSeptember.His job search form for the fourth quarterof 1963 shows he worked for 2 weeks as a farm laborerfor his stepfather in November. Spindel's job search formfor the first quarter of 1964 shows he earned some $70working for his stepfather on the farm on two differentoccasions.His job search form for the second quarter of1964 shows he worked for his stepfather on three differentoccasions during this quarter earning over$80 and that heearned $25 for hauling furniture.His only application forwork in this time was at the Circle Bone Company inSpringfield,Illinois, inApril 1964.Spindel's job searchform for the third quarter of 1964 shows he worked forhis stepfather as a farm laborer on five occasions duringthis quarter earning over$135.Hisjob search form forthe fourth quarter of 1964 again shows earnings for workas a farm laborer for his stepfather on three occasions inOctober,and shows two applications for employment ateach of the State employment offices in Decatur andSpringfield and six applications at various other employersin the area.The last page of General Counsel's Exhibit 35appears to be a recapitulation of the previous forms andstates that the foregoing sheets show the places where helooked for work or worked until mid-December 1964.Respondent claimed in its brief that there was no jobsearch for the first quarter of 1965 but General Counsel'sExhibit 36, which is entitled"A Job Search Form For theSecond Quarter of 1965," actually shows job applicationsfor the first and second quarters of 1965 This form showsthat Spindel made applications with the State employmentoffices inDecatur and Springfield and at seven otheremployersbeforebeginningworkwiththeKomarCompany on May 18, 1965, where he continued to beemployed throughout the backpay period.On the basis of Spindel's testimony and the informationshown by his job search forms, I have concluded that inworking for his stepfather from 1963 through 1964,Spindel continued the odd job or part-time work he hadperformed for his stepfather prior to the time of thestrike.Ibelieve Spindel did not understand he had tosearch for work until the fourth quarter of 1964 His jobsearch forms show he then began making applications forwork.Spindel was receiving his strike benefit loan fromthe Union until he began working for the Komar Co., andIbelieve his search for work through the third quarter of1964 consisted only in looking for and finding occasionalodd jobs or part-time jobs which he performed after hispicket line duty. I have concluded that Spindel was nottrulyin the labor market attempting to obtain reasonablyequivalent employment from the third quarter of 1963through the third quarter of 1964,and is thereby debarredfrom backpay for those five quarters. I conclude and findthat from the fourth quarter of 1964 on, Spindel was inthe labor market sincerely trying to obtain work. On thebasisof these conclusions I am deleting as interimearningsany amounts earned by Spindel from hisstepfather from the third quarter of 1963 on, but since Iam not allowing backpay for the five-quarter period setforth above the deletion of these small amounts has noaffect on backpay except in the fourth quarter of 1964which means he had no interim earnings in that quarterI therefore conclude and find as more fully set forth inAppendix R to this Decision that Spindel is due total netbackpay of $3,582.75 plus interest from RespondentS. Florence WalkerThe parties agree that Mrs. Walker is due backpay of$156.20 and $84.75 forthe first and second quarters of1963, respectively,when her hours were discriminatorilycut byRespondent,for a totalof $240.95 for those twoquarters.(Respondent'sadmission in its brief that theadjudicated amount is $260 is in error.)Besides its defenses regarding her availability forreinstatement,decided adversely to Respondent above,Respondent without supporting evidence claims that Mrs.Walkerwould have been terminated during the backpayperiod becauseof theduration of her illness and thereforemust be considered as withdrawn from the labor marketand, further it believes she was not eligible for medicalinsurance since she was not a full-time employee beforeshe went on strike.MrsWalker identified her medical bills and they werereceived in evidence.She began to work for Respondent 8hours aday, 6days a week, on September13, 1962, andcontinued such full-time employment until Respondentdiscriminatorily cut her hours during the first quarter of1963. So formore than 4 1/2 months she was a full-timeemployee and therefore qualified for Respondent'smedicalinsurance(60-dayqualificationperiod).Respondent'sattemptheretodisqualifyherbecauseofitsdiscrimination is ludicrous.InAppendixU of thebackpay specification,a numberof quarters were deleted due to MrsWalker's illness andonly four quarters(fourth quarterof 1965through thethird quarterof 1966)are claimed,since at other times andthrough June 30, 1968, she has been ill and unavailablefor work.A furtherclaim by Respondent that she was notavailableforfull-timework throughout the backpayperiod is not substantiated by the evidence,although forthe fourth quarter of 1964 the claim is for half time sinceas she testified her doctor would only allow her to workor picket on a half-day basis during that quarterShe testified she returned to the picket line and wasavailable for work. She remained under her doctor's careand after January 1, 1966, was available on a full-timebasis until the third quarter of 1966 when she againbecame ill.Respondent produced no evidence of any companypolicyregarding employees who are sick,and in theabsence of any testimony which would demonstrate thatRespondent would have terminated Mrs. Walker, I findthather backpay period continues and that she wasavailableforemploymentasperhertestimony.Respondent did not show that Mrs. Walker did not makean adequate search for employment.I therefore find and conclude that MrsWalker is due$2,738.88plus interest fromRespondent as backpaythrough June 30, 1968, as more fully set forth inAppendix S to this Decision.Ifurther find as also setforth inAppendixS to this Decision that she is entitled toreimbursement for her medical expenses in the amount of$619.43,making a total amount due from'Respondentthrough June30, 1968, of $3,358 31 plusinterestT JamesM WatermanThe General Counsel alleged that Waterman's backpayruns from July 11, 1963, until April 30, 1968, when hereceiveda valid offer of reinstatement,excepting theperiod when Waterman was in the service from October28, 1963, until October 27, 1966 MY STORE, INC.349Appendix U of the backpay specification makes noclaim for backpay for Waterman after the third andfourth quarters of 1963 since after his return from theArmy his net interim earnings were considerably in excessof what his gross backpay would have been.In regard to the third and fourth quarters of 1963,Waterman testified specifically on two occasions that hedid not look for work at any time while he was on thepicket line and went straight from the picket line into theArmy.It seems apparent therefore that in the absence of anysearch for work Waterman excluded himself from thelabormarket and is thereby debarred from backpay forthe third and fourth quarters of 1963 and I so find.I therefore find and conclude that Waterman is not dueany backpaysincehe was out of the labor market untilhisentry into the Armed Services and following hisdischarge from the Army his net interim earnings were inexcessof his projected gross backpay. Respondent'sobligation toWaterman was concluded by its offer ofreinstatement to him on April 30, 1968, which he rejected.U. Billy LWiggsRespondent alleges thatWiggs' search for work fromthe third quarter of 1963 through the third quarter of 1964.was inadequate and that until he secured a job with th-SN. Nielson Co. in the first quarter of 1965 his job searchwas questionable. In May 1964 Pasquo Podeschi offeredWiggs a job on Podeschi's farm, which Wiggs refused,and Respondent alleges that this refusal resulted in awillful loss of interim earnings which should debar Wiggsfrom further backpay.Wiggs testified that he had previously worked onPodeschi's farm before working in the store and that hisefforts on the farm had not pleased Podeschi then andsince he was not a farmer, he did not believe he couldpleasePodeschi now.AdditionallyWiggs had sincemarried and was living in town and did not want to takethe farm job which meant working long hours, 7 days aweek for $55 or $60, and would entail giving up theirhouse and moving to the farm. Wiggs' salary at the storewas over $90 for 6 days a week.Under these circumstances I find that the farm job wasnot substantially equivalent to his job at the store nor wasitequivalent to an offer of reinstatementWiggs waswithin his rights to refuse the job offer and such refusalwill not bar backpay.Wiggs testified that he tried to get off the picket lineand get a job because he considered picket line dutyboringMainly he relied on his job search forms intestifying as to his job search. Respondent's Exhibit 43,his job search form for the third quarter of 1963, showsthat he asked his brother who was manager of a grocerystore in Benton, Illinois, for employment but his brotherwas not sure he could hire him and the salary of $1.17 perhour was too low. He also applied for work at Frank'sFood Fair during this quarter. Respondent's Exhibit 44,his form for the fourth quarter of 1963, shows he appliedat the State employment office in Springfield, Illinois, atthefairgroundsinTaylorville,andappliedforasalesman's job with Wearever Cookware Co., which hedid not accept because of the cost of the sample kit Healso applied at Lincoln Service for a course in preparationfor civil service exams but was unable to take it becauseof the cost. Respondent's Exhibit 45, his job search formfor the first quarter of 1964, shows as the only applicationfor that quarter that in response to a newspaper ad heapplied for a job with Fuller Brush Co , but turned itdown because of the amount of money needed for asample kit Respondent's Exhibit 46, his job search formfor the second quarter of 1964, shows that he worked forhis brother I day and refused the job on the farm offeredby Podeschi. Respondent's Exhibit 47, his job search formfor the third quarter of 1964, shows that he worked as aditchdigger and applied for work at a service stationIn the fourth quarter of 1964 he began working parttime at a service station after picket duty and onweekendsRespondent's Exhibit 48, his job search formfor the fourth quarter of 1964, plus four entries made inerror on Repondent's Exhibit 44, show that Wiggs madeapplications at some 13 establishments during this quarter.Respondent's Exhibit 49, although labeled as Wiggs' jobsearch form for the second quarter of 1965, containsinformation on jobs and job searches in the first andsecond quarters of 1965 and shows that while still workingpart time at Mel Clark's Service Station he made somethree applications for work before being hired by the S.N.NielsenCo. on March 9.6 Nielsen is a Chicagoconstruction contractor who had a project going in theTaylorville area.After being laid off by Nielsen in the third quarter of1965,Wiggs worked for the A & P store in Taylorvilleuntil he secured his present job late 'm the fourth quarterof 1965 with Clark Oil Co. in Springfield,Illinois.On the basis of Wiggs' uncontradicted testimony thathis job with Mel Clark's Service Station consisted ofevening and weekend work (moonlighting) I find that theinclusion as interim earnings of the amounts he receivedtherefrom in Appendix W of the backpay specificationwas erroneous and I strike such amounts from his interimearnings.Wiggs testified that since his job at Mel Clark's ServiceStationwas part time and he wanted more work andwanted particularly to get off the picket line, he continuedto seek other employmentConsideringWiggs entire backpay period, I haveconcluded that although his search for work was notaggressive from the third quarter of 1963 through thethird quarter of 1964, he was in the labor market duringthat time and made sincere if infrequent attempts tosecure other employment. His search for work thereafterbecame more aggressive and was successful. I find andconclude thatWiggs is due backpay from the thirdquarter of 1963 through April 30, 1968, when he refusedRespondent's offer of reinstatement.Ifind and conclude as more fully set forth in AppendixT to this Decision that Wiggs is due total net backpay of$9,571.55 plus interest from RespondentDuring the hearing, AppendixW of the backpayspecificationwas amended to include medical bills forWiggs' wife and twin boys, incurred in 1964 However thecalculations by General Counsel allowed against the sums,a payment of premiums for dependent insurance at $1 90'Respondent'sbriefurges that sinceWiggs was getting$3 30 per hourwith Nielsen his interim earningsfor the second quarter (17 workdays leftinMarch from March 9) should be $448 80 rather thanthe $121 60 shownin the backpayspecificationRespondentdid not raise this question duringthe hearing whenitcould havebeen explored and determined, and due tothe many factors which affect construction work, weather,work availableeveryday, etc,Ifind thatitisnow too late to raise the questionRespondent apparentlyassumes that work was availableevery day forWiggs andthisisnot an assumption I can makeafter theproceeding,when Respondentforewent its opportunity to discover if there were anyfacts to bolster its presentassumptionIwill not changethe amount ofinterim earningsas urged by Respondent. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDa week for only 78 weeks, which is not coextensive withthebackpay period claimed.WithRespondent as aninsurer(suprareF.Sartore, Jr. as perRice LakeCreamery),Respondentisentitledasanoffset to theamountclaimed,theentireamountofpremiumsthroughout the backpay period. The offset figures asshown in Appendix M (Frank Sartore, Jr.) amount to$505 30 made up of 260 weeks with 147 weeks at $1.90per week and 113 weeks at $2. Thus the amount forpremiums for 260 weeks would more than offset theamountof the claim here. I therefore find there is noamount due Wiggs on hisclaimfor dependent medicalexpensesRECOMMENDED ORDEROn the basis of the findings and conclusions set forthabove, it is hereby ordered that Respondent, My Store,Inc., its officers, agents, successors, and assigns, pay theemployees listed below the amounts set opposite theirnames, plus interest as prescribed, as backpay, making thenormal deductions for income tax and social securitybenefits, except that such deductions shall not be madefrom the amounts determinedmedical expensesasreimbursement forCarolyn (Fleming) AndersonS 1,56-+ 51Harold E. Banfield13.534 71James Michael Cooper1,60 27Arlin Farthing5,974 60Bernice Garmon6,891 37William A Ginger343.30James W Lindsey0.00Robert L. Kearney8,432 48Richard E. Mahan1,002.67Joseph Niewinski7,380 16Delores M, Reed6,899.90Kenneth W. Reed573.16William J. Rhymes480.95Frank J Sartore,Jr.11,494 76Lonnie J. Sartore270.99Joseph Sedlacek, Jr.5,012 01Charles A. Shanks4,915 11Lorraine Smith4,782 84Donald E.Spindel3,582 75FlorenceWalker3,358.31James M. Waterman0 00Billy LWiggs9,571 55APPENDIX ANAME: ANDERSON (FLEMING), CAROLYN,Social SecurityNo. 336-34-6920A. EARNINGSCALENDARINTERIMGROSSTRAVEL ANDNET INTERIMQUARTEREMPLOYEREARNINGSEXPENSESEARNINGS1965-1MalloryPana, Ill.119.2036.0083.201965-2Same365 99(Taylorvilleto Pana, III.360 mi.at 10 cents)111.60254.39B BACKPAYCALENDARWEEKS ANDGROSS(Taylorvilleto Pana, Ill.1116 mi. at 10 cents)NET INTERIMETQUARTERPAY RATESBACKPAYEARNINGSBACKPAY1964-31at 55.6555 65None55.651964-413 at 55.65723.45None723.451965-113 at 55.65723 4583.20620.251965-27 at 55.65389 55254.39135 16TOTAL NET BACKPAY (INTEREST TO BE ADDED)$1564.51 MY STORE, INC.351APPENDIX BNAME: BANFIELD, HAROLD E., Social Security No. 328-22-7047A. EARNINGSCALENDARINTERIMGROSSTRAVEL ANDNET INTERIMQUARTEREMPLOYEREARNINGSEXPENSESEARNINGS1966-2A & PTaylorville, Ill.142.80NoneKrogerTaylorville, Ill.361 20None504.001966-3South ForkGarage Bulpitt, Ill.AttilioCasanova Tovey, Ill.38.0070.00NoneNoneE & E Baler Co.Chicago, Ill.306 25370 25440 mi. at 10 centsper mi. 44.001966-4E & E Baler Co.1440.00220 mi. at 10 cents1418.00Chicago, Ill.22.001967-2Lancaster Electric Plating334.80430mi. at 10cents291.80Lancaster, Ohio43 001967-3B & B Tire ShopTaylorville, 111.622.91None622.911967-4Same1174.09None1174.091968-1Lancaster Electric PlatingLancaster, Ohio586.7143.00543.711968-2BBACKPAYSame (April only)227 75None227 75.CALENDARNUMBER OF WEEKSGROSSNET INTERIMNETQUARTERAND PAY RATESBACKPAYEARNINGSBACKPAY1964-413 at 105 141366.82195.001171.821965-113 at 105.141366.82195.001171.821965-212 at 105.141261.68195.001066.68(6/11-6/17 Illness in family, not available for work)1965-313 at 114.291485.77195.001290.771965-413 at 114.291485.77195 001290.771966-113 at 114.291485.77195.001290.771966-213 at 114.291485.77504.00105.00876.771966-313 at 114.291485.77370 251115.521966-413 at 114.291485.771418.0067 771967-113 at 114.291485.77None1485.77 352DECISIONS OF NATIONAL LABOR RELATIONS BOARD1967-213 at 114.291485.77291.801193.971967-313 at 114.291485.77622.91862.861967-413 at 114.291485.771174.09311 681968-18at 114.29914.32543.71370.611968-24 1/3 at 114 29494.88227.75267.13TOTAL NET BACKPAY (INTEREST TO BE ADDED)$13,834.71APPENDIX CNAME: COOPER, JAMES MICHAEL, Social Security No. 328-36-0119A. EARNINGSCALENDARINTERIMGROSSTRAVEL ANDNET INTERIMQUARTEREMPLOYEREARNINGSEXPENSESEARNINGS1963-1My Store311.57None311.571963-2Taylorville, IllSame107.52None107.521963-3Union90.00382 51Jewel Tea329.5137 00963-4Moline, Ill.ame02.85(Round tripTaylorville, IlltoMoline, III.370 mi.at 10 cents)None02.851964-1Same1141 00None1141 001964-2Same915.6937.00878.69.BACKPAYCALENDAREEKS ANDROSS(Round trip -Moline, Ill. toSpringfield, Ill370 mi.at 10 cents)NET INTERIMETQUARTERPAY RATESBACKPAYEARNINGSBACKPAY1963-18 at85.71685 68311.57374 11(2/7-3/28)1963-25 at 85 71428 55107.52321.03(4/4-5/2)1963-311 1/2 at 85.71985.67382.51603.161963-42 1/3 at 85.71199.70802.85389 1610 2/3 at 93.00992.311964-113 at 93.001209.001141.0068.001964-213 at 93.00883.50878.694.81TOTAL NET BACKPAY (INTEREST TO BE ADDED)P-, 760.27 MY STORE. INC.APPENDIX-DNAME: FARTHING, ARLIN,SocialSecurity No 344-07-9393353A EARNINGSCALENDARINTERIMGROSSTRAVEL ANDNET INTERIMQUARTEREMPLOYER,EARNINGSEXPENSESEARNINGS1965-1Wagner Castings143.1045.0098.10Decatur,III.(Taylorville-1965-2Same1047.23Decatur, Ill.450 mi.at 10 cents)39.00657.23965-3ame293.47(300 mi.per wk.at 10 cents X13 wks.)390.0003 471965-4Same1149.90390.00759.901966-1Same1409.62390.001019.621966-2Same1213.47390.00823.471966-3Same1367.14390.00977.141966-4Same1286.11390.00896 111967-1Same1411.85390.001021.851967-2Same1072.36390 00682.361967-3Same1333.00390.00943 001967-4Same1881.84390.001491.841968-1Same1279.11390.00889 111968-2Same(April only)466.14130 00336 14B. BACKPAYCALENDARWEEKS ANDGROSSNET INTERIMNETQUARTERPAY RATESBACKPAYEARNINGSBACKPAY1964-413 at 86.511124.63None1124 631965-113 at 86 511124.6398.101026.531965-213 at 86.511124.63657 23467 401965-313 at 93.861220.18903.47316.711965-413 at 93.861220.18759 90460.281966-113 at 93.861220.181019.62200.561966-213 at 93.861220.18823 47396 711966-313 at 93.861220.18977 14243.041966-413 at 93.861220.18896 11324.071967-113 at 93.861220.181021 85198.331967-213 at 93 861220 18682.36537.821967-313 at 93.861220.18943.00277.18 354DECISIONS OF NATIONAL LABOR RELATIONS BOARD1967-413 at 93.861220.181491.84None1968-113 at 93.861220.18889 11331 071968-241/3 at 93.86406.41336.1470.27TOTAL NET BACKPAY (INTEREST TO BE ADDED)$5,974.60APPENDIX ENAME: GARMON, BERNICE,Social SecurityNo. 351-34-1041A. EARNINGSCALENDARINTERIMGROSSTRAVEL ANDNET INTERIMQUARTEREMPLOYEREARNINGSEXPENSESEARNINGS1964-4Christian County, 111.17.00None17.001965-2City of18.00None18001966-2Taylorville, Ill.Green Gables Cafe515.20None515.201966-3Green Gables Cafe737.10None737 101966-4Same708.75None708 751967-1Same452 25None452.251967-2Same624.84None624.841967-3Same885.60None885.601967-4Same885.25None885.251968-1Same453.75None453.751968-2Same1007.50None1007.50B. BACKPAYCALENDARWEEKS ANDGROSSNET INTERIMNETQUARTERPAY RATESBACKPAYEARNINGSBACKPAY1963-31at 54.8054.80None54 801964-413 at 64.51838.6317.00821.631965-111 at 64.51709.61None709.611965-22/6 - ill I wk3/5 - ill 1 wk12 at 64.51774.1218.00756 121965-312 at 69 99839.88None839.881965-4Late Sept.ill1wk11 at 69.99769.89None769.8910/25 1 wk ill1966-111/9 1 wk ill13 at 69.99909 87None909.871966-212 at 69.99839.88515.20324.681966-36/ 13 ill 1 wk13 at 69.9990987737.10172.77 MY STORE, INC.3551966-412 at 69.99839 88708.75131.131wk ill1967-113 at 69.99909.87452.25457.621967-213 at 69.99909.87624.84285.031967-313 at 69.99909 87885.6024.271967-413 at 69.99909.87885.2524.621968-113 at 69.99909.87453 75456.121968-213 at 69.99909.871007.50NoneTOTAL NET BACKPAY (INTEREST TO BE ADDED)$6,738.04C.MEDICAL EXPENSESSelf:St. Vincent'sMemorialHospital7/22-26 63163 95Charles D. Brummitt, M.D.7/22-8/0/6333.00Deductible Amount100.0096.95Coinsurance Factor 75 %24.24TOTAL72.71Self.St. Vincent'sMemorialHospital10/25-29/65173.50Charles D. Brummitt, M.D.10/25-11/2/6534,0Q207.50Deductible Amount100.00107.50Coinsurance Factor 75 %26.88TOTAL80.62GRAND TOTAL153.33Medical ExpensesTOTAL NET BACKPAY6,738.04TOTAL due from6,891.37Respondent throughJune 30, 1968,plus interestAPPENDIX FNAME: GINGER, WILLIAM, Social Security No 318-38-9059A EARNINGSCALENDARINTERIMGROSSTRAVEL ANDNET INTERIMQUARTEREMPLOYEREARNINGSEXPENSESEARNINGS1963-1My Store, Inc.168.50None168.50Taylorville, Ill.1963-2Same81.00None81 00B. BACKPAYCALENDARWEEKS ANDGROSSNET INTERIMNETQUARTERPAY RATESBACKPAYEARNINGSBACKPAY1963-18 at 45.60364.80168.50196.30(2/7-3/28)1963-25 at 45.60228.0081.0014700(4/4-5/2)TOTAL NET BACKPAY343.30 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX GNAME:KEARNEY,ROBERT,Social SecurityNo. 321-36-1193A. EARNINGSCALENDARINTERIMGROSSQUARTEREMPLOYEREARNINGS1964-3JoeBodovich12.001967-3Baughman-Oster,350.00Taylorville, Ill.Firestone733.661967-4Decatur, Ill.Firestone2330.771968-1Decatur, Ill.Same2113.361968-2Same(April only)534.46B. BACKPAYCALENDARWEEKS ANDGROSSQUARTERPAY RATESBACKPAY1963-311 1/2 at 70.44810.061963-42 1[3 at 70.44164 1310 2/3 at 76 43815.511964-113 at 76.43993.591964-213 at 76.43993.591964-39 1/6 at 76.43701.633 5/6 at 82.93317.871964-413 at 82.931078.091965-113 at 82.931078.091965-29 1/3 at 82.93773.741967-25 at 89.98449 901967-313 at 89.981169.741967-413 at 89.981169.741968-113 at 89.981169.741968-24 1/3 at 89.98389.61TOTAL NETBACKPAY(INTEREST TO BE ADDED)TRAVEL ANDNET INTERIMEXPENSESEARNINGS21.003 trips -Taylorville toDecatur 210 miat 10 cents - fobsearch)NoneNone210.00913.66(300 mi. per wkat 10 cents)(300 mi. per wk390.001940.77at 10 cents)297.501815.8632.50501.76NET INTERIMNETEARNINGSBACKPAYNone810.06None979.64None993.59None993.59None1019.50NoneNone1078.09None1078.09None773.74None449.90913.66256.081940.77None1815.86None501.96None$8,432.48 MY STORE, INC.APPENDIX HNAME:MAHAN,RICHARD E., Social Security No. 338-36-0659A. EARNINGSCALENDARINTERIMGROSSQUARTEREMPLOYEREARNINGS1963-IMy Store Inc.188.501963-2Taylorville, Ill.Same86.001963-3Peabody Coal433.271963-4Kincaid, Ill.Same2010 861964-1Same833.371964-2Peabody Coal251.55Kincaid, Ill.E. Kennedy, Inc.54.40Taylorville, Ill.Culberson Constr.28.00Pana, Ill.Caldwell Eng.640.00Eng Co.Jacksonville, Ill.SommervilleCo.81.68Peoria, III.Quarter Totals1055 631964-3Sommerville Co.832.45Peoria, III.Vidmar459.201964-4Taylorville, Ill.Hammer-Scroggins465.301965-1Taylorville, Ill.S. N. Nielson276 15Chicago, 111.Sangamo Co.134.40Springfield, Ill.J.G. Crawford51.20Paducah, Ky.Quarter Totals461.75357TRAVEL ANDNET INTERIMEXPENSESEARNINGSNone188.50None86.00(28 days X 12mi.36.60399.67at 10 centsTaylorville-Jeiseyville, III.)(948 mi.est.4.80916.06at 10 cents-Taylorville-Jeiseyville, Ill.)(130 mi.wk est.43.0090.37X 1 l wks at 10 cents --Taylorville-Pawnee, Ill.)Q 80 mi. wk13 at 13 centsTaylorville-Pawnee-Kincaid, III.)234.00821.63None1291.65None465.30110 mi. per wk13 wksX 10 centsper mi.These expenses fortravel to jobsitewhere these threecontractors wereworking)143.00318.75 358DECISIONS OF NATIONAL LABOR RELATIONS BOARD1965-2S.N. NielsonChicago, Ill.182.75CaterpillarEast Peoria, Ill.1017.81351.00Taylorville-Peoria, Ill.13 wks X 270 mi.at 10 cents)849.561965-3Same1256.9835100905.981965-4Same1208.13351.00857.131966-1Same1325.54351.00974.541966-2Same1835.47351 001484.471966-3Same1664.00351001313.001966-4Same1703.68351.00135.681967-1Same1556.16351.001205.161967-2Same1643.83351.001292.831967-3Same1833 26351.001482.261967-4Same1386 27351.001035.271968-1Same1107.15189.00(7 wks X 270 mi.at 10 cents)IllinoisStatePolice,Springfield, Ill.796.20None1714.351968-2B. BACKPAYIllinois State Police,Springfield, Ill.1725.00None1725 00CALENDARWEEKS ANDGROSSNET INTERIMNETQUARTERPAY RATESBACKPAYEARNINGSBACKPAY1963-18 at 45.22361.76188.50173.26(2/7-3/28)1963-25 at 45.22226.1086.00140.10(4/4-5/2)1963-311 1/2 at 45.22520.03399.67121 361963-413 at 45.22587.861916.06None1964-113 at 45 22587.86690.37None1964-213 at 45.22587.86821.63None1964-39 1/6 at 45.22414.531296.15None3 5/6 at 52.00199.321964-413 at 52.00676.00-465.30210.701965-113 at 52.00676 00318.75357.251965-213 at 52.00676.00849.56None1965-313 at 56.52734.76905.98None1965-413 at 56.52734.76857.13None1966-113 at 56.52734.76974.54None MY STORE,INC.3591966-213 at 56.52734.761484.47None1966-313 at 56.52734.761313.00None1966-413 at 56.52734.761352.68None1967-113 at 56 52734.761205.16None1967-213 at 56 52734 761292.83None1967-313 at 56.52734.761482 26None1967-413 at 56.52734.761035.27None1968-113 at 56.52734.761714 35None1968-213 at 56.52734.761725.00NoneTOTAL NET BACKPAY(INTEREST TO BE ADDED)$1,002.67APPENDIX INAME.NIEWINSKI,JOSEPH,Social Security No. 341-14-8220A. EARNINGSCALENDARINTERIMGROSSRAVEL ANDET INTERIMQUARTEREMPLOYEREARNINGSEXPENSESEARNINGS1964-4Hedlund Mfg.264.00None264.00Nokomis, Ill.1965-3Circle Steel655.78None655.78Taylorville, Ill.1965-4Same459.58None459.581966-1Same293 38None293.381966-2Same1086.80None1086.801966-3Same1130.69None1130.691966-4Same1003.20None1003.201967-1Same1003.20None1003.201967-2Same1123.20None1123 201967-3Same1123.20None1123.201967-4Same1321.70None1321.701968-1Same1387.20None1387.201968-2Same1205.60None1205.60B BACKPAYCALENDARWEEKS ANDGROSSNET INTERIMNETQUARTERPAY RATES -BACKPAYEARNINGSBACKPAY1964-413 at 92.911207.83264.00943.831965-113 at 92.911207 83None1207.83 360DECISIONS OF NATIONAL LABOR RELATIONS BOARD1965-213 at 92.911207.83None1207.831965-313 at 100.811310.53655.78654.751965-413 at 100.811310.53459.58850.951966-113 at 100.811310.53293.381017.151966-213 at 100.811310.531086.80223.731966-313 at 100.811310.531130.69179.841966-413 at 100.811310.531003.20307 331967-113 at 100.811310.531003.20307.331967-213 at 100.811310.531123.20187.331967-313 at 100.811310.531123.20187 331967-413 at 100.811310.531321.70None1968-113 at 100.811310 531387.20None1968-213 at 100.811310.531205.60104.93TOTAL NET BACKPAY TO JUNE 30, 1968 (INTEREST TO BE ADDED)$7,380 16APPENDIX JNAME:REED,DELORES M., Social Security No. 350-26-7712A. EARNINGSCALENDARINTERIMGROSSTRAVEL ANDNET INTERIMQUARTEREMPLOYEREARNINGSEXPENSESEARNINGS1965-1P. R. Mallory119.2040.0079.20Pana, Ill.1965-2Same359.1800 mi.at 10 cents -I4aylorville-Pana, Ill.)78.50280.68965-3Same243.05($17 LAM fee150 dues200 mi. per wkat 10 cents X 3 wks)20.0023 05Q wk at 10 cents200 mi.)1965-4Same134.1220.00114.12(1wk at 10 centsX 200 mi.)1966-2I.G.A.252.45123.20Springfield, III.G.E.119.49(1232 mi. X 10 centsTaylorville-Springfield, Ill.)38.0010.74Decatur, III.966-3A & P417.06(5 days X 76 mi.at 10 cents -Taylorville-Decatur, III.)Taylorville, III. MY STORE, INC.361GE548280015281334..Decatur, III...(20 days X 76 mi..at 10 cents -Taylorville toDecatur, Ill.)1966-4A&P1139.48None1139.48Taylorville, Ill.1967-1Same936.00None936 001967-2Same1120.52None1120.521967-3Same243.60None243.601967-4New Products, Inc.268.80NoneTaylorville, 111.Mallory486.40164.00591 20Pana,III.1968-1Same38 80(8 wksand 1 dayat 200 mi.per wk -Taylorville-Pana )260.0078.801968-2Same296.3886 67209.71(April only)B. BACKPAYCALENDARWEEKS ANDGROSSNET INTERIMNETQUARTERPAY RATESBACKPAYEARNINGSBACKPAY1964-413 at 64.62840.06None840.061965-112 at 64.62775.4479.20696.24(2/8 ill 1 wk)'1965-211 1/2 at 64.62743.13280.68462.45(6/21 ill 1 1/2 wks)1965-39 1/3 at 70.11654.13223.05431.08(7/1 ill 3 2/3 wks)1965-413 at 70.11911.43114.12797.311966-113 at 70.11911.43None911.431966-213 at 70.11911.43210 74700.691966-313 at 70.11911 43813 3498.091966-413 at 70.11911.431139.48None1967-113 at 70.11911.43936.00None1967-213 at 70.11911.431120.52None1967-313 at 70.11911.43243.60667.831967-413 at 70.11911.43591.20320.231968-113 at 70.11911 43578.80332.631968-24 1/3 at 70.11303.58209.7193.87TOTAL NET BACKPAY (INTEREST TO BE ADDED)$6,351.91C.MEDICAL EXPENSESSelf.St. Vincent'sMemorial Hospital10/21-24/63147.80 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDDel Valle, M.D10/21-24/63(maximum allowable)40.00Deductible Amount1f-8l0CoinsuranceFactor 75%21.9-5TOTAL$65Self-StVincent'sMemorial Hospital6/21-7/7/65622 85Paul K.Hagen, M.D.6/21-7/7/6545.00Del Valle, M.D.6/30/6575 00742.85Deductible Amount100.go2 5CoinsuranceFactor 75%160.71TOTALGRAND TOTALMedical Expenses547.99TOTAL NET BACKPAY$6,351.91TOTAL AMOUNT DUE(EXCLUSIVE OF INTEREST)$6,899 90APPENDIX KNAME:REED,KENNETH W.,Social SecurityNo. 318-38-7757A EARNINGSCALENDARINTERIMGROSSTRAVEL ANDNET INTERIMQUARTEREMPLOYEREARNINGSEXPENSESEARNINGS1963-1My Store, Inc.169.50None169.501963-2Same80.00None80.001967-3Circle Steel178.00NoneHopper Paper100.00None278.001968-1Same1300.00None1300,001968-2Same(April only)433.33None433.33B BACKPAYCALENDARWEEKS ANDGROSSNET INTERIMNETQUARTERPAY RATESBACKPAYEARNINGSBACKPAY1963-18 at 41.41331.28169.50161.781963-25 at 41.41207.0580.00127 051963-32 1/3 at 41 4196.49None96.491967-39 at 51 76569.36278.00187.841968-113 at51.76672.881300.00None1968-24 1/3 at 51.76224.12433.33NoneTOTAL NET BACKPAY (INTEREST TO BE ADDED)$573.16 MY STORE, INCAPPENDIX L363NAME. RHYMES, WILLIAM, Social Security No.A EARNINGSCALENDARINTERIMGROSSTRAVEL ANDNET INTERIMQUARTEREMPLOYEREARNINGSEXPENSESEARNINGS1963-4Leroy Smith1012.50None1012.501964-1Taylorville, IllLeroy Smith312.00Taylorville, Ill.Castor's Inc.639.12286.20664.92964-2Springfield, Ill.Castor's Inc.121.30Taylorville toSpringfield2862 mi. at 10 cents)199802150Springfield, Ill..(Same - 1998 mi..1964-3Same1121.93at 10 cents)None1121.931964-4Same1247 53None1247.531965-1Same1039.50None1039.501965-2Same1178.10None1178.101965-3Same1350.43None1350.431965-4Same1370 76None1370.761966-1Same1413.00None1413.001966-2Same1521.20None1521.201966-3Same1603.81None1603.811966-4Same1689.59None1689.591967-1Same1820.00None1820.001967-2Same1820.00None1820.001967-3Same2017.69None2017.691967-4Same2070 00None2070.001968-1Same2120.00None2120.001968-2Same2120.00None2120.00B. BACKPAYCALENDARWEEKS ANDGROSSNET INTERIMNETQUARTERPAY RATESBACKPAYEARNINGSBACKPAY1963-42 1/3 at 71.40166.36102/3 at 77.47826.601012.50None1964-113 at 77.471007.11664.92342.191964-213 at 77.471007.11921.5085.611964-39 1/6 at 77.47710.173 5/6 at 84 05322.161121.93None1964-413 at 84.051092.651247.53None 364DECISIONS OF NATIONAL LABOR RELATIONS BOARD1965-113 at 84.051092.651039.5053.151965-213 at 84.051092.651178.10None1965-313 at 91.191185.471350.43None1965-413 at 91.191185 471370.76None1966-113 at 91.191185.471413.00None1966-213 at 91.191185.471521.20None1966-313 at 91.191185.471603.81None1966-413 at 91.191185.471689.59None1967-113 at 91.191185.471820.00None1967-213 at 91.191185.471820.00None1967-313 at 91.191185.472017.69None1967-413 at 91.191185.472070.00None1968-113 at 91.191185.472120.00None1968-213 at 91.191185.472120.00NoneTOTAL NET BACKPAY TO 6/30/68 (INTEREST TO BE ADDED)APPENDIX MNAME: SARTORE, FRANK,JR., SocialSecurity No. 341-14-9985A. EARNINGSCALENDARINTERIMGROSSTRAVEL ANDNET INTERIMQUARTEREMPLOYEREARNINGSEXPENSESEARNINGS1964-4A & PShelbyville, Ill.22.96None217.96Union195 001965-1EisnerMarketKincaid, Ill.48.00NoneUnion195.00243.001965-2Union195.00None195.001965-3EisnerMarketKincaid, Ill.31.30NoneUnion195.00'226.301965-4Same195.00None195.001966-1EisnerMarketKincaid, III.20.16NoneUnion195.00215.161966-2A & PTaylorville, Ill.703.26NoneUnion105.00808.261966-3Same529.84None1529.84 MY STORE, INC.3651966-4Same1974.96None1974.961967-1Same1692.80None1692.801967-2Same1722.95None1722.951967-3Same1724.82None1724.821967-4Same1770.55None1770.551968-1Same1700.32None1700.321968-2Same516.80None516.80(April only)B. BACKPAYCALENDARWEEKS ANDGROSSNET INTERIMNETQUARTERPAY RATESBACKPAYEARNINGSBACKPAY1964-413 at 125.901636.70217.961418.741965-113 at 125.901636.70243.001393.701965-213 at 125.901636.70195.001441.701965-313 at 136.601775.80226.301549 501965-413 at 136.601775.80195.001780.801966-113 at 136.601775.80215.161560.641966-213 at 136.601775.80808.26963.541966-313 at 136.601775.801529.84245.961966-413 at 136.601775.801974.96None1967-113 at 136.601775.801692.8083.001967-213 at 136.601775.801722.9552.051967-313 at 136.601775.801724.8250.981967-413 at 136.601775.801770.555.251968-113 at 136.601775.801700.3275.481968-24 1/3 at 136.60591.48516.8074.68TOTAL NETBACKPAY (INTEREST TO BE ADDED)$10,696.02C.MEDICAL EXPENSESSelf:St. Vincent'sMemorial Hospital4/16/6815.50William V Torricelli, M.D.4/16-26/6829.00Deductible Amount13TOTAL.x.Michael Sartore (Son):St. vVincent'sMemorial Hospital10/13-15/6478.40William V.Torricelli,M.D.10/13-12/31/6464..2255Deductible Amount100.0042.65Coinsurance Factor 75%10.66TOTAL31.99St. Vincent'sMemorial Hospital6/18/6516.55Howard P. Joslyn, M.D.6/18/6556.522 3^ 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDDeductible Amount-0-26.55CoinsuranceFactor 75%6 54TOTALSt. Vincent'sMemorial Hospital5/30/678.45William V. Torricelli,M.D.5/30/675.00Deductible Amount13.UDanny M. Sartore (Son):TOTAL000St. Vincent'sMemorial Hospital10/4-9/64113.10M.D.Howard P. Joslyn10/4-9/6433.00,Deductible Amount100 00TMCoinsuranceFactor 75%11.52TOTALT47$St. Vincent's Memorial Hospital4/27-5/5/66213.65TorricelliMDWilliam V4/27-5/5/6657.005.,..250Deductible Amount100.00170.65CoinsuranceFactor 75%42 66TOTAL -127.99St. Vincent'sMemorial Hospital9/7-10/66139 50William V.Torricelli,M.D.8/9-9/16/662.0092360Deductible Amount0.0023130CoinsuranceFactor 75%75.88TOTAL17372-St. Vincent'sMemorial Hospital12/30/66-1/5/67208.90William V.Torricelli,MD.12/14/66-1/5/67Deductible Amount284.900CoinsuranceFactor 75%84.942TOTAL1427St. Vincent'sMemorial Hospital1/14-17/68107.60William V.Torricelli,M.D.1/12-17/681.00338601Deductible Amount100.00CoinsuranceFactor 75%38.60Betty J.Sartore (Wife)TOTAL28.95St. Vincent'sMemorial Hospital3/29-4/6/6645115William V.Torricelli,M.D.3/29-4/6/66.200.0051.1Deductible Amount10000551.15CoinsuranceFactor 75%3TOTAL413.3 MY STORE, INC.367Diana Sartore(Daughter):St. Vincent'sMemorial HospitalWilliam V. Torricelli, M.D3/22-27/66154.2056.00Deductible Amount21020100.0arry D. Sartore(SON):St. Vincent s Memorial HospitalCoinsurance Factor 75%TOTAL7/15-23/67110.202.5582.65326.10William V. Torricelli, M.D.6/28-7/23/67Deductible Amount331.1Coinsurance Factor 75%82 78TOTALGross Medical$1,304.04Dependent premiums, grouppolicy, 147 weeks from 5/3/63until 3/1/66 at $1.90 per week;113 weeks from 3/1/66 until4/30/68 at $2.00 per week505.30Medical Expenses Due$798.74TOTAL NET BACKPAY$10,696.02TOTAL AMOUNT DUE (EXCLUSIVE OF INTEREST)$11,494.76APPENDIX NNAME- SARTORE, LONNIE J.,Social SecurityNo. 345-36-5788A. EARNINGSCALENDARINTERIMGROSSRAVEL ANDET INTERIMQUARTEREMPLOYEREARNINGSEXPENSESEARNINGS1963-1My Store, Inc.88.25None88.25Taylorville, Ill.1963-2Same36.00None36.001963-3Zenith302 7423.00279.74Chicago, III.(one-way trip,Taylorville toChicago 230 mi.at 10 cents)B. BACKPAYCALENDARQUARTERWEEKS ANDPAY RATESGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY1963-18 at 27.55220.4088.25132.151963-25 at 27.55137.7536.00101 751963-311 1/2 at 27.55316.83279.743702TOTAL NET BACKPAY (INTEREST TO BE ADDED)70.99 368DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX 0NAME.SEDLACEK,JOSEPH,JR., Social Security No. 327-32-4990A. EARNINGSCALENDARINTERIMGROSSTRAVEL ANDNET INTERIM'QUARTEREMPLOYEREARNINGSEXPENSESEARNINGS1965-1Firestone46.65240032.65965-2Decatur, III.Same28.61(Taylorville toDecatur 240 mi.at 10 cents)30.006.61965-4ogge Electric4.70Taylorville toDecatur 300 mi.at 10 cents)NoneTaylorville, III.A&P1024 80None1039 501966-1Taylorville, Ill.Same1100.00None1100.001966-2Same1239.68None1239.681966-3Same1367.23None1367.23,1966-4Same157102None1571.021967-1Same1487.60None1487.601967-2Same1554.44None1554.441967-3Same1578.60None1578.601967-4Same1486.42None1486.421968-1Same1468.49None1468.491968-2 (April only)Same456.08None456 08B. BACKPAYCALENDARWEEKS ANDGROSSNET INTERIMNETQUARTERPAY RATESBACKPAYEARNINGSBACKPAY1964-413 at 89.191159 47None1159.471965-113 at 89.191159.4732.651126 821965-213 at 89.191159.4786.611072.861965-313 at 96.771258.01None1258.101965-413 at 96.771258.011039.50218.511966-113 at 96.771258.011100.00158.011966-213 at 96.771258.011239.6818.331966-313 at 96.771258.011367.23None1966-413 at 96 771258.011571.02None1967-113 at 96.771258.011487.60None1967-213 at 96.771258.011578.60None MY STORE, INC.3691967-313 at 96.771258.011578.60None1967-413 at 96.771258.011486 42None1968-113 at 96.771258.011468.49None1968-2 ,4 1/3 at 96.77419.01456.08NoneTOTAL NET BACKPAY (INTEREST TO BE ADDED)$5,012.01APPENDIX PNAME: SHANKS, CHARLES A., Social Security No 343-34-6928A. EARNINGSCALENDARINTERIMGROSSTRAVEL ANDNET INTERIMQUARTEREMPLOYEREARNINGSEXPENSESEARNINGS1963-1My Store, Inc.342.00None342.001963-2Taylorville, 111.Same92.75None92.751964-2Harper Oil Co.11.00None11.001964-3Springfield, Ill.Clyde Atkinson10.0040.00NoneTaylorville,III.(Gasoline job searchBill Townsley10.00I/A Taylorville)1964-4Taylorville, Ill.SouthwayBuilders147.0064.0083.00Springfield, Ill.(Taylorville to1965-1Salary at Welder School444.00Springfield, Ill.640 mi.at 10 cents)444.001965-2$37 per wk for 12 wksS.N. Nielson547.05NoneChicago, Ill.obsite ataylorville)Baughman-Oster50.80one97.851965-3Taylorville, Ill.Baughman-Oster1056.19None1056.191965-4Taylorville, Ill.Baughman-Oster1040.16NoneA & P280.50None1320.661966-1Taylorville, Ill.A & P1204.70None1204.701966-2Taylorville, Ill.Same1409.20None1409.201966-3Same1592.61None1592.611966-4Same1835.20None1835.201967-1Same1425.60None1425 601967-2Same1598 80None1598 80 370DECISIONS OF NATIONAL LABOR RELATIONS BOARD1967-3Same1601.00None1601 001967-3Same1652.79None1652.791968-1Same1596.40None1596 401968-2Same1742.20None1742.20B. BACKPAYCALENDARWEEKS ANDGROSSNET INTERIMNETQUARTERPAY RATESBACKPAYEARNINGSBACKPAY1963-18 at 55.75446.00342.00104 00(2/7-3/28)1963-25 at 55.75278 7592 75186 00(4/4-5/2)1963-311 1/2 at 55.75641.13None641.131963-413 at 55.75724.75None724 751964-113 at 55.75724 75None724.751964-212 at 55.75669 0011.00658.001964-3(May 1 wkunableto work)8 1/6 at 55.75455 313 5/6 at 64.11245 73None701.041964-413 at 64 11833.4383.00750 431965-113 at 64.11833.43444.00389.431965-213 at 64 It833.43797 8535.581965-313 at 69.68905 841056.19None1965-413 at 69.68905 841320 66None1966-113 at 69.68905.841204 70None1966-213 at 69 68905 841409.20None1966-313 at 69.68905.841592.61None1966-413 at 69.68905 841835.20None1967-113 at 69.68905.841425.60None1967-213 at 69 68905.841598.80None1967-313 at 69.68905.841601.00None1967-413 at 69.68905 841652.79None1968-113 at 69.68905.841596.40None1968-24 1/3 at 69.68301 92580 71NoneTOTAL NET BACKPAY (INTEREST TO BE ADDED)$4,915.11 MY STORE, INCAPPENDIX QNAME: SMITH, LORRAINE,Social SecurityNo. 331-14-9986371A EARNINGSCALENDARINTERIMG ROSSTRAVEL ANDNET INTERIMQUARTEREMPLOYEREARNINGSEXPENSESEARNINGS1964-4County Clerk5.00None5 001965-4Taylorville, 111.Miller'sCleaners620.00None620 001966-1Taylorville, III.Same584.40None584.401966-2Same633.90None633 901966-3Same477.35None477 351966-4Same580.80None580.801967-1Same629.75None629.751967-2Same629.20None629.201967-3Same448.80None448.801967-4Same686.40None686.401968-1Same686.40None686.401968-2Same686.40None686.40B BACKPAYCALENDARWEEKS ANDGROSSNET INTERIMNETQUARTERPAY RATESBACKPAYEARNINGSBACKPAY1964-48 at 52.70421.605.00416.601965-1(11/26 ill 5 wks)7 at 52.70368.90368.901965-2(1/1 ill 6 wks)13 at 52.70685.10685.101965-313 at 57 28744.64744.641965-413 at 57 2874464620.00124.641966-113 at 57.28744.64584 40160.241966-213 at 57.28744.64633.90110.741966-313 at 57.28744.64477.35267.291966-413 at 57.28744.64580.80163 841967-I13 at 57.28744.64629.75114.891967-213 at 57.28744.64629.20115.441967-313 at 57.28744.64448.80295.841967-413 at 57.28744.64686.4058.241968-113 at 57.28744.64686 4058.24 372DECISIONS OF NATIONAL LABOR RELATIONS BOARD1968-213 at 57.28744.64686.405824TOTAL NET BACKPAY TO JUNE 30, 1968 (INTEREST TO BE ADDED).$3,742:88C.MEDICAL EXPENSESSelf:St.Vincent'sMemorial Hospital11/29-12/8/64376.40St. Vincent'sMemorial Hospital12/28/64-1/3/65199.70J.W. Murphy, M.D.1 1/29//64-1/3/65216.00TOTALDeductible Amount100.001Coinsurance Factor 75%17302TOTAL519SELF:St. Vincent'sMemorial Hospital2/15-24/65394.50JW. Murphy, M.D.2/15-24/65300 00Deductible Amount-0-69450Coinsurance Factor 75%173-62TOTALGRAND TOTALMedical Expenses1,039.96TOTAL NET BACKPAY3.742.88APPENDIX RTOTAL to June 30, 1968,LessInterest$4,782.84NAME. SPINDEL, DONALD, Social Security No. 359-34-5870A. EARNINGSCALENDARINTERIMGROSSTRAVEL ANDNET INTERIMQUARTEREMPLOYERFARNINGSEXPENSESEARNINGS1963-IMy StoreTaylorville, III.378.60None378.601963-2Same208.20None208.201964-413.00(130 mi.at 10 centsob search)Taylorville area1965-2KomerOhlman, III.488 57None488.571965-3Same814.62None814.621965-4Same1341 75None1341.751966-1Same1400.29None1400.291966-2Same1192.88None1192.881966-3Same1291.56None1291.561966-4Same'1549.62None1549.621967-1Same1469.92None1469 921967-2Same1646 40None1646.401967-3Same1752.67None1752.67 MY STORE, INC3731967-4Same1729.68None1729.681968-1Komer1200 72Nokomis Street Dept.344.60None1535.321968-2Komer407.14None407.14B. BACKPAYCALENDARWEEKS ANDGROSSNET INTERIMNETQUARTERPAYRATESBACKPAYEARNINGSBACKPAY1963-18 at 72.36578.88378.60200 28(2/7-3/28)1963-25 at 72 36361 80208.20153.60(4/4-5/2)1964-413 at 85.181107 34None1107.341965-113 at 85.181107.34None1107'341965-213 at 85.181107 34488.57618 771965-313 at 92 421201.46814 62386.841965-413 at 92.421201.461341.75None1966-113 at 92.421201.461400 29None1966-213 at 92.421201.461192 888.581966-313 at 92 421201 461291.56None1966-413 at 92.421201.461549 62None1967-113 at 92.421201.461469.92None1967-213 at 92.421201 461646.40None1967-313 at 92421201.461752.67None1967-413 at 92.421201.461729.68None1968-113 at 92.421201.461535 32None1968-24 1/3 at 92 42400.18407.14NoneTOTAL NETBACKPAY(INTEREST TO BE ADDED)$3,582 75APPENDIX SNAME: WALKER,FLORENCE, Social SecurityNo. 355-22-5730A. EARNINGSCALENDARINTERIMGROSSTRAVEL ANDNET INTERIMQUARTEREMPLOYEREARNINGSEXPENSESEARNINGS1963-1My Store229.00None229.001963-2Taylorville, III.Same156.00None156.00 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. BACKPAYCALENDARWEEKS ANDGROSSNET INTERIMNETQUARTERPAY RATESBACKPAYEARNINGSBACKPAY1963-18 at 48.15385 20229 00156.20(2/7-3/28)1963-25at4815240.75156008475(4/4-5/2)1963-3NoneNoneNoneNone1963-4NoneNoneNoneNone1964-1NoneNoneNoneNone1964-2NoneNoneNoneNone1964-3NoneNoneNoneNone1964-4NoneNoneNoneNone1965-1NoneNoneNoneNone1965-2NoneNoneNoneNone1965-3NoneNoneNoneNone1965-49 at 1/2 time 60.19270 90None270 901966-1(I I/ 1 able to work4 hoursper day only)13 at 60.19782.47None782.471966-213 at 60 19782.47None782 471966-311 at 60.19662 09None662 091966-4(9/15 ill 2 wks)NoneNoneNoneNone1967-1NoneNoneNoneNone1967-2NoneNoneNoneNone1967-3NoneNoneNoneNone1967-4NoneNoneNoneNone1968-1NoneNoneNoneNone1968-2NoneNoneNoneNoneTOTAL NET BACKPAY TO JUNE 30, 1968 (INTEREST TO BE ADDED)$2,738.88C.MEDICAL EXPENSESSelfSt.Vincent'sMemorial Hospital7/ 16-23/63214.70CharlesD Brummitt, M.D.7/16-23/63263.70Deductible Amount100.00163.70CoinsuranceFactor 75%40-9TOTAL122 78SelfSt.Vincent'sMemorial Hospital3/24-4/10/64540.40St. Vincent'sMemorial Hospital5/7-10/64107 80CharlesD. Brummitt,M D.3/24-4/10/6489 005/6-10/6425.00762.20 MY STORE, INC375Deductible Amount100.00662 20Coinsurance Factor75165.55TOTAL496.65GRAND TOTALMedical Expenses619.43TOTAL NET BACKPAY TO JUNE30, 19682358_3TOTAL DUE TO JUNE30, 1968,LESS INTEREST53,$1APPENDIX TNAME- WIGGS, BILLY L.,Social SecurityNo. 344-34-0986A. EARNINGSCALENDARINTERIMGROSSTRAVEL ANDNET INTERIMQUARTEREMPLOYEREARNINGSEXPENSESEARNINGS1963-3Bracy Food Store10.00None10 001964-1Marion, IIISame10.00None10.001964-3Smothers20.00None20.001964-4Kincaid, IIINone1965-1Bracy Food6.00S N Nielson121 60None127.601965-2Taylorville, Ill.S. N. Nielson1593.9275.001518 92Taylorville, Ill;Union Dues1965-3S.N. Nielson113 85A & P533.35None647.201965-4Taylorville, IIIA & P976.86Taylorville, IIIClark OilCo.455 5654.001378.42966-1Springfield, Ill.Same082 12Kincaid to Springfield5 days X 36 miat 10 cents)None082.121966-2Same1129.39None1129.391966-3Same1653.13None1653.131966-4Same1524.94None1524.941967-1Same2257.01None2257 011967-2Same1830.50None1830 501967-3Same1950.00None1950 001967-4Same1950 00None1950 00 376DECISIONS OF NATIONAL LABOR RELATIONS BOARD1968-1Same2100.00None2100 001968-2Same700.00None700.00BBACKPAYCALENDAR(Aprilonly)WEEKS ANDGROSSNET INTERIMNETQUARTERPAY RATESBACKPAYEARNINGSBACKPAY1963-31 11/2 at 86.83998 5510 00988.551963-42 1/3 at 86 83202.6010/3 at 94.211004.91None1207 511964-113 at 94.211224 7310 001214.731964-213 at 94 211224.73None1224 731964-39 1/6 at 94.21863 593 5/6 at 102.22391 8420001235 431954-413 at 102.221328.86None1328.861965-113 at 102.221328 86127.601201 261965-213 at 102 221328.861518 92None1965-313 at 110.911441.83647 20794 631965-413 at 110.911441 831378.4263.411966-113 at 110.911441.832082.12None1966-213 at 110.911441 831129.39312.441966-313 at 110.911441.831653.13None1966-413 at 110 911441.831524.94None1967-113 at 110.911441.832257 01None1967-213 at 110.911441.831830 50None1967-313 at 110 911441 831950.00None1967-413 at 110.911441.831950 00None1968-113 at 110.911441 832100.00None1968-24 1/3 at 110 91480.61700 00NoneTOTAL NET BACKPAY (INTEREST TO BE ADDED)$9,571 55